12/2/13, Topknana: PSC - Talisman - 19/08/2011

PRODUCTION SHARING CONTRACT
TOPKHANA BLOCK

KURDISTAN REGION
BETWEEN

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

AND

TALISMAN (BLOCK K39) B.V.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
GOVERNMENT PARTICIPATION. = AND THIRD
PARTICIPATION

OPERATOR

MINIMUM EXPLORATION WORK OBLIGATIONS,
EXPLORATION WORK PROGRAMS AND BUDGETS
DISCOVERY AND DEVELOPMENT

DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND
BUDGETS.

NATURAL GAS
ACCOUNTING AND AUDITS

CONTRACTOR'S RIGHTS AND OBLIGATIONS
USE OF LAND AND EXISTING INFRASTRUCTURE.

ASSISTANCE FROM THE GOVERNMENT
EQUIPMENT AND MATERIALS.

TITLE TO THE ASSETS.

USE OF THE ASSETS
SUBCONTRACTING

© 2013 Kurdistan Regional Government, KRG
PERSONNEL TRAINING AND TECHNOLOGICAL ASSISTANCE,
ROYALTY

RECOVERY OF PETROLEUM COSTS

SHARING OF PROFIT PETROLEUM.

VALUATION AND METERING OF CRUDE OIL AND NATURAL GAS.
DOMESTIC MARKET - SALE OF GOVERNMENT SHARE.
FINANCIAL PROVISIONS

CUSTOMS PROVISIONS.

‘TAX PROVISIONS

BONUSES

PIPELINES:

UNITISATION

LIABILITY AND INSURANCE

INFORMATION AND CONFIDENTIALITY

ENVIRONMENTAL PROVISIONS.

DECOMMISSIONING

ASSIGNMENT AND CHANGE OF CONTROL,

FORCE MAJEURE

WAIVER OF SOVEREIGN IMMUNITY.

ARBITRATION AND EXPERT DETERMINATION

GOVERNING LAW, FISCAL STABILITY, AMENDMENTS AND
VALIDITY

NOTICES

TERMINATION

APPLICATION OF CORRUPTION LAWS
COUNTERPARTS; EFFECTIVE DATE

© 2013 Kurdistan Regional Government, KRG
Annex A CONTRACT AREA MAP AND LIST OP COORDINATES
Annex B ACCOUNTING PROCEDURE

Annex KEY TERMS OF THE JOINT OPERATING AGREEMENT

© 2013 Kurdistan Regional Government, KRG
PRODUCTION SHARING CONTRACT
BETWEEN

‘The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (hereafter referred to as the
GOVERNMENT"), duly represented by the Minister of Natural Resources;

AND

TALISMAN (BLOCK K39) B.V., a company established and existing under the laws of the
Netherlands, whose registered office is at Atrium Building, Strawinskylaan 3159, 1077 ZX.
Amsterdam, The Netherlands, an Affiliate of Talisman Energy Inc, (“Talisman”)

WHEREAS:

(A) The GOVERNMENT wishes to develop the petroleum wealth of the Kurdistan
Region (as defined in this Contract) in a way that achieves the highest benefit to the
eed of Kiss esis (cient Cnn) tof Ens (deed
in this Contract), using the most advanced techniques of market principles and
encouraging investment, consistent with the Constitution of Iraq (as defined in this

Contract) including Article 112 thereof:

In accordance with the Constitution of Iraq, the prevailing law of the Kurdistan

Region is the Kurdistan Region Law (as defined in this Contract) except with regard
jurisdiction of the Government of Iraq (as

declared an intention on 4 November 2007 to award
the Contract Area (as defined in this Contract) to the Kurdistan Exploration and
Production Company, has decided not to proceed with that award;

The CONTRACTOR (as defined in this Contract) has, from the Start Date, carried
out scismic services in the Contract Area pursuant to the Option Agreement (as
defined in this Contract);

The GOVERNMENT intends to present to the National Assembly of the Kurdistan
Region a law or laws to authorise the GOVERNMENT, by contract or other
authorisation, to exempt investors in long term projects relating to the conduct of
petroleum operations in the Kurdistan Region from Kurdistan Region taxation, to
indemnify such holders against liability to pay such taxation, and/or to guarantee
thestability of the applicable legal, fiscal and economic conditions of such projects;
‘The CONTRACTOR is 2 company,

() with the financial capability, and the technical knowledge and technical

ability, to carry out Petroleum Operations (as defined in this Contract) in the
Contract Area under the terms of this Contract;

© 2013 Kurdistan Regional Government, KRG
(ii) having a record of compliance with the principles of good corporate
citizenship; and

(iii) willing to cooperate with the GOVERNMENT by entering into this Contract,
thereby

petroleum
Kurdistan Region and Iraq and the social welfare of its people; and
(G)_ The CONTRACTOR and the GOVERNMENT cach affirms its ongoing

‘commitment and adherence to the Principles and Criteria of the Extractive Industries
‘Transparency Initiative (EITI).

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

ARTICLE 1 - DEFINITIONS:

1.1 Capitalised terms and expressions in this Contract shall have the following meaning,
unless otherwise specified:

Abroad means outside of the Kurdistan Region and other parts of Iraq.
Access Authorisation is defined in Article 17.9.
Accounts is defined in Article 15.1.

Accounting Procedure means the Accounting Procedure attached to this Contract as
Annex B and constituting an integral part of this Contract.

Adjacent Contract Area is detined in Article 34.1.
Adjustment Date is defined in Article 27.6.

Affiliated Company or Affiliate means, as regards any of the companics or entities
constituting the CONTRACTOR, a company or other legal entity which:

(2) controls a CONTRACTOR Entity; or
(b) is controlled by a CONTRACTOR Entity; or

(©) controls or is controlled by a company or entity which controls a
CONTRACTOR Entity,

but shall not include the GOVERNMENT in respect of the Public Company, For the

purpose of this definition, “control” means direct or indirect ownership of control of

the enor of the voting rights of the applicable ety at sherchokde' mectngs
‘their equivalent,

Agreed Terms is defined in Article 14.10{a).

© 2013 Kurdistan Regional Government, KRG
Applicable Law means, as of any time of determination, Kurdistan Region Law and
federal Laws of Iraq recognised by the Government as applicable in the Kurdistan
Region.

Appraisal Area means the area defined in Article 12.2.

Appraisal Work Program and Budget is defined in Article 12.2.

Appraisal Report is defined in Article 12.4.

Appraisal Well mcans a well drilled for the purpose of evaluating the commercial
potential of a geological feature or a geological structure in which Petroleum has been
discovered.

Arm's-Length Sales means sales of Petroleum in freely convertible currencies
between sellers and buyers having no direct or indirect relationship or common
interest whatsoever with each other that could reasonably influence the sales price.
‘Such Arm's- Length Sales shall exclude:

(2) sales between or among any of the CONTRACTOR Entities and their
respective Affiliates;

(b) sales involving the GOVERNMENT or the Government of Iraq; and.

(©) sales involving exchanges and any transactions not relating to normal
commercial practices.

Assets means all land, platforms, pipelines, plant, equipment, machinery, wells,
facilities and all other installations and structures and all Materials and Equipment.

Associated Natural Gas means (i) any Natural Gas dissolved in Crude Oil under
reservoir conditions and (ii) any residue gas remaining after the extraction of Crude
Oil from a reservoir.

Audit Request Period is defined in Article 15.3(a).

Available Associated Natural Gas is defined in Article 25.1.

Available Crude Oil is defined in Article 25.1.

Available Non-Associated Natural Gas is defined in Article 25.1.

Available Petroleum is defined in Article 25.1.

Barrel means a quantity of forty-two (42) US gallons as a unit to measure liquids, at a
temperature of sixty degrees (60°) Fahrenheit and pressure of fourteen point seven
(14.7) psi

Budgets means any budgets prepared by, or on behalf of, the CONTRACTOR

pursuant to this Contract and forming part of an Exploration Work Program and
Budget and/or an Appraisal Work Program and Budget and/or a Gas Marketing Work

© 2013 Kurdistan Regional Government, KRG
Program and Budget and/or a Development Work Program and Budget and/or a
Production Work Program and Budget.

Calendar Year means a period of twelve (12) consecutive Months, commencing 1
January and ending on 31 December of the same year.

Capacity Building Bonus is defined in Article 32.2.
(Chairman is defined in Article 8.1.

Commercial Discovery means @ Discovery which is potentially commercial when

Commercial Production means the production of Petroleum from the Production
Area in accordance with annual Production Work Program and Budget.

Constitution of Iraq means the permanent constitution of Iraq approved by the
people of Iraq in the gencral referendum of 15 October 2005.

Contract means this production sharing contract, including its Annexes A, B and C
that are an integral part hereof, as well as any extension, renewal, substitution oF
amendment of this production sharing contract that may be agreed in writing by the
Parties in accordance with Article 43.7.

Contract Area means the area described and defined in Annex A attached to this
Contract and constituting an integral part of this Contract, and any modifications
foci @ tat Anrep ecoians Cah a price ok Gis Comer eran
amendments, surrender, withdrawal, extension or otherwise,

Contract Year means a period of twelve (12) consecutive Months starting from the
‘Start Date or any anniversary of the said Start Date, provided that the last Contract
‘Year of the First Sub-Period (as defined in Article 62) shall expire at 12:01 am on 19
December, 2011 and cach subsequent Contract Year shall commence on that date or
the anniversary of such date, as applicable.

CONTRACTOR includes and comprises cach and all! CONTRACTOR Eatitics,
including any Third Party Participant nominated by the GOVERNMENT pursuant to
Article 4, but does not include any holder of the Government Interest.

CONTRACTOR Entity means Talisman or any Third Party Participant and/or any
assignee of all or part of the rights and obligations of such Person under this Contract
in accordance with Article 39, but does not include any holder of the Government
Interest; and provided, further, the Government as holder of the Third Party Interest is
not a CONTRACTOR Entity. For the avoidance of doubt, at any time when there is
only one entity constituting the CONTRACTOR, any reference to “the entities
constituting the CONTRACTOR® or the "CONTRACTOR Entities” or similar

© 2013 Kurdistan Regional Government, KRG
reference, shall be deemed to mean “the entity constituting the CONTRACTOR”.
As of the Effective Date, Talisman, as the CONTRACTOR Entity, owns an
undivided interest ia the Petroleum Operations in respect of the entire Contract Area:

‘Talisman 60%.
The balance of the interest in Petroleum Operations in respect of the entire Contract
Area, being forty per cent (40%), is the Government Interest as defined in Article 4.1,
and the Third Party Interest as defined in Article 4.6.

Crude Oil means all liquid hydrocarbons in their unprocessed state or obtained from
Natural Gas by condensation or any other means of extraction.

Decommissioning Costs means all the costs and expenditures incurred by the

Decommissioning Operations means any works, together with all related and
auxiliary activities, for decommissioning and/or removal and/or abandonment and
making safe all of the Assets and site restoration and remediation related thereto in
relation to any Production Area.

Decommissioning Plan is defined in Article 38.7.

Decommissioning Reserve Fund is defined in Article 38.1 and includes all
contributions paid into such fund and all interest accumulated on such fund.

Deductible Amount is defined in Article 35.12.

Point means the point after extraction, specified in the approved

Plan for a Production Area, at which the Crude Oil, Associated Natural

Gas and/or Non-Associated Natural Gas is metered for the purposes of Article 27.5,

valued for the purposes of Article 27.1 and ready to be taken and disposed of,

consistent with prudent international petroleum industry practice, and at which a Party

may acquire title to its share of Petroleum under this Contract or such other point
‘ohlch may be agreed by the Parties.

Development Costs means all the costs and expenditures incurred by the
CONTRACTOR when carrying out Development Operations, including those
defined in the Accounting Procedure.

Development Operations means all development operations or works conducted in
accordance with a Development Plan up to the Delivery Point with a view to
eretping « Prodeton Are, lacking: ling of ell primer and scenes
Fecovery projects and pressure maintenance; survey,

machinery, ie al aaa a oe Waite nin eee

© 2013 Kurdistan Regional Government, KRG
from the Production Arca,
Development Period is defined in Article 6.
Development Plan means a plan for development prepared pursuant to Article 12.8.

Development Well means any well drilled after the date of approval of the
Development Plan for the purpose of producing Petroleum, increasing or accelerating
production of Petroleum, including injection wells and dry holes. Any well drilled
within a Production Area shall be deemed a Development Well.

Development Work Program and Budget means the development work program
and budget prepared pursuant to Article 13.2.

Discovery means a discovery of Petroleum within the limits of the Contract Arca
resulting from Petroleum Operations carried out under this Contract, provided such
Petroleum is recoverable at the surface with a measurable flow utilising techniques
uused in prudent international petroleum industry practice.

Dispute is defined in Article 42.1.

Dollar (USS) means the legal currency (dollar) of the United States of America
(USA).

activities; and all auxiliary operations and activities required or expedient for the
production of Petroleum

Effective Date means August 27, 2010, being the date on which Talisman exercised
‘Agreement,

its option under the Option

Environment Fund is defined in Article 23.9.

Equipment and Materials is defined in Article 19.1.

Exploration Costs means all the costs and expenditure incurred by the
the css of any aves undcraken by ths CONTRACTOR pursuant paragraph 9
of the Option Agreement.

Exploration Operations means any and all operations conducted from the Start Date
with a view to Petroleum, including: activities

studies) to investigate the subsurface for the location of Petroleum: drilling of shot
holes, core holes and stratigraphic test holes; spud, drilling, testing coring, logging
and equipping of Exploration Wells or Appraisal Wells; procurement of such services,
material, equipment, machinery, items and supplies as may be required or expedient
for the foregoing activities; and all ‘and activities required of
expedient for the conduct of the foregoing activities.

Exploration Period is defined in Article 6.

© 2013 Kurdistan Regional Government, KRG
Exploration Rental is defined in Article 6.3.

Exploration Well means any well drilled for the purpose of confirming a geological
structure or stratigraphic unit in which no Discovery has previously been made by the
CONTRACTOR.

Exploration Work Program and Budget means the exploration work program and
budget prepared pursuant to Article 11.1.

Export Crude Oil is defined in Article 24.2.
Export Non-Associated Natural Gas is defined in Article 24.2.
Export Petroleum is defined in Article 24.2.

First Exploration Well is defined in Article 10.2 (c).

First Production means the moment when Commercial Production of Crude Oil or
Non-Associated Natural Gas (as the case may be) first commences, by flowing at the
rate forecast in the Development Plan without interruption for a minimum of forty
eight (48) hours.

Force Majeure is defined in Article 40.2.
Gas Development is defined in Article 14.10.

Gas Marketing Costs means all costs and expenditure incurred by the
CONTRACTOR when carrying out Gas Marketing Operations, including those
defined in the Accounting Procedure.

Gas Marketing Operations means any and all of the activities and operations
contemplated by Article 14.6.

Gas Marketing Work Program and Budget means the marketing work program
and budget prepared pursuant to Article 14.8.
Government Interest is defined in Article 4.1.

Government of Iraq means the Fedcral Government of the Republic of Iraq, which
holds office under the Constitution of fraq and any minister, ministry, department,
sub-division, agency, authority, council, committee, or other constituent clement
thereof and shall, without limitation, include any corporation owned and/or controlled
by any of the foregoing.

International Market Price is defined in Article 27.2.
Iraq means the entirety of the Republic of Iraq, including the Kurdistan Region.
Joint Operating Agreement means the agreement executed by the CONTRACTOR,

Entities for the purpose of regulating between such entities the terms under which the
Petroleum Operations will be conducted, which agreement shall be: (a) consistent

© 2013 Kurdistan Regional Government, KRG
with prudent international petroleum industry practice; (b) as between such entities,
pou/prmyper day teerianet ry lima am
and shall include the key terms described in Annex

Kurdistan Region means the Federal Region of Kurdistan recognised by the
Constitution of Iraq and having the same meaning as ‘Region’ in the Kurdistan
Region Oil and Gas Law.

Kurdistan Region Law means all statutes, decrees, edicts, codes, orders, rules,
sosinences ual tepehiors ofthe COVERNNAENT oof ea coker Weal. eascieh,
territorial, provincial, or any other duly constituted governmental authority or agency
in the Kurdistan Region.

Kurdistan Region Oil and Gas Law means the Oil and Gas Law of the Kurdistan
Region — Irag (Law No. 22 of 2007) as the same may be amended.

Law means all applicable laws including the following: constitutional law, civil law,
common law, intemational law, treaties, statutes, decrees, edicts, codes,
orders, judgements, rules, ordinances and regulations of uny local, municipal,
territorial, provincial, federated, national or any other duly constituted governmental
authority or agency.

LCIA is defined in Article 42.1(b).

LIBOR means the London Inter-Bank Offered Rate at which Dollar deposits for one
(1) Month are offered in the inter-bank market in London, as quoted in the Financial
Times of London for the day in question, In the event that such rate is not published in
the Financial Times, it shall mean the London Inter-bank Offered Rate at which
Dollar deposits for one (1) Month are offered for the nearest day as quoted by
National Westminster Bank ple.

Management Committee is defined in Article 8.

Maximum Efficient Rate (*MER") is defined in Article 16.12.

Minimum Exploration Obligations is defined in Article 10.1.

Minimum Financial Commitment means:

fa) in respect of the First Sub-Period, the total of the amounts set out in Article
10.24); and

(b) in respect of the Second Sub-Period, the amount set out in Article 10.3(b).
Month means a calendar month according to the Gregorian calendar.

Natural Gas means all gaseous Petroleum and inerts.

Non-Associated Natural Gas means any Natural Gas which is not any Associated
Natural Gas.

© 2013 Kurdistan Regional Government, KRG
‘Notice of Dispute is defined in Article 42.1.

Operator means the entity designated by the CONTRACTOR pursuant to Article $
which, in the mame and on behalf of the CONTRACTOR, shall carry out all
Petroleum Operations. If at any time there exists more than one (1) Operator under
this Contract, any reference herein to the term ‘Operator’ shall be to each Operator
with respect to the parts of the Contract Area in which such Operator conducts
Petroleum Operations.

Option Agreement means the Block K39 Option Agreement between the
Government and Talisman dated 19 June, 2008, as amended.
Option of Third Party Participation is defined in Article 4.6.

Party or Parties means the GOVERNMENT andor cach CONTRACTOR Entity
and/or the CONTRACTOR.

Permits means all licences, permits, consents, authorisations or other permissions, as
the context requires.

Person shall include natural and juristic persons (including corporations and
governmental agencics).

Petroleum means:

(a) any naturally occurring hydrocarbon in a gascous or liquid state;

(b) any mixture of naturally occurring hydrocarbons in a gascous or liquid state:
or

(©) any Petroleum (as defined in paragraphs (a) and (b) above) that has been
retuned to a Reservoir.

Petroleum Costs means all costs and expenditure incurred by the CONTRACTOR

for the Petroleum Operations, and which the CONTRACTOR is cntitled to recover

under this Contract and its Accounting Procedure, including Decommissioning Costs,
Development Costs, Exploration Costs, Gas Marketing Costs, Pipeline Costs and
Production Costs.

Petroleum Field means a Reservoir or group of Reservoirs within a common
geological structure or stratigraphic unit, which may become part of a Production

activities) and authorised or contemplated by, or performed in accordance with, this
Contract,

Pipeline Costs is defined in Article 33.5.

© 2013 Kurdistan Regional Government, KRG
Production Area mcans such areas within the Contract Area designated as a
production area in an approved Development Plan prepared pursuant to Article 12.8.
For the avoidance of doubt, all superjacent or subjacent strata of the Reservoir in
which a Commercial Discovery is located are automatically included in the relevant
Production Area.

Production Bonus means any bonus uc pursuant to Article 32.3 or 32.4,
Production Costs means all the costs and expenditure incurred by the
CONTRACTOR in carrying out the Production Operations, including those defined
in the Accounting Procedure.

Production Operations means any works, together with all related and auxiliary
activities, for the production of Petroleum from the start of Commercial Production,

Production Rental is defined in Article 13.10.

Production Work Program and Budget shall mean the production work program
and budget prepared pursuant to Article 13.6.

Profit Crude Oil is defined in Article 26.1.

Profit Natural Gas is defined in Article 26.1.

Profit Petroleum is defined in Article 26.1.

Proposed Contract is defined in Article 14.10(a).

Public Company means a public company duly registered and incorporated in the
Kurdistan Region and regulated by the GOVERNMENT under the Kurdistan Region
Oil and Gas Law.

Public Officer means a civil servant, including a member or employee of a public

entity, a member of the Kurdistan National Assembly or a member of the
GOVERNMENT.

Quarter means a period of three (3) consecutive Months starting on the first day of
January, April, July or October respectively.

Reservoir means a subsurface rock formation containing an individual and separate
natural accumulation of producible Petroleum characterised by a single natural
Pressure system.

“R” Factor is defined in Article 26.4.
Royalty is defined in Article 24.1.

© 2013 Kurdistan Regional Government, KRG
Second Exploration Well is defined in Article 10.3 (b).
Seismic Services is defined in Article 10.2(d).

‘Semester means a period of six (6) consecutive Months starting from the first day of
January or July respectively.

Senior Representatives is defined in Article 42.1(a).
Signature Bonus is defined in Article 32.1.

‘Date means the date indicated at the top of the signature page of this
Contract, being the date on which the GOVERNMENT and Talisman have executed
this Contract.

Start Date means 12:01 am on 19 June, 2008,

Subcontractor means any entity of any contracting tier providing services and/or
vaderaking works relating to the Petroleum Operations directly or indrcety on

behalf of, the CONTRACTOR or any CONTRACTOR Entity.

Sub-Period and Sub-Periods are defined in Article 6.2.

‘Talisman is defined in the preamble.

‘Tax or Taxes means all current or future levies, duties, pa

contributions payable to or imposed by the GOVERNMENT.
‘Third Party Interest is defined in Article 4.6,

‘Third Party Participant means the holder of a Third Party Interest,

Work Program means any work program prepared by, or on behalf of, the

: ies
Budget and/or a Production Work Program and Budget.
Vice-Chairman is defined in Article 8.1.

In this Contract, unless the context otherwise requires or is specifically otherwise
stated:

(a) headings are to be ignored;
(b) “including” and similar words do not imply any limitations;

© 2013 Kurdistan Regional Government, KRG
(©) singular includes plural and vice versa; and

(4) reference to an “Article” is to an article of this Contract and to a “Paragraph”
is to a paragraph in the Accounting Procedure.

ARTICLE 2- SCOPE OF THE CONTRACT

‘This Contract is a production-sharing arrangement with respect to the Contract Area,
whereby the GOVERNMENT has the right, pursuant to the Constitution of Iraq, to
regulate and oversee Petroleum Operations within the Contract Area.

‘The purpose of this Contract is to define the respective rights and obligations of the
Parties and the terms and conditions under which the CONTRACTOR shall carry out
all the Petroleum Operations.

By entering into this Contract, the GOVERNMENT grants the CONTRACTOR the

Upon the CONTRACTOR’s request, the GOVERNMENT shall provide and/or
procure all Permits relating to the Petroleum Operations required by the
CONTRACTOR to fulfil its obligations under this Contract, including those

to any extension and renewal periods and including those required by the Government
of Irag. The GOVERNMENT (i) represents and warrants to the CONTRACTOR
that it has not done and has not omitted to do anything that would cause the

cancellation or suspension of this Contract or any Permit granted under this Article
2.2 or pursuant to this Contract; and (ii) covenants that it will not do, or omit to do,
anything that would cause the cancellation or suspension of this Contract or any
Permit granted under this Article 2.2 or pursuant to this Contract. For the avoidance
of doubt, nothing in this Article shall affect the rights and obligations of the Parties
pursuant to Article 43,

The CONTRACTOR shall conduct all Petroleum Operations within the Contract
Area at its sole cost, risk and peril on behalf of the GOVERNMENT, pursuant to this
Contract, including the following operations:

(2) Technical Services
Implementation of all technical, human and material resources reasonably
required for execution of the Petroleum Operations, in accordance with
prudent international petroleum industry practice.
Financial Services
Tis espe Se ntig hs plein Opertlans ne hs ee of

‘Commercial Discovery, Development, Production and Decommissioning

Opaitices pajant Wick Comet

© 2013 Kurdistan Regional Government, KRG
For the funding of Petroleum Operations, each CONTRACTOR Entity shall
‘be entitled to have recourse to external financing from cither its Affiliated
‘Companies or from any third parties.

Administrative Services

of all appropriate management and administration techniques
de esata 20 Sat tot tites Ooaviens enia Hil Commer a mecekoas
with prudent international petroleum industry practice.

During the term of this Contract, the CONTRACTOR shall be responsible to the
GOVERNMENT for the conduct of Petroleum Operations within the Contract Area
pursuant to the terms of this Contract.

Natural resources other than Petroleum shall be excluded from the scope of this
Contract, even if the CONTRACTOR discovers any such resources when executing
its obligations pursuant to this Contract.

The CONTRACTOR shall only be entitled to recover Petroleum Costs incurred

under this Contract in the event of a Commercial Discovery. Recovery of Petroleum
Costs shall occur within the limits provided under Article 25.

During the term of this Contract, Profit Crude Oil and/or Profit Natural Gas produced
from Petroleum Operations shall be shared between the Parties in accordance with the

For the execution of Petroleum Operations under this Contract, the CONTRACTOR
shall have the right to:

(a) freely access and operate within the Contract Arca, as well as any facilities
associated with the Petroleum Operations, wherever they may be located:

(b) freely use access roads located within the Contract Arca and outside the
Contract Area for the construction, installation, maintenance, operation and
removal of pipelines and other facilities required for the Petroleum
Operations;

freely use sand, water, electricity and any other natural resources located
inside or outside the Contract Area for the Petroleum Operations;

use any qualified forcign and local personnel and/or Subcontractors required
for the conduct of Petroleum Operations in accordance with Articles 22 and
23. Any foreign personnel working in the Kurdistan Region shall require prior
authorisation of the GOVERNMENT (such authorisation not to be
unreasonably delayed or withheld) and the GOVERNMENT shall obtain any
authorisation required by the Government of Iraq:

impor any goods, materials equipment andor service required for the
troleum Operations in accordance with Articles 19, 22 and 30; and

© 2013 Kurdistan Regional Government, KRG
() freely use land or property belonging to the Kurdistan Region, and the
GOVERNMENT will assist the CONTRACTOR with facilitating the use by
the CONTRACTOR of any private property in the Kurdistan Region.

Each CONTRACTOR Entity shall at all times comply, and procure that cach
Subcontractor complies, with the Kurdistan Region Oil and Gas Law and all other
Applicable Law. No provision of this Contract will: (a) excuse the CONTRACTOR.
or a CONTRACTOR Entity or any Subcontractor from compliance with Applicable
Law, or (b) impair any right or privilege of the GOVERNMENT under Applicable
Law.

ARTICLE 3— CONTRACT AREA

The initial Contract Arca covers the Topkhana Block and extends over an area of five
hundred and cighty-two square kilometres (S82 km’), as detailed and indicated on the map
attached in Annex A.

‘The GOVERNMENT, by execution of this Contract, hereby validates and approves the
foregoing co-ordinates of the Contract Area,

The total area of the Contract Arca may be reduced only in accordance with the provisions of
this Contract.

ARTICLE 4 ~ GOVERNMENT PARTICIPATION AND THIRD PARTY
PARTICIPATION

Government Interest

4.1 The GOVERNMENT shall participate in this Contract through a Public Company,
effective from the Effective Date in respect of the entire Contract Arca with an
undivided interest in the Petroleum Operations and all the other rights, duties,
obligations and liabilities of the CONTRACTOR (save as provided in and subject to
this Article 4) under this Contract in respect of the Contract Area, of twenty per cent
(20%) (the “Government Interest”).

‘The Public Company shall not have any liability to the CONTRACTOR to
contribute its Government Interest share of all Petroleum Costs, whenever those
Petroleum Costs may be imcurred, and its Government Interest share of such
Petroleum Costs shall be the responsibility of TALISMAN for the duration of this
Contract, provided always that TALISMAN shall be entitled (through the
CONTRACTOR) to recover all such Petroleum Costs im accordance with Article 25.
For the avoidance of doubt, the Public Company shall contribute its share of
Production Bonuses attributable to the Government Interest and payable pursuant to
Anticles 32.3 and 32.4.

For the purposes of Article 37 of the Kurdistan Region Oil and Gas Law, the
Government Interest shall be deemed to be held by the GOVERNMENT and in

“4

© 2013 Kurdistan Regional Government, KRG
accordance with the principle in Article 16.13, the Public Company will

liabilities under this Contract and the provisions of Article 4.4 shall apply.
The Public Company may, at its discretion, assign part or all of its Government

would result in the transferor or transferee holding less than a five per cent (5%)
Participating interest.

In the event of such an assignment to another Public Company, for the purposes of
Article 37 of the Kurdistan Region Oil and Gas Law, the Government Interest so
assigned shall be deemed to be held by the GOVERNMENT and in accordance with
the principle in Article 16.13, the Public Company to which such Government Interest
is transferred will be individually and separately liable (and not jointly and severally
liable with the CONTRACTOR Entitics) to the GOVERNMENT for its obligations,
duties and liabilities under this Contract and the provisions of Article 4.4 shall apply.

Any failure by any Public Company to perform any of its obligations or to satisfy any
of its duties or liabilities under this Contract shall not be considered as a default of the
CONTRACTOR Entitics and shall in no case be invoked by the GOVERNMENT
to terminate this Contract or exercise any other rights or remedies in respect of such
default that may be available to it.

The capacity of a Public Company, as it may arise pursuant to the provisions of this
Contract, shall in no event cancel ot affect the rights of the CONTRACTOR Entitics
tw scek to settle a dispute or to refer such dispute to arbitration or expert determination
in accordance with the provisions of Article 42.

‘A Public Company may assign part or all of its Government Interest toa third party or
parties (not being a Public Company) and for the avoidance of doubt the provisions of
Articles 39.1, 39.2 and 39.3 shall not apply. Any such assignee shall have the same
rights and responsibilities held by the Public Company prior to the assignment.

For the avoidance of doubt, following any assignment by a Public Company part or
all of a Government Interest to a third party which is not a Public Company, in
accordance with the provisions of this Article 4, the provisions of Articles 39.1, 39.2
‘and 39.3 shall apply to any subsequent assignment of such interest.

Thing Party Interest

The GOVERNMENT shall have the option of assigning to a third party, or third
parties, in respect of the Contract Area, as a CONTRACTOR Entity or

CONTRACTOR Entities, an undivided interest in the Petroleum Operations in
respect of the entire Contract Arca and which option, when exercised, shall assign and
novate all the other rights, duties, obligations and liabilities of the CONTRACTOR
(save as provided in and subject to this Article 4), under this Contract, of am aggregate
of twenty per cent (20%) (the “Third Party Interest"), such option being referred to
herein as the “Option of Third Party Participation”. Until the later of the exercise

is

© 2013 Kurdistan Regional Government, KRG
of the Option of Third Party Participation, or the assignment by the GOVERNMENT
of the Third Party Interest (or part thercof) to a Public Company in accordance with
Article 4.9, or the expiry of the cight (8) month period contemplated by Article 4.7,
‘TALISMAN shall undertake all necessary work under this Contract, provided always
that TALISMAN shall be entitled (through the CONTRACTOR) to recover all such
Petroleum Costs in accordance with Article 25.

‘The GOVERNMENT may exercise the Option of Third Party Participation at
time prior tothe date eight (8) months fellowing te Signature Date by notifying the
CONTRACTOR Entities, in writis which

capacity
CONTRACTOR Entity under this Contract and a Joint Operating Agreement in
respect thereof.

If the GOVERNMENT notifies the CONTRACTOR Entities of a Third Party
in accordance with Articles 4.6 and 4.7, that Third Party Participant shall
have the Third Party Interest or such part of the Third Party Interest as the
GOVERNMENT may decide.

it

(a) the GOVERNMENT does not notify the CONTRACTOR Entitics of a
‘Third Party Participant in accordance with Articles 4.6 and 4.7 for all or part
of the Third Party Interest; and/or

(b) if the Third Party Participant does not complete the exercise of the option as
contemplated in Article 4.10 within sixty (60) days following its assignment
by the GOVERNMENT of a Third Party Interest;

then the Third Party Interest and/or that part of the Third Party Interest not assigned

by the GOVERNMENT jin accordance with Articles 4.6 and 4.7 shall be held by a

Public Company to be identified by the GOVERNMENT, which Public Company

shall act as a Third Party Participant. For the avoidance of doubt, for the purposes of

this Article 4.9, a Public Company shall be a wholly-owned entity of the

GOVERNMENT.

If the Option of Third Party Participation is exercised in accordance with Articles 4.6
and 4.7, or if the Public Company holds all or part of the Third Party Interest under
Article 4.9:

(2) the effective date of such participation shall be the Effective Date,
notwithstanding that the exercise of the Option of Third Party Participation
under Articles 4.6 and 4.7, or the date on which the Public Company acquires
the Third Party Interest under Article 4.9, occurs after such date;

a Third Party Participant, upon signature of a binding and enforceable
instrument of assignment and novation in respect of this Contract referred to in
Article 39.3, shall pay to the CONTRACTOR by way of cleared funds to a
bank account nominated by the CONTRACTOR, an amount equivalent to the
proportion of Petroleum Costs incurred by the CONTRACTOR Eatities as at

6

© 2013 Kurdistan Regional Government, KRG
the date of such payment attributable to the interest held by such Third Party
Participant (which Petroleum Costs, for the avoidance of doubt, shall include
the Signature Bonus or the Capacity Building Bonus payable or paid (as the
‘case may be) under this Contract) and which payment shall be equal to one
hundred and twenty-five per cent (125%) of that Third Party Participant's
‘interest in this Contract so that if a Third Party Participant holds a twenty per
cent (20%) interest in the Contract, the proportion of Petroleum Costs incurred
by the other CONTRACTOR Entities payable by that Third Party Participant
is twenty-five per cent (25%) of such Petroleum Costs; and

(i) if the Option of Third Party Participation is exercised in accordance
with Articles 4.6 and 4.7, the CONTRACTOR Entities (excluding the
Third Party Participant) shall, within fourteen (14) days of the
notification, propose to the GOVERNMENT a statement of
Petroleum Costs. Within thirty (30) days of the notification, the
GOVERNMENT shall present the Third Party Participant with a
statement, agreed as between the GOVERNMENT and the

Entities (excluding the Third Party Participant), of

Within sixty (60) days of the notification, the
GOVERNMENT shall cause the Third Party Participant to pay the
full amount due in accordance with this Article 4.10(b);

if the Public Company holds all or part of the Third Party Interest
under Article 4.9, the GOVERNMENT shall cause the payment of the
amount due in accordance with this Article 4.10(b) to be made by the

Public Company to the CONTRACTOR within sixty (60) days of the
Public Company acquiring the Third Party Interest under Article 4.9;

upon payment pursuant to and in accordance with Article 4.10(b) and the
execution of the instrument referred to in Article 4,10(b) a Third Party

Entities) under this Contract as if it had been a CONTRACTOR Entity (or as
if they had been CONTRACTOR Entities) from the Effective Date, with all
the rights, duties, obligations and liabilities under this Contract, including the
obligation to pay the relevant pro rata share of any and all Production Bonuses
due at any time under the Contract, and a Third Party Participant shall not
become a CONTRACTOR Entity until payment pursuant to and in
accordance with Article 4.10(b) and the execution of the instrument referred to
in Article 4.10(b) has been completed; and

where a Joint Operating Agreement has been executed by the
CONTRACTOR Sete ena eee ee eee ae
Participation pursuant to Articles 4.6 and 4.7, a Third Party

pap serch epg sien r p Brrepirt fn.sie
‘or parties to such Joint Operating Agreement on the terms thereof,

If the Public Company shall hold all or part of the Third Party Interest under Article
4.9, and shall fail to make the payment referred to in Article 4.10 (b) by the duc date
of payment, or if the GOVERNMENT and the Public Company have not completed

© 2013 Kurdistan Regional Government, KRG

0

the assignment of all or part of the Third Party Interest under Article 4.9 within ninety
(90) days of the expiry of the eight (8) Month period contemplated by Article 4.7,
then upon the day following that datc the GOVERNMENT will with immediate
effect therefrom take all contractual and procedural measures (enforceable under
applicable law) to procure that:

(a) fifty per cent (50%) of the interest so held by the Public Company holding
such Third Party Interest shall, notwithstanding any other Article in this
Contract, be automatically deemed to be ssigned mod be amigncd by vech
Public Company to Talisman; and

fifty per cent (50%) of the interest so held by the Public Company

Operating Agreement entered into in relation to this Contract
consistent with the principles of this Article 4 and Annex C and shall
follows:

fa) all decisions of any operating committee established under such Joint
Operating Agreement shall require the affirmative vote of an agreed
percentage of participating interests held by the Contractor Entities, which in
Sey event shal be not moe then siny per cst (60M) of tha peicipating
interest of the Contractor Entities; and

in the event of a proposed transfer by any CONTRACTOR Entity of part of a
participating interest under such Joint Operating Agreement, including any
Third Party Interest:

(i) no transfer may be made which would result in the transferor or
transferee holding less than a five per cent (5%) participating interest;
the proposed third party assignee must demonstrate to the reasonable
satisfaction of cach of the extant CONTRACTOR Entities that it has

the financial capability to perform its payment obligations under the
Contract and under the Joint Operating Agreement; and

assume and to perform the obligations of the transferor.

ARTICLE 5 —- OPERATOR

© 2013 Kurdistan Regional Government, KRG
The CONTRACTOR hereby designates TALISMAN to act as the Operator on
behalf of the CONTRACTOR for the execution of the Petroleum Operations. The
CONTRACTOR shall at any time have the right to appoint another entity as the
Operator, upon giving the GOVERNMENT not less than thirty (30) days prior
written notice of such appointment.

The CONTRACTOR shall submit to the GOVERNMENT for comment any
agreement to amend the Joint Operating Agreement regarding or regulating the
Operator's appointment and its conduct of Petroleum Operations on behalf of the

pursuant to this Contract prior to execution of such agreement.

In the event of the occurrence of cither of the following, the GOVERNMENT may
require the CONTRACTOR to appoint another entity as Operator as soon as is
reasonably practicable:

(a) —_iffan order has been passed in court declaring the bankruptcy, liquidation, or
dissolution of the Operator; oF

(b) if the Operator terminates the activities under this Contract delegated to it by
the CONTRACTOR or a material proportion thereof, and, as a result the
‘CONTRACTOR fails to fulfil its obligations under the Contract.

ARTICLE 6~ TERM OF THE CONTRACT
This Contract comprises an Exploration Period and a Development Period, as defined
below:

6.2 The Exploration Period shall be for an initial term of five (5) Contract Years,
extendable on a yearly basis (as provided in Articles 6.5 and 6.6) up to a maximum
period of seven (7) Contract Years. The initial term of five (5) Contract Years shall
be subdivided in two (2) sub-periods as follows:

(a) an initial sub-period of three (3) Contract Years (“First Sub-Period™); and
(b) a second sub-period of two (2) Contract Years (“Second Sub-Period™),
cach a “Sub-Period™ and collectively “Sub-Periods”.

It is understood that the right of the CONTRACTOR to accede to the next Sub-
Period or any extension thereof pursuant to Article 6.6 shall be subject to fulfilment of
the Minimum Exploration Obligations or minimum work obligations applicable to the
previous Sub-Period or extension thereof pursuant to Article 6.6 (as the case may be).

the Exploration Period, the CONTRACTOR shall pay to the
GOVERNMENT, in arrears, an annual surface rental for the Contract Arca, as may
be reduced by relinguishment from time to time pursuant to Article 7, of ten Dollars
(USS10) per square kilometre per Contract Year (“Exploration Rental”),
commencing with the third Contract Year. Such Exploration Rental shall be

© 2013 Kurdistan Regional Government, KRG
considered as a Petroleum Cost and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

If the CONTRACTOR decides not to enter into the Second Sub-Period, it shall
notify the GOVERNMENT at least thirty (30) days prior to the expiry of the First
Sub-Period, and the Exploration Period shall expire at the end of the First Sub-Period,
unless the First Sub-Period has been extended pursuant to Article 6.5 and/or Article
66.

Ifthe CONTRACTOR has fulfilled its Minimum Exploration Obligations for a Sub-
Period of the Exploration Period but considers that additional work is required prior:

(a) to deciding to submit an Appraisal Work Program and Budget as provided
under Article 12.2 in respect of a Discovery, or

(b) to deciding to declare a Discovery as a Commercial Discovery in accordance
with Article 12.6(a) or 14,5(a), which additional work may include the
preparation and/or execution of an Appraisal Work Program and Budget as

provided under Article 12.2 and/or Gas Marketing Operations,

the CONTRACTOR will automatically be catitled to extensions, cach of one (1)
Contract Year, of the then current Sub-Period, up to the end of the maximum
Exploration Period of seven (7) Contract Years, (as provided in Article 6.2). The
CONTRACTOR’s notification of its intention to exercise such extension and its
duration shall be submitted in writing to the GOVERNMENT at kcast thirty (30)
days prior to the end of the then current Sub-Period or the end of the then current
extension (as the case may be).

Without prejudice to Article 6.5, upon expiry of the initial term of the
Period, if it considers it has not completed its exploration evaluation of the Contract
Area, the CONTRACTOR shall be entitled to an extension of the Second Sub-
Period, provided it notifies the GOVERNMENT in writing at least thirty (30) days
prior to the end of such Sub-Period, together with a proposal for a minimum work
obligation for such extension. Any such extension shall not exceed one (1) Contract
Year. Upon the expiry of such extension, if it considers it has still not completed its
evaluation of the Contract Arca, the CONTRACTOR shall be entitled to a further
extension of one (1) Contract Year provided that it notifies the GOVERNMENT in
writing at least thirty (30) days prior to the end of the original extension. The right of
the CONTRACTOR to accede to the further extension shall be subject to fulfilment
of the minimum work obligations applicable to the original extension.

Subject to Article 6.4, at any time during the Exploration Period, upon thirty (30) days

Obligations
accordance with the Contract, or it has paid to the GOVERNMENT the amounts
specified in Article 10.2 or Article 10.3, whichever is applicable to the then current
Sub-Period.

© 2013 Kurdistan Regional Government, KRG
If no Commercial Discovery has been made at the end of the Exploration Period
(including any extensions thereof) this Contract shall terminate,

Ifa Discovery is made within the maximum Exploration Period of seven (7) Contract
Years (as provided im Article 6.2), and if the CONTRACTOR considers it has not

Operations
by the GOVERNMENT, any such
extension shall not exceed two (2) Contract Years. Upon the expiry of such extension,
if it considers it has still not completed its Gas Marketing Operations relating to such
Discovery, the CONTRACTOR shall be entitled to request a further extension of
two (2) Contract Years provided that it so requests the GOVERNMENT in writing at
least thirty (30) days prior to the end of the original extension, together with a
Proposal for Gas Marketing Operations to be undertaken during such extension.

6.10 If the CONTRACTOR considers that a Discovery of Crude Oil and any Associated
Natural Gas is a Commercial Discovery, the CONTRACTOR shall have the
exclusive right to develop and produce such Commercial Discovery, pursuant to the
terms of this Contract. The Development Period for a Commercial Discovery of
Crude Oil and any Associated Natural Gas shall be twenty (20) years commencing on
the declaration of such Commercial Discovery by CONTRACTOR, in accordance
with Article 12.6(a), with an automatic right to a five (5) year extension.

If the CONTRACTOR considers that a Discovery of Non-Associated Natural Gas is
a Commercial Discovery, the CONTRACTOR shall have the exclusive right to
develop and produce such Commercial Discovery, pursuant to the terms of this
Contract. The Development Period for a Commercial Discovery of Non-Associated
Natural Gas shall be twenty (20) years, commencing on the declaration of such
Commercial Discovery by CONTRACTOR, in accordance with Article 12,6(a) or
Article 14.5(a), with an automatic right to a five (5) year extension.

If Commercial Production from a Production Arca is still possible at the end of its
Development Period as defined in Articles 6.10 or 6.11 then, upon its request, the
CONTRACTOR shall be entitled to an extension of such Development Period under
the same terms as those provided in this Contract, Such request shall be made
inweting by the CONTRACTOR at leas six (6) Months befor the end ofthe said
Development Period.

‘The term of any such extension of the Development Period shall be:
(a) five (5) Years for Crude Oil and any Associated Natural Gas, and/or
(b) five (5) Years for Non-Associated Natural Gas.

© 2013 Kurdistan Regional Government, KRG
6.13 The CONTRACTOR shall have the right to terminate Production Operations for any
Production Area at any time during the term of this Contract, subject to giving
notice to the GOVERNMENT of at least ninety (90) days. This Contract shall
terminate on the expiry date of the Development Period of the last Production Arca or

ARTICLE 7 — RELINQUISHMENTS

‘Subject to the provisions of Articles 7.2 and 7.3, the CONTRACTOR shall surrender
portions of the Contract Arca as follows:

(a) at the end of the initial term of the Exploration Period referred to in Article
6,2, including any extensions referred to in Articles 6.5 and 6.6, twenty five
per cent (25%) of the net area determined by subtracting the Production Areas
from the initial Contract Arca:

at the end of the first extension period granted under Article 6.9 after the end
Of the initial term of the Exploration Period referred to in Article 6.2, an
additional twenty five per cent (25%) of the net area determined by subtracting
the Production Arcas from the remaining part of the Contract Area; and

(©) at the end of the Exploration Period (including all extensions thereof), all of
the remaining area that is not in a Production Area.

For the application of Article 7.1:

(a) any areas already relinquished pursuant to Article 7.4 shall be deducted from
areas to be surrendered; and

(>) the CONTRACTOR shall have the right to determine the arca, shape and
location of the Contract Area to be kept, provided that such surrendered
portions of the Contract Arca shall be in contiguous blocks.

If the relinquishment referred to in Article 7.1 can only be achieved by including part
of an Appraisal Arca, then these percentages shall be reduced to exclude such

Appraisal Area.

During the Exploration Period, the CONTRACTOR may at the end of each Contract
Year surrender all or any part of the Contract Arca by written notice sent to the
GOVERNMENT at Icast thirty (30) days in advance of the proposed date of
surrender, subject to the provisions of this Article 7.4, Such voluntary surrenders
during the Exploration Period shall be deemed equal to the obligatory relinquishments
referred to under Article 7.1. This Contract shall terminate in the event of the
surrender of the entire Contract Area.

No surrender provided under Article 7.4 shall exempt the CONTRACTOR from its
outstanding obligations under this Contract. In the event the CONTRACTOR clects
to surrender the entire Contract Arca without having fulfilled the Minimum
Exploration Obligations relating to the then current Sub-Period as provided in Article
102 or Article 10.3, the CONTRACTOR shall pay to the GOVERNMENT the

2

© 2013 Kurdistan Regional Government, KRG
relevant outstanding amount as detailed in Article 10.2 or Anticle 10.3, as the case
may be.
The boundaries of the portion of the Contract Area to be relinquished by the
CONTRACTOR shall be communicated to the GOVERNMENT by written notice
at least thirty (30) days in advance of the relevant date for relinguishment, pursuant to
Anticle 7.1.

ARTICLE 8 MANAGEMENT COMMITTEE

‘A Management Committee shall be established within thirty (30) days following the

‘OR shall
respective members of the Management Committee and their deputics.

‘The Management Committee shall comprise two (2) members designated by the
GOVERNMENT and two (2) members designated by Talisman. For the purposes of
this Article 8, CONTRACTOR shall mean, during the first Sub-Period of the
Exploration Period, the Operator.

Upon ten (10) days notice, each of the GOVERNMENT and the CONTRACTOR,

‘ignated
“Viee-Chairman”). In the absence of the Chairman, the Vi
the meeting.

Each Party shall have the right to invite a reasonable number of observers as deemed
necessary to attend the meetings of the Management Committee in a non-voting
capacity.

The Management Committce shall review, deliberate, decide and give advice,
suggestions and recommendations to the Parties regarding the following subject
matters:

(a) Work Programs and Budgets;

(b) the CONTRACTOR's activity reports;

(c) production levels submitted by the CONTRACTOR, based on prudent
international petroleum industry practice:
Accounts of Petroleum Costs;
for potential Subcontractors, with an estimated sub-

procurement procedures
contract value in excess of one million Dollars ($1,000,000), submitted by the
CONTRACTOR in accordance with Article 19.3;

© 2013 Kurdistan Regional Government, KRG
Development Plan and Budget for each Production Area;

(g) any matter having a material adverse affect on Petroleum Operations:

(b) any other subject matter of a material nature that the Parties are willing to
consider.

Each of the GOVERNMENT and the CONTRACTOR shall have one (1) vote in
the Management Committee. The Management Commitice cannot validly deliberate
unless cach of the GOVERNMENT and the CONTRACTOR is represented by at
least one (1) of its members or its deputy.

‘The Management Committee shall attempt to reach unanimous agreement on any
subject matter being submitted. In the event the Management Committee cannot
reach unanimous agreement, a second meeting shall be held within fourteen (14) days
to discuss the same subject matter and attempt to reach a unanimous decision.

Except as provided for in Article 8.4 and Article 8.5, in the event that no agreement is
reached at the second meeting. the Chairman shall have the tie-breaking vote.

In the event that, during the Exploration Period, no agreement is reached at the second
meeting of the Management Committee, as provided for in Article 8,3, or unanimous
approval is not obtained, as required pursuant to Article 8.5; then the proposal made
by the CONTRACTOR shall be deemed adopted by the Management Committee.

of Article 8.3, and subject to Article 8.4, unanimous

Notwithstanding the provisions
approval of the Management Committee shall be required for:

(a) approval of, and any material revision to, any Exploration Work Program and
Budget prepared after the first Commercial Discovery in the Production Arca
relating to such Commercial Discovery;

approval of, and any material revision to, the Development Plan, the
production schedule, lifling schedule and Development and Production Work
Programs and Budgets;

‘establishment of rules of procedure for the Management Committee;

any insurance issues over which the Management Committee has authority;
approval of, and any material revision to, procurement procedures for goods
and/or services, submitted by the CONTRACTOR in accordance with Article
19.3 (unless such procedures have been deemed approved by the Management
‘Comaiittee in accordance with Article 19.3);

approval of, and any material revision to, any proposed pipeline project,
submitted by CONTRACTOR in accordance with Article 33.3;

approval of a first rate bank in which to place the Decommissioning Reserve
Fund, in accordance with Article 38.1;

© 2013 Kurdistan Regional Government, KRG
approval of, and any material revision to, any proposed Decommissioning
Plan submitted pursuant to Article 38.7 on any Decommissioning Work
Program and Budget or Gas Marketing Work Program and Budget;

any Terms of Reference which are required to be prepared and agreed for the
Purposes of expert determination, pursuant to Article 42.2;

approval of any costs in excess of ten per cent (10%) above any Budget; and
any matter having a material adverse effect on Petroleum Operations.

Ordinary mectings of the Management Committee shall take place in the Kurdistan
Region, alternately at the offices of the GOVERNMENT and those of the
CONTRACTOR, or at any other location agreed between Partics, at least twice a
Contract Year prior to the date of the first Commercial Discovery and three times a
‘Contract Year thereafter.

Either the GOVERNMENT or the CONTRACTOR may call an extraordinary

may by
carrer arly meer crabs Merc

‘Unies at least onc (1) member or its deputy of cach of the GOVERNMENT and the
CONTRACTOR is present, the Management Committee shall be adjourned for a

period not to exceed eight (8) days. The Party being present shall then notify the other
Party of the new date, time and location for the mecting.

‘The agenda for meetings of the Management Committee shall be prepared by the
CONTRACTOR in accordance with instructions of the Chairman and communicated
to the Partics at least fifteen (15) days prior to the date of the mecting. The agenda

approve such minutes within ten (10) days of receipt of the draft minutes. A Party
who fails to notify in writing its approval or disapproval of such minutes within such
ten (10) days shall be deemed to have approved the minutes.

If required, the Management Committee may request the creation of a technical sub-
committce or any other sub-committee to assist it. Any such sub-committee shall be
composed of a reasonable number of experts from the GOVERNMENT and the
CONTRACTOR. After cach meeting, the technical sub-committee or any other sub-
committee shall deliver a written report to the Management Committee.

Any costs and expenditure incurred by the CONTRACTOR for meetings of the
Management Committee or any technical sub-committee or any other sub-committee

© 2013 Kurdistan Regional Government, KRG
shall be considered as Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25.

ARTICLE 9- GUARANTEES

Each CONTRACTOR Entity shall provide the GOVERNMENT, if so required by
the latter pursuant to written notice received by the CONTRACTOR Entity within
thirty (30) days of the Signature Date, with a corporate guarantee in a form as shall be
agreed in good faith between the GOVERNMENT and cach CONTRACTOR
Entity not later than ninety (90) days after the Signature Date, provided that such
corporate guarantee shall be given only in respect of the Minimum Financial
‘Commitment for the First Sub-Period and shall expire automatically upon completion
of the performance of the Minimum Exploration Obligations set out in Article 10.2(d)
and (e) or expenditure of such Minimum Financial Commitment, whichever is the
earlier.

Not later than sixty (60) days after the commencement of the Second Sub-Period,
each CONTRACTOR Entity shall provide the GOVERNMENT, if so required by
the latter to written notice received by the CONTRACTOR Entity within
thirty (30) days of such commencement date, with a corporate guarantee in:

(a) the form substantially agreed between the GOVERNMENT and cach
CONTRACTOR Entity for the First Sub-Period, if any, subject to making the
changes necessary in order for the corporate guarantee to apply only to the
Second Sub-Period, or

(b) if there is no agreed form, in a form as shall be agreed in good faith between
the GOVERNMENT and cach CONTRACTOR Entity not later than ninety
(90) days after the GOVERNMENT’s notice,

and provided in cach case that such corporate guarantee shall be given only in respect
of the Minimum Financial Commitment for the Second Sub-Period and that such
‘corporate guarantce shall expire automatically upon complction of the performance of
the Minimum Exploration Obligations set out in Article 10.3 (b) or expenditure of
such Minimum Financial Commitment, whichever is the earlier.

In the event of an assignment by a CONTRACTOR Entity is
Article 39, the relevant third party assignee shall provide the GOVERNMENT,

required by the latter pursuant to written notice given to such assignee within

(30) days of the effective date of the assignment, with a corporate guarantee in the
form agreed pursuant to Article 9.1 or 9.2, as applicable to the then current Sub-
Period or, in the absence of any such agreed form of corporatc guarantes, in a form as
shall be agreed in good faith between the GOVERNMENT and such assignee not

let fe = _
Pemandige Old Nol rsackga nok nat bah eorvaranear
Minimum Financial Commitment, whichever is the carlicr. Furthermore, the

26

© 2013 Kurdistan Regional Government, KRG
assignment to the relevant third party assignee shall reduce the extent of the cxisting
CONTRACTOR Entity corporate guarantee pro rata

third party percentage irrespective

requires a guaranice of the third party assignee.

ARTICLE 10— MINIMUM EXPLORATION WORK OBLIGATIONS
tis CONTRACTOR Mt pis pagel: peje Sash ig Sat

provided under Articles 10.2 to 10.3 (the “Minimum Exploration Obligations”). If
applicable, the said Minimum Exploration Obligations shall be performed during each
Sub-Period in accordance with prudent international petroleum industry practice.
During the First Sub-Period, the CONTRACTOR shall:
(a) carry out geological and geophysical studies, comprising the following:
(i) the compilation of a techaical database:
(ii) the performance of a remote sensing study:
(ii) a field visit to verify initial geological and geophysical work and
remote sensing results and plan for two dimensional seismic
eihicioal

carry out a data search for existing data specific to this Contract Arca,
‘comprising the following:

(i) well data, if available, for example, electric logs;

(ii) seismic data and gravity data, if available; and

(iii) reprocess seismic data, if available;

perform field work comprising structural, stratigraphic and lithologic mapping
and sampling:

acquire, process and interpret two hundred (200) line kilometres of two
dimensional scismic data, committing for this purpose a minimum financial
amount of six million Dollars ($6,000,000) (the activities described in
paragraphs (a) through (d), the “Seismic Services”); and

drill one (1) Exploration Well (the “First Exploration Welt”), including
ting end caring a to a total depth of three thousand meters
¢

‘The costs of carrying out the Seismic Services shall be considered Exploration Costs and
shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles 1 and 25.

© 2013 Kurdistan Regional Government, KRG
10.2.1 The activities carried out by the CONTRACTOR, pursuant to the Option Agreement
shall

be deemed to satisfy the Minimum Exploration Obligations for the First Sub-Period

set out in Articles 10.2(a) to 10.2(d) and the cost of such activities shall be recoverable as
Petroleum Costs without any approval of the Management Commitice.

During the Second Sub-Period, the CONTRACTOR shail:

a

Teac Seu he Pat Eigen WEN, pry Oe ecquson ot farter
seismic data; and

drill one (1) Exploration Well (the “Second Exploration Well”) committing
for this purpose a minimum financial amount of fiftcen million Dollars
(US$15,000,000) including testing and coring as appropriate, unless the data
from the First Exploration Well demonstrates that there is not a reasonable
technical case for drilling the Second Exploration Well in the Contract Area.

the provisions in Articles 10.2 to 10.3, for the execution of the

Notwithstanding
Minimum Exploration Obligations under Articles 10.2 to 10.3, it is agreed as follows:

@

© 2013 Kurdistan Regional Government, KRG

Misimiem Bsplorsion Obigons tthe Second cb Period hal enly apply
in the event the CONTRACTOR has not clected to notify the
GOVERNMENT that will not cer to the Second Sub-Peried,
accordance with and subject to Article 6.4.

Satjoxt te Arico 10:40), he CONTRACTOR shal
inimum Exploration O!

Sel execkig tir Mltaten Pama Concur be cae ack meted
If the CONTRACTOR has satisfied its Minimum Exploration Obligations
without having spent the total Minimum Financial Commitment for such Sub-
Period, it shall be deemed to have satisfied its Minimum Exploration
Obligations for such Sub-Period.

‘The First Exploration Well shall be drilled to the depth described in Article
10.2(¢) and each other Exploration Well shall be drilled to the depth agreed by
the Management Committee unless:

the formation is encountered at a lesser depth than originally
anticipated;

bascment is encountered at a lesser depth than originally anticipated;

in the CONTRACTOR’s sole opinion continued drilling of the
relevant Exploration Well presents a hazard due to the presence of
abnormal or unforescen conditions;

insurmountable technical problems are encountered rendering it
impractical to continue drilling with standard equipment; or

(v) petroleum formations are encountered whose penetration requires
laying protective casing that docs not enable the depth agreed by the
Management Committee or as described im Article 10.2(c), as
applicable, to be reached.

If deilling is stopped for any of the foregoing reasons, the Exploration Well
shall be deemed to have been drilled to the depth agreed by the Management
Committce or as described in Article 10.2(c), as applicable. and the
CONTRACTOR shall be deemed to have satisfied its Minimum Exploration
Obligations in respect of the Exploration Well.

Hay ech igen ark eed et ty eee daa Seo

acai apcat a cieas oft tod Mickzis Pastel Commie & say
given Sub-Period, shall be carried forward to the next Sub-Period or any
extension period and shall be taken into account to satisfy the Minimum

CONTRACTOR has not elected to notify the GOVERNMENT that it will
not enter into the Second Sub-Period (in accordance with and subject to
Article 6.4), the performance of such Minimum Exploration Obligations shall
be decmed to satisfy the sume Minimum Exploration Obligations for the
Second Sub-Period.

ARTICLE 11 - EXPLORATION WORK PROGRAMS AND BUDGETS.

Within forty-five (45) days following the Signature Date, the CONTRACTOR shall
prepare and submit to the Management Committee a proposed work program and
budget relating to Exploration Operations (the “Exploration Work Program and
Budget™) for the remainder of the Calendar Year. Thereafter, no later than 1 October
in cach Calendar Year, the CONTRACTOR shall submit a proposed Exploration
Work Program and Budget to the Management Committee for the following Calendar
Year.

Each Exploration Work Program and Budget shall include details of, but not be
limited to, the following:

(a) —_ work to be undertaken;

(b) materials, goods and equipment to be acquired:

(c) cost estimate of services to be provided, including services by third parties
andior Affiliated Companics of any CONTRACTOR Entity; and

© 2013 Kurdistan Regional Government, KRG
(4) estimated expenditures, broken down by cost centre in accordance with the
Accounting Procedure.
The Management Committce shall meet within sixty (60) days following its receipt of
CONTRACTOR’s proposal to examine and approve the Exploration Work Program
and Budget.

If the GOVERNMENT requests any modification to the Exploration Work Program
and Budget, the Management Committee shall mect to discuss the Exploration Work
Program and Budget and proposed modifications thereto within the sixty (60) day
period referred to in Article 11.3. The CONTRACTOR shall communicate its
‘comments on any such requested modifications to the GOVERNMENT at the
‘meeting of the Management Committee or in writing prior to such mecting.

The CONTRACTOR shall be authorised to make expenditures not budgeted in an
approved Exploration Work Program and Budget provided that the aggregate amount
of such expenditures shall not execed ten per cent (10%) of the approved Exploration
Work Program and Budget in any Calendar Year and provided farther that such
excess expenditures shall be reported as soon as is reasonably practicable 10 the

‘only be recovered with the unanimous approval of the Management Committee.
In cases of emergency, the CONTRACTOR may incur such additional expenditures

as it deems necessary to protect life, environment or property. Such additional

shall be reported promptly to the Management Committee. For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

ARTICLE 12 ~ DISCOVERY AND DEVELOPMENT

If the drilling of an Exploration Well results in a Discovery, the CONTRACTOR
shall notify the GOVERNMENT within forty-cight (48) hours of completing tests
confirming the presumed existence of such Discovery or within such longer period as
the CONTRACTOR reasonably requires to determine whether or not there is a
Discovery. Within thirty (00) days ftlowing naifcaon of the sid Discovery, the
CONTRACTOR shall present to the Management Committee all technical data then
available together with its opinion on the commercial potential of the said Discovery
(the “Discovery Report”). The CONTRACTOR shall provide in a timely manner
such other information relating to the Discovery as the GOVERNMENT may
reasonably request.

Appraisal Work Program sad Budget

12.2 If, pursuant to Article 12.1, the CONTRACTOR considers that the Discovery has
‘commercial potential it shall, within ninety (90) days following notification to the
GOVERNMENT of the Discovery, submit an appraisal program in respect of the

30

© 2013 Kurdistan Regional Government, KRG
Discovery (the “Appraisal Work Program and Budget”) to the Management
‘Committee. The Management Committee shall examine the Appraisal Work Program

Fequested modifications thereto within sixty (60) days from its receipt of the proposed

‘Appraial Wodk Progise and Baga ‘The CONTRACTOR shall communicate its

‘comments on any such requested modifications to the GOVERNMENT at the

‘mecting of the Management Committee or in writing prior to such meeting.

‘The Appraisal Work Program and Budget shall include the following:

(a) an appraisal works program and budget, in accordance with prudent
international petroleum industry practice;

(b) an estimated time-frame for completion of appraisal works; and

(6) the delimitation of the area to be evaluated, the surface of which shall not
exceed twice (2 x) the surface of the geological structure or prospect to be
appraised (the “Appraisal Area”).

{a lenin & Dacron rig acceptable to the CONTRACTOR is available to drill

Management it
with Article 12.1 oF its review of the Appraisal Work Program and Budget.

‘The CONTRACTOR shall be authorised to incur expenditures not budgeted in an

approved Appraisal Work Program and Budget provided that the aggregate amount of
such expenditures shall not exceed ten per cent (10%) of the approved Appraisal

only be recovered with the unanimous approval of the Management Committee.
‘Appraise! Report
124° The CONTRACTOR shall submit a detailed report relating 10 the Discove

to the Management Committee within ninety (90)

following completion of the Appraisal Work Program and Budget.

‘The Appraisal Report shall include the following:

(a) geological conditions;

(b) physical properties of any liquids;

(ce) sulphur, sediment and water content;

© 2013 Kurdistan Regional Government, KRG
type of substances obtained;

‘Natural Gas composition;

production forecast per well; and

« preliminary estimate of recoverable reserves.
‘Dectaration of Commercial Discovery

12.6 Together with its Appraisal Report, the CONTRACTOR shall submit a written
statement to the Management Committes specifying that:

{a) the CONTRACTOR has determined that the Discovery is a Commercial
Discovery;

the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery:

the CONTRACTOR has determined that the Discovery is a significant
Discovery, which may become a Commercial Discovery subject to additional
exploration and/or appraisal works within or outside of the Appraisal Area; or

In case the statement of the CONTRACTOR corresponds to Article 12.6(¢), the
CONTRACTOR shall submit a Work Program and Budget to the

‘Committee within thirty (30) days following such statement. Any well drilled to
‘evaluate the said significant Discovery shall be considered an Exploration Well.

12.8 If the Discovery has been declared a Commercial Discovery by the CONTRACTOR
Pursuant to Article 12.6(a) or Article 14.5(a), the CONTRACTOR shall submit 2
Plan to the

international petrolcum industry practice. Except
consent of the GOVERNMENT, such Development Plan shall include details of the
following as applicable:

(a) the delimitation of the Production Area, taking into account the results of the
Appraisal Report regarding the importance of the Petroleum Field within the
Appraisal Arca;

(b) drilling and completion of Development Wells:

(©) drilling and completion of water or Natural Gas injection wells;

© 2013 Kurdistan Regional Government, KRG
laying of gathering pipelines;

installation of separators, tanks, pumps and any other associated production
and injection facilities for the production;

treatment and transportation of Petroleum to the processing and storage
facilities onshore or offshore;

laying of export pipelines inside or outside the Contract Arca to the storage
facility or Delivery Point;

construction of storage facilities for Petroleum;

plan for the utilisation of Associated Natural Gas;

training commitment in accordance with Article 23;

a preliminary decommissioning and site restoration plan;

all contracts and arrangements made or to be made by the CONTRACTOR
for the sale of Natural Gas;

to the extent available, all contracts and arrangements made or to be made by
Persons in respect of that Natural Gas downstream of the point at which it is to
be sold by the CONTRACTOR and which are relevant to the price at which
{and other terms on which) it is to be sold by the CONTRACTOR or are
otherwise relevant to the determination of the value of it for the purposes of
this Contract, but not beyond the point at which it is first disposed of in an
‘Arm's Length Sale;

cach CONTRACTOR Entity’s plans for financing its interest, if any; and
any other operations not expressly provided for in this Contract but reasonably
duction Operations

‘The Management Committee shall use its best efforts to approve the Development
Plan within sey (60) days afer i reel of sch plan. The DevelopncetPatiod or
cach Commercial Discovery within a Development Plan shall be extended for the

Haat pS eet fem say (Ca apollo
Management Committee to approve the

hal Gs coulood aearel'y dc OOVEMNMEN Tie te GOVERNIAENT.
through its representatives on the Management Committee, indicates its approval in

If the GOVERNMENT requests any modifications to the Development Plan, then the
Management Commitice shall meet within sixty (60) days of receipt by the
CONTRACTOR of the GOVERNMENT’s written notification of requested
modifications accompanied by all the documents justifying such request, and shall
discuss such request. The CONTRACTOR shall communicate its comments on any

3

© 2013 Kurdistan Regional Government, KRG
such requested modifications to the GOVERNMENT at such meeting or in writing
Prior to such meeting. Any modification approved by the Management Committee at
such meeting or within a further period of thirty (30) days from the date of such
meeting shall be incorporated into the Development Plan which shall then be deemed
approved and adopted.

If the CONTRACTOR makes several Commercial Discoveries within the Contract

shall provide the appropriate
cach Production Arca. In case the area covered by the Commercial
beyond the boundaries of the Contract Area, and to the extent such arca outside the
Contract Arca is not the subject of a Petroleum Contract (as defined in the Kurdistan
Region Oil and Gas Law) with a third party, the provisions of Article 34.2 shall apply.

ARTICLE 13 - DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND
BUDGET

Development Work Program and Budget shall include details of the following:
(a) works to be carried out;
(b) material and equipment to be acquired by main categories;

(©) type of services to be provided, distinguishing between third parties and
Affiliated Companies of any CONTRACTOR Entity; and

(a) categories of general and administrative expenditure.

If any modification to the Development Work Program and Budget is requested by
the GOVERNMENT, the Management Commitice shall meet to discuss the
Development Work Program and Budget and proposed modifications thereto within
Sly (60) sys Sim sce ts oe! vaoreeet Wesk Poogeen et

Budget. The CONTRACTOR shall communicate its comments on any such

© 2013 Kurdistan Regional Government, KRG
requested modifications to the GOVERNMENT at the meeting of the Management
‘Committce or in writing prior to such meeting,

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved ‘Work Program and Budget provided that the aggregate
amount of such expenditures shall not exceed ten per cent (10%) of the approved
Development Werk Progr sod Budge in any Calender Your sed provided fwrther

limit shall only 'be recovered with the unanimous approval of the Management

Committee.

In cases of emergency, the CONTRACTOR may incur such additional expenditures

as it deems necessary to protect life, environment or property. Such additional
shall be reported promptly to the Management Committee. For the

avoidance of doubt, such additional expenditure shall be considered Petroleum Costs

and shall be recovered by the CONTRACTOR in accordance with the provisions of

Articles 1 and 25.

of Ww ms

13.6 No later than | October of the Calendar Year preceding the estimated

Production Work Program and Budget shall include details of the following:
works to be carried out;
material and equipment to be acquired by main categories;

type of services to be provided, distinguishing between third parties and
Affitiated Companies of any CONTRACTOR Entity; and

categories of general and administrative expenditure.
If any modification to the Production Work Program and Budget is requested by the

Gosltoions wo dc GOVEENDIRNT ute sectng of he Mancgesnent Conteris
or in writing prior to such meeting.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Production Work Program and Budget provided that the aggregate amount

3s

© 2013 Kurdistan Regional Government, KRG
‘of such expenditures shall not exceed ten per cent (10%) of the approved Production

reasonably

Committee. For the avoidance of doubt, all excess expenditures shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles 1
and 25, provided that any excess expenditure above the ten per cent (10%) limit shall
“only be recovered with the unanimous approval of the Management Committce.

In cases of emergency, the CONTRACTOR may incur such additional

and shall be recovered by the CONTRACTOR in accordance with the provisions of
Anticles | and 25.

After the commencement of Commercial Production the CONTRACTOR shall pay
to the GOVERNMENT, in arrcars, an annual surface rental for the Production Arca,
of one hundred Dollars (US$100) per square kilometre per Contract Year

ARTICLE 14 -NATURAL GAS:

‘Use for the Petroleum Operations

14.1 To take account of specific conditions relating to Natural Gas and to promote its
development in the Kurdistan Region, the GOVERNMENT will grant specific

igencrous provisions in respect of the recovery of Petroleum Costs and the sharing of
Profit Petroleum than in respect of Crude Oil.

The CONTRACTOR may freely use any Natural Gas required for the Petroleum
Operations. If technically and economically justified, the CONTRACTOR shall in
priority use any Natural Gas for the purpose of enhancing recovery of Crade Oil in
accordance with prudent international petroleum industry practice as follows.

Associated Natural Gas
14.3 Any excess Associated Natural Gas produced that is neither used in the Petroleum

point as agreed between the Parties, free of charge to the GOVERNMENT. In such
case, the GOVERNMENT shall be solely responsible for treating,
compressing and transporting such Natural Gas from such agreed delivery point and
shall be solely liable for any additional direct and indirect costs associated therewith.
‘The construction and operation of required facilities as well as the offtake of such
excess Associated Natural Gas by the GOVERNMENT shall occur in accordance

36

© 2013 Kurdistan Regional Government, KRG
with prudent international petroleum industry practice and shall not interfere with the
production, lifting and transportation of the Crude Oil by the CONTRACTOR. For
the avoidance of doubt, all expenditure incurred by the CONTRACTOR up to such
agreed delivery point shall be considered Petroleum Costs and shall be recovered by
the CONTRACTOR in accordance with the provisions of Articles | and 25.

In the event the GOVERNMENT finds a market for Associated Natural Gas, it shall
promptly give written notice to the CONTRACTOR, and the CONTRACTOR may
jicipate i ok Arscited Neca Oe wits oly OO) dove

associated with any necessary facilities shall be paid for by the
CONTRACTOR. For the avoidance of doubt, such expenditure incurred shall be
considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles ! and 25,

Non Associated Natural Gas
144 Until an approved Natural Gas sales contract is executed in respect of all volumes of

a Gee pea Ge Fase, Bs TRACTOR Eas cae eee
the Exploration Period and the Development Period to carry out Gas Marketing
Operations.

If, pursuant to Article 12.6(d), the CONTRACTOR has determined that the
a si of rT

out Gas Mckainy Opseaaayc arend st wake it shall submit a written statement
to the Management Committee specifying that:

(a) the CONTRACTOR has determined that the Discovery is a Commercial

(b) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery.

Por the purpose of this Contract, “Gus Marketing Operations” means any activity
under this Contract relating to the marketing of Non-Associated Natural Gas,
including any cvaluation to find a commercial market for such Non-Associated
Natural Gas and/or to find a commercially viable technical means of extraction of
such Non-Associated Natural Gas and may include activities related to evaluating the
quantities of Non-Associated Natural Gas to be sold, its quality, the geographic
location of potential markets to be supplicd as well as evaluating the costs of
Production, transportation and distribution of the Non-Associated Natural Gas from
the Delivery Point to the relevant market.

All costs and expenditure incurred by the CONTRACTOR in the performance of the
activities in relation to the Gas Marketing Operations shall be considered Petroleum
Costs.

© 2013 Kurdistan Regional Government, KRG
14.8 No later than | October of the Calendar Year preceding the Calendar Year in which
a i shall

forecast expenditures, the Gas Marketing Work Program and Budget shall include the
following:

(a) works to be carried out;

(b) type of services to be provided, distinguishing between third parties and
Affiliated companies of any CONTRACTOR Entity; and

(c) categories of general and administrative expenditure.

If any modification to the Gas Marketing Work Program and Budget is requested by
the GOVERNMENT, the Management Commitice shall mect to discuss the Gas
Marketing Work Program and Budget and proposed modifications thereto within sixty
(60) days from its receipt of the proposed Gas Marketing Work Progeam and Budget.
‘The CONTRACTOR shall communicate its comments on any such requested
modifications to the GOVERNMENT at the mecting of the Management Commitice
or in writing prior to such meeting.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Gas Marketing Work Program and Budget provided that the aggregate
amount of such expenditure shall not exceed ten per cent (10%) of the approved Gas

Marketing Work Program and Budget in any Calendar Year and provided further that
such excess expenditures shall be reported as soon as reasonably practicable to the
Management Committee. For the avoidance of doubt, all excess expenditures shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles 1
and 25, provided that any excess expenditure above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Commitice.

If any Non-Associated Natural Gas is discovered within the Contract Arca, and the
CONTRACTOR reasonably considers that the Non-Associated Natural Gas
Discovery will only be a Commercial Discovery if certain terms of this Contract are
amended, it shall be entitled to request amendments to this Contract, with its reasons.

faith attempt to agree on the necessary amendments to the Contract. If the Parties are
tunable to agree on such amendments, and the Exploration Period expires without the
CONTRACTOR having declared such Discovery to be a Commercial Discovery in
accordance with Article 12.6{a) or Article 14.5(a), and subsequently within a period
Of eight (3) yeas thos tho end of sch Exploration Peiod the GOVERNMENT

reaches agreement with any third party to develop such Discovery (the “Gas
Devolopeeet), then dc foSeerng poisons shall apety:

(a) cither before or upon agreement in relation to the Gas Development having
been reached (and whether or not such agreement is recorded in a fully termed
production sharing and/or operating or other like agreement), but before such

agreement is signed (the “Proposed Contract”) (subject only to the rights of

3B

© 2013 Kurdistan Regional Government, KRG
© 2013 Kurdistan Regional Government, KRG

each CONTRACTOR Entity to pre-empt such Proposed Contract pursuant to
Article 14,106) and such conditions as may be applicable), the
GOVERNMENT shall, as soon as reasonably practicable after the occurrence
of such circumstances, serve on cach of the CONTRACTOR Entitics, a
notice to that cffect and shall with such notice provide such information and
main terms of such agreement as the CONTRACTOR Entities may
reasonably request to determine if they will exercise their rights (the “Agreed
Terms”), including:

the identity of such third party;

the cffective date of the Proposed Contract;

the applicable commercial terms, including bonuses, royalties, cost
recovery, profit sharing, taxation and any other similar terms; and

all and any material conditions to which the Proposed Contract is

pes stop fom say CONTRACTOR Esty, the GOVERNMENT wi

the CONTRACTOR Entities with such further information
terms as may be reasonably requested by any CONTRACTOR Entity.
Within onc bandred and eighty days (180) days after receipt of « notice and
any further information under Article 14.10(a) in relation to a Proposed
Contract cach of the CONTRACTOR Entitics shall clect either:

(i) to enter into the Proposed Contract on the same or substantially similar
terms to the Agreed Terms, with the right to cost recover all Petroleum

(ii) to waive the aforesaid right of pre-cmption in relation to the Proposed
Contract;

land shall serve notice accordingly upon the GOVERNMENT and all the
CONTRACTOR Entities and in default of receipt by the GOVERNMENT
of any such notice within such period of one hundred and cighty (180) days
such CONTRACTOR Entity shall be deemed conclusively to have served a
notice electing to waive its aforesaid right of pre-cmption in relation to the
Proposed Contract.

{In the event that more than one of the CONTRACTOR Entities exercises its
rights under Article 14.10(b)(i) in relation to the Proposed Contract, then the
GOVERNMENT shall transfer or grant cach such CONTRACTOR Entity
an interest in the Proposed Contract upon the Agreed Terms (in accordance
with Article 14.10(b,(i)) in the proportions in which their respective
percentage interests bear to the aggregate of their respective percentage
interests under the relevant Joint Operating Agreement (as it applied at the end

of the Exploration Period) or in such other proportions as such
CONTRACTOR Entitics shall agree between them,

In the event that one of the CONTRACTOR Entities exercises its rights
under Article 14.10{b\i) in relation to the Proposed Contract then the
GOVERNMENT shall transfer or grant the whole of the interest in the
Proposed Contract upon the Agreed Terms (in accordance with 14.10(b\(i)) to
such CONTRACTOR Entity.

In the event that none of the CONTRACTOR Entitics exercises its rights
under Article 14.10(b\(i) then the GOVERNMENT may cater into the
Proposed Contract on terms no more favourable to its counterparty than the
Agreed Terms and, in such casc, the aforesaid rights of pre-cmption shall
thereupon cease to apply in relation to the Proposed Contract.
If the pre-emption rights in Article 14.10 are not exercised and the GOVERNMENT
eters into the Proposed Contract with the third party concemed, the
GOVERNMENT will use its best endeavours to avoid any effect which may hamper
the Petroleum Operations of the CONTRACTOR while producing Petroleum.

Flaring
14.12. Plaring of Natural Gas in the course of activities provided for under this Contract, is

‘ ‘
industry practice (which shall include the flaring of Associated Natural Gas to the

extent the CONTRACTOR considers that re-injecting Associated Natural Gas is not
justified technically and economically and provided the GOVERNMENT decides
not to take such Associated Natural Gas), or (ii) with the prior authorisation of the
GOVERNMENT, such authorisation not to be unreasonably withheld or delayed.
‘The CONTRACTOR shall submit such request to the GOVERNMENT, which shall
include an evaluation of reasonable alternatives to flaring that have been considered.
along with information on the amount and quality of Natural Gas involved and the
duration of the requested flaring.

ARTICLE 15 ~ ACCOUNTING AND AUDITS:

‘The CONTRACTOR shall keep in its offices in the Kurdistan Region copies of all
books and accounts of all revenues relating to the Petroleum Operations and all
Petroleum Costs (the “Accounts”), except during the Exploration Period, when the
CONTRACTOR shall be entitled to keep the Accounts at its headquarters Abroad.
The Accounts shall reflect im detail expenditure incurred as a function of the
‘quantities and value of Petroleum produced, and shall be kept for a period of five (5)
years, All Accounts which are made available to the GOVERNMENT in accordance

provisions of this Contract shall be prepared in the English language. The
Accounts shall be kept in accordance with prudent international petroleum industry
practice and in accordance with the provisions of the Accounting Procedure. The
Accounts shall be kept in Dollars, which shall be the reference currency for the
purposes of this Contract.

© 2013 Kurdistan Regional Government, KRG
15.2 Within ninety (90) days following the end of cach Calendar Year, the
CONTRACTOR shall submit to the GOVERNMENT a summary statement of all
Petroleum Costs incurred during the said Calendar Year. The summary statement
shall also include a profit calculation pursuant to the provisions of Article 26.

The GOVERNMENT shall have the right:

(a) to request an audit of the Accounts with respect to each Calendar Year within
a period of two (2) Calendar Years following the end of such Calendar Year
(the “Audit Request Period”); and
(6) to retain an auditor of international standing familiar with intemational
industry accounting practice to undertake or assist the
GOVERNMENT to undertake the audit.

Notwithstanding paragraphs (a) and (b) of this Article 15.3, the GOVERNMENT
shall have the right to audit the Accounts with respect to each Calendar Year at any
time in the case of manifest error or fraud.

The reasonable cost of retaining an auditor pursuant to Article 15.3 shall be borne by
the CONTRACTOR and treatcd as a Petroleum Cost for the purpose of cost recovery
under Articles 1 and 25.

/eiee ele a baller ae mri! lark sae Sa
GOVERNMENT, acting reasonably and in accordance with prudent international

petroleum industry practice. may request in writing all reasonably available
information and justifications for its audit of Petroleum Costs.

Should the GOVERNMENT consider, on the basis of data and information available,
that the CONTRACTOR made a material mistake or there is any irregularity in
respect of the Accounts and considers that any corrections, adjustments or
amendments should be made, the GOVERNMENT shall make any audit exceptions
in writing and notified to the CONTRACTOR within six (6) Months of the date of
request referred to in Article 15.3, and failure to give such written exception within
such time shall be deemed to be an acknowledgement of the correctness of the
CONTRACTOR’s Accounts.

In respect of any audit exception made by the GOVERNMENT in accordance with
Article 15.6, the CONTRACTOR shall then have sixty (60) days to make necessary

corrections, adjustments or amendments or to present its comments in writing or
request a mecting with the GOVERNMENT. The GOVERNMENT shall within
thirty (30) days of the CONTRACTOR's response, notify the CONTRACTOR in
writing of its position on the corrections, adjustments, amendments or comments. If
thereafter there still exists a disagreement between the GOVERNMENT and the
CONTRACTOR, the dispute will be settled in accordance with Article 15.9.

In addition to the annual statements of Petroleum Costs as provided in Article 15.2,
the CONTRACTOR shall provide the GOVERNMENT with such production
statements and reports, as required pursuant to Article 16.3.

© 2013 Kurdistan Regional Government, KRG
15.9 Any dispute between the Parties under this Article 1S that cannot be settled amicably

be submitted to an expert on the request of cither the GOVI

CONTRACTOR in accordance with the provisions of Article 42.2. Notwithstanding
the provisions of Article 42, in this specific instance the decision of the expert shall
not necessarily be final and either Party may decide to submit the matter to arbitration
in accordance with the provisions of Article 42.1.

ARTICLE 16 - CONTRACTOR'S RIGHTS AND OBLIGATIONS:

Permanent Representative

16.1 If not done already, within ninety (90) days following the Signature Date, each
CONTRACTOR Entity shall open an office and appoint a permanent representative
in the Kurdistan Region, who may be contacted by the GOVERNMENT with regard
to any maticr relating t this Contract and will be entitled to receive any
correspondence addressed to such CONTRACTOR Entity.

16.2 The CONTRACTOR shall carry out all Petroleum Operations in accordance with the
provisions of this Contract, prudent international petroleum industry practice and

‘The CONTRACTOR shall be responsible for the conduct, management, control and

Persons shall at all times have free access to the Contract Area and any Production
‘Areas for the purpose of carrying out Petroleum Operations.

Information and Reports
16.3 The CONTRACTOR shall provide the GOVERNMENT with periodic data and
activity reports rating to Peto Opraoas. Sai eprts shall inched des of
following:

(a) information and data regarding all Exploration Operations, Development
Denia ll tree Once (et pete) Pad Re
Calendar Year, including any quantitics of Petroleum produced and

(b) data and information regarding any transportation facilities built and operated
by the CONTRACTOR;

a statement specifying the number of personnel, their ttle, their nationality as
well as a report on any medical services and equipment made available to such
personnel; and

© 2013 Kurdistan Regional Government, KRG
pipestoe acquired for the Petroleum
jioar haledicarases and price or cost of their acquisition.
‘Requirement for Petroteum Operations

164 The CONTRACTOR may freely use any Petroleum produced within the Contract
‘Arca for the Petroloum Operations.

165 The CONTRACTOR shall at all times provide reasonable assistance as may
reasonably be requested by the GOVERNMENT during its review and verification
of records and of any other information relating to Petroleum Operations at the
offices, worksites or any other facilities of the CONTRACTOR.

Upon giving reasonable prior notice to the CONTRACTOR, the GOVERNMENT
may send a reasonable number of representatives to the work-sites or any other
facilities of the CONTRACTOR in the Kurdistan Region to perform such reviews
and verifications. The representatives of the GOVERNMENT shall at all times
comply with any safety regulations imposed by the CONTRACTOR and such
reviews and verifications shall not hinder the smooth progress of the Petroleum
Operations.

Access to Facilities

166 For the performance of the Petroleum Operations, the CONTRACTOR, any Affiliate

within or outside of the Contract Area or within or outside the Production Area, for
the purpose of carrying out the Petroleum Operations.

16.7 Upon notice from the GOVERNMENT, the CONTRACTOR shall make available
to a reasonable number of representatives of the GOVERNMENT those of the
CONTRACTOR’ facilities which are necessary to enable such representatives to
perform their tasks related to this Contract and the Kurdistan Region Oil and Gas Law
including, in case of works to be performed on work sites, transportation,
accommodation and board, under the same conditions as those provided by the
CONTRACTOR for its own personnel.

Notwithstanding Article 16.8, the GOVERNMENT shall indemnify and hold
harmless cach CONTRACTOR Entity against all losses, damages and liability
arising under any claim, demand, action or proceeding brought or initiated against any
CONTRACTOR Entity by any representative of the GOVERNMENT in connection
with the access to or use of the facilities by such representatives.

© 2013 Kurdistan Regional Government, KRG
Loss or Damage

16.8 The CONTRACTOR shall be responsible for any loss or damage caused to third
parties by its or its Subcontractors personnel solely and directly resulting from their
negligence, errors or omissions in accordance with applicable Kurdistan Region Law.

Inteectual Property Rights

16.9 In its Petroleum Operations, the CONTRACTOR shall respect any patents belonging
to third parties.

Litigation

16.10 The CONTRACTOR shall as soon as reasonably practicable inform the
GOVERNMENT of any matcrial litigation relating to this Contract.

Safety

16.11 The CONTRACTOR shall implement a health, safety and environment program and
take necessary measures to ensure hygiene, health and safety of its carrying
‘out Petrolcum Operations in accordance with prudent international petroleum industry
practice.
Said measures shall include the following:

(a) supplying first aid and safety equipment for each work area and maintaining a
healthy environment for personnel;

(b) reporting to the GOVERNMENT within seventy-two (72) hours of such
accident, any accident where personnel has been injured while engaged in
Petroleum Operations and resulting in such personne! being unable to return to
work;

fantellallene:
providing safe storage areas for explosives, detonators and any other
dangerous products used in the operations;
supplying fire-extinguishing equipment in each work area;
of control of any blowout or fire which could
ths ent bnieant or Pensions Pll, asetrdcce Wie predet unrscoel
shan mowagpacten nad

for the purpose of preventing any involuntary injection of fluids in petroleum
formations and production of Crude Oil and Natural Gas at rates that do not

conform to prudeat international petroleum industry practice.

© 2013 Kurdistan Regional Government, KRG
16.12 Subject to Article 43.2, in the event the production rate of the individual wells and
Reservoir of a Petroleum Field is to be sct below the Maximum Efficient Rate
(MER®) for the Reservoir, as provided for in the Development Plan, as 2
consequence of a decision by the GOVERNMENT or any federal or international
regulatory body, the GOVERNMENT undertakes to allocate any such reduction
fairly and equitably among the various operators (including the GOVERNMENT)

of any Production Area so affected for a reasonable period of time in order to produce
the Petroleum which would otherwise have already becn produced, had the MER for
the individual wells and Reservoir of the Petroleum Field been maintained.

16.19, The respective sieht, dais, bligaions an tbls ofthe CONTRACTOR sod

the GOVERNMENT under this Contract are to be understood as being separate and

individual and not joint and several. Ax between the CONTRACTOR on the one

hand and the GOVERNMENT on the other hand, the Partics agree that this Contract

shall not create and shall not be deemed to have created a partnership of other form of
association between them.

16.14 The GOVERNMENT and cach CONTRACTOR Entity shall have the right and the
obligation to take in kind and separately sell or otherwise dispose of their respective

by cach such CONTRACTOR Entity. Such lifting agreement shall include the
following:

(a) the obligation of the GOVERNMENT and cach CONTRACTOR Entity to

for lifting by cach Party during cach lifting period and nominations by cach
Party; and

the right of the Parties to lift any Available Petroleum not scheduled for lifting
and/or not lifted by the other Party during each such lifting period.

16.15 Rediteatherie art gp vel oel en mage alin inte peace
written request of the GOVERNMENT, any amounts of Crude Oil that the

GOVERNMENT shall deem necessary to meet Kurdistan Region i

consumption requirements, The sales price of such Crude Oil shall be

© 2013 Kurdistan Regional Government, KRG
International Market Price. The GOVERNMENT shall provide the
CONTRACTOR Entities with not less than six (6) Months' advance written notice of
its intention to buy such Crude Oil.

Payments shall be made in Dollars and otherwise on terms consistent with prudent
international petroleum industry practice. The CONTRACTOR Entities’ obligation
to sell Crude Oil to the GOVERNMENT shall be, with the other operators (including
the GOVERNMENT) then producing in the Kurdistan Region, pro rata to their
respective production rates.

‘The provisions of this Article 16.15 shall not apply to Non-Associated Natural Gas.

ARTICLE 17 — USE OF LAND AND EXISTING INFRASTRUCTURE

The GOVERNMENT shall make available to the CONTRACTOR any land or
property in the Kurdistan Region required for the Petrolcum Operations; provided,
however, the CONTRACTOR shall not request to use any stch land unless there is a
real need for it. The CONTRACTOR shall have the right to build and maintain,
above and below ground, any facilities required for the Petroleum Operations.

If it becomes necessary for conduct of the Petroleum Operations to occupy and use
any land or property in the Kurdistan Region belonging to third parties, the
CONTRACTOR shall endeavour to reach amicable agreement with the owners of
such land, If such amicable agreement cannot be reached, the CONTRACTOR shall
notify the GOVERNMENT. On receipt of such notification:

(a) the GOVERNMENT shall determine the amount of compensation to be paid
by the CONTRACTOR to the owner, if occupation will be for a short

() expropriate the land or property in accordance
ith applicable Kurdistan Region Law, if such occupation will be long lasting
or makes it henceforth impossible to resume original usage of such land or

shall be accuirc! by end rvorded inthe meme
The GOVERNMENT, bu the CONTRACTOR shall be cai free tne

‘of the land or property for the Petroleum Operations for the entire duration of
this Contract.

‘The amount of the compensation in Article 17.2(a) shall be fair and reasonable, in
accordance with Article 29 of the Kurdistan Region Oil and Gas Law, and shall take
into account the rights of the owner and any effective use of the land or property by

compensation (
of the Kurdistan Region Oil and Gas Law) which results from such expropriation
shall be borne by the CONTRACTOR. For the avoidance of doubt, such costs,
expenses and compensation incurred by the CONTRACTOR shall be considered
Petroleum Costs and shall be recovered by the CONTRACTOR in accordance with
the provisions of Articles 1 and 25.

© 2013 Kurdistan Regional Government, KRG
belonging to third parties are not deprived of their use.

The GOVERNMENT shall have the right in the Kurdistan Region to build, operate

results im increased cost or expense for the CONTRACTOR then, for the avoidance

a7

© 2013 Kurdistan Regional Government, KRG
‘of doubt, such cost and expense shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25.

Upon request of the CONTRACTOR, the GOVERNMENT shall prohibit the
construction of residential or commercial buildings in the vicinity of facilities used for
the Petroleum Operations that may be declared dangerous due to the Petroleum
Operations and to prohibit any interference with the use of any facilities required for
the Petroleum Operations.

Access to the Contract Area may be granted pursuant to an Access Authorisation, as
shall be defined in, and consistent with, the Kurdistan Region Oil and Gas Law, to
authorised third parties on reasonable terms and conditions (including coordination),
including Persons authorised to construct, install and operate structures, facilities and
installations, and to carry out other works, provided that nothing in the Access
Authorisation or in this Article 17.9 authorises the holder to drill a Well or to perform
any Petroleum Operations in Contract Area.

‘The GOVERNMENT shall give the CONTRACTOR adequate advance notice of
any Access Authorisation in respect of the Contract Arca and shall not grant any
Access Authorisation in respect of the Contract Area until it has taken into account
any submissions made by the CONTRACTOR nor in such a way that there is undue
interference with or hindrance of the rights and activities of the CONTRACTOR.

ARTICLE 18 ~ ASSISTANCE FROM THE GOVERNMENT

To the extent allowed by Kurdistan Region Law and Iraq Law and at the specific
request of the CONTRACTOR, the GOVERNMENT shall take all necessary steps
to assist the CONTRACTOR Entitics in, but not limited to, the following arcas:

(a) securing any necessary Permits for the usc and installation of means of
transportation and communications;

(b) securing regulatory Permits in matters of customs or import/export;

(©) securing entry and exit visas, work and residence permits as well as any other
administrative Permits for cach CONTRACTOR Entity’s, its Affiliate’s and
its Subcontractors’ foreign personnel (including their family members)
working in the Kurdistan Region and any other part of Iraq during the
implementation of this Contract;
securing any necessary Permits to send Abroad documents, data or samples for
analysis or processing for the Petroleum Operations;

relations with federal and local authoritics and administrations. including for
the purposes of the remainder of this Article 18.1;

securing any necessary environmental Permits;

© 2013 Kurdistan Regional Government, KRG
obtaining any other Permits requested by any CONTRACTOR Entity for the
Petroleum Operations;

access to any cxisting data and information, including data and information
relating to the Contract Area held by previous operators or contractors; and

(providing all necessary security for Petroleum Operations,
Within the scope of services to be provided under this Article 18, reasonable and duly

ARTICLE 19 ~ EQUIPMENT AND MATERIALS:

‘The CONTRACTOR shall supply, or procure the supply of, all materials, equipment,
machinery, tools, spare parts and any other items or goods required for the Petroleum
Operations (“Equipment and Materials”).

Said Equipment and Materials shall be provided by the CONTRACTOR in
accordance with the relevant Work Programs and Budgets.

As soon as possible after the Signature Date, the CONTRACTOR shall provide the
pig Sar pearl alc abe Letrceey Sa mabe rd
‘and Materials and/or services for the Petroleum Operations as Sion wy te the
provisions of Article 8.2 (c), including the criteria for tender evaluation,

scobrantpay pirariyre ined abermpriny welder
industry practice. If the Management Committee docs not request any modifications
to the procurement procedures within thirty (30) days after receiving such procedures,
the procedures shall be deemed approved by the Management Committee.

The CONTRACTOR shall give priority to Equipment and Materials that are readily
available in the Kurdistan Region and other parts of Iraq to the extent their price,
‘grade, quality, quantity, specifications, purchase, delivery and other commercial and
technical terms are comparable in all material respects with those generally available
in the international petroleum industry.

ARTICLE 20~ TITLE TO ASSETS:

Pewokien Ofentions shal tonsa the pepery of the CONTRACTOR, the
CONTRACTOR Entities, their Affiliates or their Subcontractors, as the case may be.

During the Development Period, subject to Article 21, all Assets acquired by the
CONTRACTOR for the Petroleum Operations shall become the property of the
GOVERNMENT upon the completion of the recovery of the costs of all such assets
by the CONTRACTOR, or the end of the Contract, whichever is the earlier.

© 2013 Kurdistan Regional Government, KRG
The provisions of Article 20.2 shall not apply to any Assets leased by the

CONTRACTOR or belonging to an Affiliated Company of a CONTRACTOR

Entity or belonging to its or their Subcontractors or its or their employees.
ARTICLE 21 - USE OF THE ASSETS

Each CONTRACTOR Entity shall have the exclusive right to use, free of any

‘The CONTRACTOR may freely move to the Contract Area any Assets from any
relinquished portion of the Contract Area, or from any other area in the Kurdistan

ARTICLE 22 - SUBCONTRACTING

The CONTRACTOR shall cnsure that any Subcontractors it engages have all the
requisite experience and qualifications.

CONTRACTOR EA hres kroner) ees

Region and other parts of Iraq to the extent their competence, rates,

reputation, qualifictons, specialties crodit rating sn textes of avalabily, delivery
and other commercial terms are, in the CONTRACTOR'S sole opinion, comparable
in all material respects with those provided by forcign companies operating in the
international petroleum industry. Such Subcontractors must be bona fide Kurdistan
Region companies not related to any Public Officer, directly or indirectly, and must
hhave all necessary resources and capacity.

Selection of Subcontractors shall take place in accordance with the procurement
procedures submitted by the CONTRACTOR to the Management Committce in
accordance with Article 19.3 and approved by the Management Committee.

‘The CONTRACTOR shall provide the GOVERNMENT with copies of agreements
centered into with Subcontractors, where their amount exceeds the limit set by the
Management Committee from time to time.

ARTICLE 23 ~ PERSONNEL, TRAINING, AND TECHNOLOGICAL ASSISTANCE

Personnel

23.1 Por the Petroleum Operations, the CONTRACTOR shall give, and shall require its
Subcontractors to give, preference to personne! from the Kurdistan Region and other
pepe reser ppm aryemngt pe PERE N ‘qualifications,
competence and experience required to perform the work.

© 2013 Kurdistan Regional Government, KRG
23.2 The CONTRACTOR Entities shall give due consideration to the secondment of
GOVERNMENT personne! to the CONTRACTOR Entitics and of the
CONTRACTOR Entities’ personnel to the GOVERNMENT during the various
phases of the Petroleum Operations. Terms and conditions for such secondment shall
be mutually agreed by the Parties and any costs associated therewith shall be
considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Anticles 1 and 25,

Each CONTRACTOR Entity and its Affiliates and Subcontractors shall have the
right to hire foreign personnel whenever the personnel from the Kurdistan Region and
other paris of Iraq do not have the requisite technical capability, qualifications or
‘experience for positions to be filled as required pursuant to Article 23.1. In the event
any such forcign personnel andior a member of their family engage in activities or
‘commit acts which breach Kurdistan Region Law, the CONTRACTOR shall, at the
request of the Management Committce, take the necessary steps to repatriate such
individual(s).

‘Commencing with the third Contract Year, the CONTRACTOR shall provide two
hundred and fifty thousand Dollars (US$250,000) within ninety (90) days of the start
of the applicable Contract Year to the GOVERNMENT for the recruitment or
secondment of personnel, whether from the Kurdistan Region or other parts of Iraq or
Abroad, to the Ministry of Natural Resources, provided that, for the third Contract
Year, such amount shall be provided within nincty (90) days of the Signature Date.
The selection of suck personne! shall be at the discretion of the Minister of Natural
Resources. Such costs shall be considered as Petroleum Costs and shall be recovered in

accordance with the provisions of Articles ! and 25.

‘Traisieg
23.5 Ina planned way, in accordance with the provisions of this Article 23.5 and Articles

© 2013 Kurdistan Regional Government, KRG
into consideration the training of the CONTRACTOR Entities’ Kurdistan Region
and other Iragi personnel.

Within ninty (90) dys ofthe Sigur Dut, the CONTRACTOR sal! sbi 0

applicable Contract Year, ea ee
Syabviki aaay 60) aetr ia Sigaaes Da

Each CONTRACTOR Entity shall be responsible for the training costs which it may
incur in respect of the personnel it employs from the Kurdistan Region and other parts
of Iraq. All such reasonable costs shall be considered as Petroleum Costs and shall be
recovered in accordance with the provisions of Articles 1 and 25. Costs incurred by
the CONTRACTOR for training programs for the GOVERNMENT's personnel
shall be borne by the CONTRACTOR only to the extent that they are included in the
CONTRACTOR’s training plan, pursuant to Article 23.6 and shall also be
considered as Petroleum Costs and shall be recovered in accordance with the
of Articles 1 and 25. The cost of all other training programs for the
GOVERNMENT’s personnel shall be the GOVERNMENTs responsibility.

‘The Environment Fund

23.9 The CONTRACTOR shall contribute the amount of one hundred and fifty thousand
Dollars (US$150,000) for each Contract Year commencing with the third Contract Year
during the Exploration Period and three hundred thousand Dollars (US$300,000) for cack
Contract Year during the Development Period, payable within ninety (90) days of the
start of the applicable Contract Year (but, for the third Contract Year, payable within
ninety (90) days of the Signature Date), into the environment fund established by the
GOVERNMENT for the benefit of the natural environment of the Kurdistan Region,
pursuant to the Kurdistan Region Oil and Gas Law (the "Environment Fund"), Such
amounts shall be deemed to be Petroleum Costs and shall be recovered in accordance
with Articles | and 25.

Any expenditure incurred by the CONTRACTOR under this Article 23 shall be
considered:

Petrolcum Costs and shall be recovered in accordance with Articles 1 and
28.

Technological and logistical assistance

23.11 Before the end of the third Contract Year, the CONTRACTOR shall provide to the
GOVERNMENT technological and logistical assistance to the Kurdistan Region
Petroleum sector, including geological computing hardware and software and such

$2

© 2013 Kurdistan Regional Government, KRG
‘other equipment as the Minister of Natural Resources may require, up to the value of
one mallion Dotlas (USS1,000,000), The form of wach essce sell be mumaly
agreed by the Partics and any costs associated therewith shall be considered
Measles cate cid han bo seeoal by ma CONTRACTOR mood cA
the provisions of Articles 1 and 25.

ARTICLE 24~ ROYALTY

The CONTRACTOR shall pay to the GOVERNMENT 2 portion of Petroleum
produced and saved from the Contract Area, as provided in this Article 24 (the
Royalty”).

The Royalty shall be applied on all Petroleum produced and saved from the Contract
Area which is Crude Oil or Non-Associated Natural Gas, except for Petroleum used in
Petroleum Operations, re-injected in a Petroleum Field, lost, flared or for Petroleum
that cannot be used or sold and such Crude Oil and Non-Associated Natural Gas
(excluding the excepted Petroleum) shall be referred to collectively as “Export
Petroleum” and separately and respectively as “Export Crude Oil” and “Export
Non-Associated Natural Gas”.

Uf payable in cnt amount ofthe Royahy calulted by applying the Royalty rie
provided under Article 24.4 shall be paid by the CONTRACTOR as directed by the
GOVERNMENT, in accordance with Article 24.7.

If payable in kind, the quantity of Export Petroleum corresponding to the Royalty and
calculated by applying the Royalty rates provided under Article 24.4 shall be
delivered in kind by the CONTRACTOR to the GOVERNMENT at the Delivery
Point, Title and risk of loss of the Royalty paid in kind shall be transferred at the
Delivery Point.

Unless the GOVERNMENT requires the Royalty to be paid in kind, by giving the
CONTRACTOR not less than nincty (90) days prior written notice prior to the
commencement of the relevant Quarter, the GOVERNMENT shall be deemed to
have elected to receive the Royalty in full and in cash for the relevant Quarter.

The Royalty due on any Export Petroleum produced and saved in the Contract Area
shall be determined daily by applying the following relevant Royalty rate, to the
Export Crude Oil or to the Export Non-Associated Natural Gas (as the case may be)
produced and saved on that day:
(a) For Export Crude Oil:

the Royalty rate for Export Crude (il shall be ten per cent (10%), which, for
the avoidance of doubt, shall apply regardless of the gravity of the oil; and

For Export Non-Associated Natural Gas:

the Royalty rate for Export Non-Associated Natural Gas shall be ten per cent
(10%).

© 2013 Kurdistan Regional Government, KRG
Associated Natural Gas and any other Petroleum shall be exempt from any Royalty.

If, pursuant to Article 24.3, the GOVERNMENT receives the Royalty in kind, and
pursuant to Article 28, the GOVERNMENT requests assistance for the sale of all or
part of the Royalty received in kind, each CONTRACTOR Entity shall assist the
GOVERNMENT in selling all or part of such Royalty received in kind (belonging to
the GOVERNMENT) in consideration of a commission per Barrel payable to such
CONTRACTOR Entity, in accordance with Article 28.

If, pursuant to Article 24.3, the GOVERNMENT receives the Royalty in cash;

(a) any Export Crude Oil shall be valued at the International Market Price
obtained at the Delivery Point, as defined in Article 27.2;

any Export Non-Associated Natural Gas shall be valued at the actual price
‘obtained at the Delivery Point under an approved contract, as provided in
Article 27.3;

the CONTRACTOR shall pay such Royalty cach Quarter, in arrears, within
thirty (30) days of the end of cach Quarter, and shall calculate the payment

Royalty
accordance with Article 24.4, for the said Quarter; and,

the CONTRACTOR Entities shall be entitled to export freely the volume of
ing to the Royalty determined in accordance with

Export Petroleum correspondit
Article 24.4 for the purpose of paying the Royalty in cash,

ARTICLE 25 ~ RECOVERY OF PETROLEUM COSTS

All Export Crude Oil produced and saved from the Contract Arca shall, after
deduction of any quantitics of Export Crude Oil due for Royalty pursuant to Article
24, be considered as “Available Crude Oil”

All Associated Natural Gas produced and saved from the Contract Arca, except for
Associated Natural Gas which is used in Petroleum Operations, re-injected in a
Petroleum Ficld, lost, flared or cannot be used or sold, shall be considered as
“Available Associated Natural Gas”.

All Export Non-Associated Natural Gas produced and saved from the Contract Arca
shall, after deduction of any quantities of Export Non-Associated Natural Gas due for
Royalty pursuant to Article 24, be considered as “Available Non-Associated Natural
Gas’,

“Available Petroleum” means Available Crude Oil, Available Associated Natural
Gas and Available Non-Associated Natural Gas.

For the purpose of this Article 25:

© 2013 Kurdistan Regional Government, KRG
any Available Crude Oil shall be valued at the International Market Price
‘obtained at the Delivery Point, as defined in Article 27.2; and

(b) any Available Associated Natural Gas and any Available Non-Associated
Natural Gas shall be valued at the actual price obtained at the Delivery Point
under an approved contract, as provided in Article 27.3.

Subject to the provisions of this Contract, from the First Production in the Contract
Area, the CONTRACTOR shall at all times be entitled to recover all Petroleum
Costs incurred under this Contract, of up to forty-five per cent (45%) of Available
Crude Oil (which, for the avoidance of doubt, shall apply regardless of the gravity of
the oil) and Available Associated Natural Gas, produced and saved within any
Calendar Year. Available Crude Oil above this percentage or otherwise not used for
the recovery of Petroleum Costs shall be Profit Crude Oil.

‘Subject to the provisions of this Contract, from First Production in the Contract Arca,
the CONTRACTOR shall at all times be entitled to recover all Petroleum Costs
incurred under this Contract of up to fifty-five per cent (55%) of Available Non-

this
recovery of Petroleum Costs shall be Profit Natural Gas.

For the application of Article 25.3 and 25.4, the CONTRACTOR shall keep a
detailed account of Petroleum Costs in accordance with the provisions detailed in the
Accounting Procedare, Recovery of Ptrotcum Costs shall occur in the following

(a) Production Costs;
(b) Exploration Costs (including appraisal costs and further exploration within the
‘Contract Area);

(c) Gas Marketing Costs;
(d) Development Costs; and
(ec) Decommissioning Costs.

Total recovery of Petroleum Costs during any Calendar Year, expressed in quantities
of Petroleum, shall not exceed the relevant percentages indicated in Articles 25.3 and
(254. If in any Calendar Year, the Available Crude Oi) and/or Available Non-
Associated Natural Gas do not allow the CONTRACTOR to recover all its
Petroleum Costs pursuant to this Article 25, the amount of un-recovered Petroleum
Costs in such Calendar Year shall be carried forward indefinitely to the subsequent
Calendar Years until all Petrolcum Costs are fully recovered, but, save as provided in
Anticles 14.10 and 38.4, in no other case after the termination of the Contract.

‘The provisions of Articles 27.5 and 27.6 shall be applied to determine the quantities
of Available Crude Oil and/or Available Non-Associated Natural Gas due to the
CONTRACTOR for the recovery of its Petroleum Costs.

© 2013 Kurdistan Regional Government, KRG
258 Ces ce ee tere cerca © i en ot ee en ee

the CONTRACTOR for the recovery of its Petroleum Costs shall be delivered to the

CONTRACTOR at the Delivery Point. Title and risk of loss of such Available
Petroleum shall be transferred at the Delivery Point.

Each CONTRACTOR Entity shall be entitled to receive, take in kind and to export
freely all Available Petroleum to which it is entitled for recovery of its Petroleum
Costs in accordance with the provisions of this Contract and to retain Abroad any
proceeds from the sale of all such Available Petroleum. Petroleum Costs in cach
Production Arca shall be recovered from Available Petroleum from the Contract Arca.

Subject to Article 38.4, for the avoidance of doubt, Petroleum Costs under this
Contract are not recoverable against other contract areas held by the
CONTRACTOR.

ARTICLE 26 ~ SHARING OF PROFIT PETROLEUM

‘Under this Contract,

(a) “Profit Petroleum” means Profit Crade Oil and Profit Natural Gas;

(b) “Profit Crude Oil” means the quantitics of Available Crude Oil and
Available Associated Natural Gas produced from the Contract Area, after the
recovery of Petrolcum Costs, in accordance with Articles | and 25; and
“Profit Natural Gas” means the quantities of Available Non-Associated

Natural Gas produced from the Contract Arca, after the recovery of Petroleum
‘Costs in accordance with Articles | and 25.

From First Production and as and when Petroleum is being produced, the
CONTRACTOR shall be entitled to take a percentage share of Profit Crude Oil
and/or Profit Natural Gas, in consideration for its investment in the Petroleum
Operations, which percentage share shall be determined in accordance with Article
265.

To determine the percentage share of Profit Crude Oil and/or Profit Natural Gas to
which the CONTRACTOR is catitled, the “R” Factor shall be calculated im
accordance with Article 26.4 and shall be applied to the Contract Arca.

‘The “R™ Factor shall be calculated as follows:

R=X/Y

where:

X: is equal to Cumulative Revenues actually received by the CONTRACTOR:
Y: is equal to Cumulative Costs actually incurred by the CONTRACTOR.

© 2013 Kurdistan Regional Government, KRG
For the purpose of this Article 26.4:
“Cumulative Revenues” means total Revenucs, as defined below, received by the

CONTRACTOR until the end of the relevant Semester, determined in accordance
with Anticle 26.7.

“Revenues” means the total amount actually received by the CONTRACTOR for
recovery of its Petroleum Costs and its share of Profit Petroleum in the Contract Arca.

“Cumulative Costs” means all Petroleum Costs actually incurred pursuant to this
Contract by the CONTRACTOR until the end of the relevant Semester, determined
jin accordance with Article 26.7.

Notwithstanding the foregoing provisions of this Article 26.4, for the period from
First Production until the end of the Calendar Year in which First Production occurs,
the “R™ Factor shall be deemed to be less than one (1).

‘The share of Profit Petroleum to which the CONTRACTOR shall be entitled from
First Production is:

(a) for Profit Crude Oil, equal to the quantities of Petroleum resulting from the
application of the relevant percentage as indicated below to the daily volume
‘of production of Profit Crude Oil within the Contract Arca at the
oncamgtaleyNae™

“R” Factor CONTRACTOR’s % Share of Profit Crude Oil
R<or=1 30%

1<R<or=2 30% - (30% ~ 16%) x (R-1)

R>2 16%

and

for Profit Natural Gas, equal to the quantities of Non-Associated Natural Gas
resulting from the application of the relevant percentage as indicated below to
the daily volume of production of Profit Natural Gas within the Contract Arca
at the corresponding Delivery Point:

‘R” Factor CONTRACTOR’s % Share of Profit Natural Gas
Re<or=1 40%

1 < Re oF = 2.75 40% - (40% - 20%) x (R-1.0000)

R>2.75 20%

26.6 The CONTRACTOR’s accounting shall account separately for all components for
the calculation of “X” and “Y™ values in the formula provided in Article 26.4.

© 2013 Kurdistan Regional Government, KRG
26.7 Por cach Semester, starting from the 1* of January of the Calendar Year following the
‘Calendar Year in which First Production occurs, the CONTRACTOR shall calculate
the “R” Factor applicable to the relevant Semester within thirty (30) days of the
beginning of such Semester, The “R” Factor to be applied during a Semester shall be
that determined by applying the Cumulative Revenues actually received and the
Cumulative Costs actually incurred up to and including the last day of the preceding
‘Semester.

If the CONTRACTOR is unable to calculate the “R” Factor for the relevant
‘Semester before an allocation of Profit Petroleum for such Semester must be made,
then the allocation of Profit Petroleum for the previous Semester shall be used for the
relevant Semester. Upon the calculation of the “R” Factor for the relevant Semester:

(a) if the allocation of Profit Petroleum in the previous Semester and the relevant
‘Semester is the same, then no adjustment shall be made; and

(b) ifthe allocation ofthe Profit Petroleum in the two Semesters is different, then
the CONTRACTOR shall make any adjustments to the * respective
shares of Profit Petrolcum to restore them to the position that they would have
been in had the “R” Factor for the relevant Semester been available from the
start of such Semester.

If at any time an crror occurs in the calculation of the “R™ Factor, resulting in a

Party
receiving the surplus shall not exceed twenty-five per cent (25%) of the share of Profit
Petroleum to which such surrendering Party is entitled. For the avoidance of doubt, if
at any time an error occurs in the calculation of the "R” Factor, which does not result
in a change in the CONTRACTOR?’ percentage share of Profit Crude Oil and/or
Profit Natural Gas, no correction shall be made.

‘The quantities of Profit Petroleum duc to the CONTRACTOR shall be delivered to
the CONTRACTOR Entities at the Delivery Point. Title and risk of loss of such
Profit Petroleum shall be transferred to the CONTRACTOR Entities at the Delivery
Point.

Each CONTRACTOR Entity shall be entitled to receive, take in kind and to export
freely its share of Profit Petroleum in accordance with the provisions of this Contract
and to retain Abroad any proceeds from the sale of all such Profit Petroleum.

‘The share of the Profit Petroleum to which the GOVERNMENT is entitled in any

Calendar Year in accordance with Article 26.5 shall be deemed to include a portion
income tax imposed upon and due by cach

8

© 2013 Kurdistan Regional Government, KRG
pire ieee rg tegen moras le af
required by the CONTRACTOR Entitics to confirm that such corporate income tax
qlee plld bp the GOVERNMENT.

‘The quantitics of Profit Petroleum duc to the GOVERNMENT shall be delivered to
the GOVERNMENT at the Delivery Point. Title and risk of loss of such Profit
Petroleum shall be transferred at the Delivery Point.

Perea neural etl ighesligioedithapad ant yoga tard

and, subsequently, thirty (30) days prior to the beginning of cach
‘Semester, hese pnel nc calabria Ape
production program comprising the production forecast for the next Semester and the
forecast of the quantities of Crude Oil and Natural Gas to which each Party shall be
entitled during the said Semester.

Within ninety (90) days following the end of cach Calendar Year, the
CONTRACTOR shall prepare and deliver an annual production report to the
GOVERNMENT, stating the quantities of Crude Oil and Natural Gas to which each
Party is entitled, the quantities of Crude Oil and Natural Gas lifted by each Party and
the resulting over-lift or under-lift position of each Party, pursuant to the lifting
agreement entered into pursuant to Article 16.14.

Any costs or expenditure incurred by the CONTRACTOR, its Subcontractors or
suppliers relating to the lifting of the GOVERNMENT’s share of Petroleum by the
CONTRACTOR

shall not be considered Petrolcum Costs and shall be charged to the
GOVERNMENT according to terms to be mutually agreed between the
CONTRACTOR and the GOVERNMENT,

ARTICLE 27 — VALUATION AND METERING OF CRUDE OIL AND NATURAL
GAS

Valuation

27.1 For the purpose of this Contract, any Crude Oil produced in the Contract Area shall be
valued at the end of each Quarter at the Delivery Point based on the International
Market Price, as defined in Article 27.2.

The “International Market Price” referred to in Article 27.1 shall be the weighted
average price per Barrel, expressed in Dollars, obtained by the CONTRACTOR at
the Delivery Point, by netback if necessary, during the Quarter ending on the date of
valuation for Arm's Length Sales of Crude Oil.

The CONTRACTOR shall provide evidence to the GOVERNMENT that the sales
of Crude Oil referred to in Article 27.2 are Arm’s Length Sales. If the
GOVERNMENT considers that any such sale of Crude Oil is not on the basis of an
‘Arm's Length Sale then the GOVERNMENT has the right to refer the matter to an
‘expert pursuant to Article 42.2.

© 2013 Kurdistan Regional Government, KRG
In the event that there is no lifting of Crude Oil in the relevant Quarter or no Arm's

weighted average price
Length Sales of Crude Oil of the same or similar gravity and quality from other

production areas sold in markets competing with Crude Oil produced from the
Contract Area, taking into account gravity and quality differences and transportation
and other post Delivery Point costs.

To determine such price, the Parties shall, prior to the commencement of Production,
agree on a basket of Crude Oil comparable to those produced in the Contract Area and
sold in the international market. Prices obtained shall be adjusted to account for any
‘variations such as quality, Sarat ling mall pacar
product yield, seasonal variations in price and demand, general market trends and
other terms of sale,

The price of Natural Gas shall be the actual price obtained at the Delivery Point,
(which may take into account quantities to be sold,

markets to be supplied as well as costs of production, i

of Natural Gas from the Delivery Point to the relevant market, in accordance with
standard international petroleum industry practice), The GOVERNMENT shall have
the right to review and approve Natural Gas sales contracts.

Accounting Stotement

27.4 In accordance with this Article 27.4, the GOVERNMENT and the CONTRACTOR
shall establish a statement showing calculations of the value of Petroleum produced
and sold from the Contract Area, Such statement shall include following information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
Procoding Mout conatating Arm's Length Seles togeier wit corexponding

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and

© 2013 Kurdistan Regional Government, KRG
supporting information reasonably necessary to validate the accuracy of such
el masks cakaed ual eedter email ieeee ek
accordance with prudent international petroleum industry practice.

If any metering equipment is defective, the CONTRACTOR shall usc all reasonable
endeavours t0 repair it within fifteen (15) days or, if deemed necessary by the

and the last date the equipment was known to have measured correctly. The results
from the defective equipment shall be disregarded for the period from the Adjustment
Date until the date the defective equipment is repaired or replaced and the
measurcment for such period shall be estimated:

(a) if check measuring equipment is installed and registering accurately, then by
using the measurements recorded by such check measuring equipment;

(b) if check measuring equipment is not installed or not registering accurately,

if neither method is feasible, then by estimating the volume and/or quantity
delivered based on deliveries during the preceding comparable period of time
when the metering equipment was registered accurately.

Any disputes arising under this Article 27 shall be settled by expert determination in
accordance with the provisions of Article 42.2.

ARTICLE 28 ~ SALE OF GOVERNMENT SHARE

Upon the GOVERNMENT’s prior written notice of at least ninety (90) days,
CONTRACTOR Entity shall provide all reasonably necessary
GOVERNMENT for the sale of all or part of the quantitics of Crude
GOVERNMENT is entitled, in consideration of a sales commission per
cxtablshad with rcference to predent inrationsl petroleum practice ml to be
agreed upon between the Parties.

ARTICLE 29 ~ FINANCIAL PROVISIONS

29.1 Any payment to be made by a CONTRACTOR Entity to the GOVERNMENT
pursuant to this Contract shall be in Dollars and shall be offict against any
‘outstanding payments duc by the GOVERNMENT to the CONTRACTOR Entity,
‘or paid into the bank account duly designated by the GOVERNMENT in writing and
shall be paid within thirty (30) days of the duc date, after which interest
‘monthly at the rate of LIBOR plus two (2) percentage points shall be applied.

‘The GOVERNMENT may, at its sole discretion, direct the CONTRACTOR:
Entities to pay:

© 2013 Kurdistan Regional Government, KRG
any Royalty in cash due to the GOVERNMENT pursuant to the provisions of
Article 24; and/or

(b) any proceeds from the sale undertaken by the CONTRACTOR Entity on
behalf of the GOVERNMENT pursuant to Article 28 of any Crude Oil to
which the GOVERNMENT is entitled pursuant to Article 25; and/or

(c) any Production Bonus,
to a fund for revenue sharing, which may in duc course be established by

any
the Government of Iraq and/or the regions of rag (other than the Kurdistan Region)
and/or and governorates of Iraq.

‘Any payment due by the GOVERNMENT to a CONTRACTOR Entity shall be
offset against future payments due by such CONTRACTOR Entity wo the
GOVERNMENT, or paid in Dollars to the bank account designated by the
CONTRACTOR Entity in writing and shall be paid within thirty (30) days of the
date of invoice, after which interest compounded monthly at the rate of LIBOR plus
‘two (2) percentage points shall be applied.

Any currency conversion to be made under this Contract shall be at the exchange rate
of the Central Bank of frag, provided such exchange rate applied to the
CONTRACTOR Entities shall not be less favourable than the rate offered by other
Private, commercial or industrial banks in the international market. In the absence of
the Central Bank of Iraq or in the event that the Central Bank of Iraq is unable to

ide the relevant exchange rate, any currency conversion to be made under this

Contract shall be at the exchange rate of a reputable commercial bank carrying on
business in the international market and approved by the Parties.

The CONTRACTOR shall not realise any gain or loss due to exchange rate

accordance with Articles | and 25, as the case may be.
Each CONTRACTOR Entity shall at all times be entitled to freely convert into

‘shall be as provided under Article 29.4.

Each CONTRACTOR Entity shall have the right to be paid, receive, keep, transfer
and use Abroad, without any restrictions, all proceeds of its share of Petroleum.

Each CONTRACTOR Entity and its Subcontractors shall have the right to frecly
‘open and maintain bank accounts for Petroleum Operations within or outside the
Kurdistan Region and other parts of Iraq.

© 2013 Kurdistan Regional Government, KRG
29.9 Bach CONTRACTOR Entity shall have the right to pay in any freely convertible
currency all its financial requirements for the Petroleum Operations and to convert
these currencies to Iraqi dinars in any bank in the Kurdistan Region or other parts of
rag, at the same exchange rate as provided under Article 29.4.

Each CONTRACTOR Entity shall have the right, without any restrictions, to freely
repatriate Abroad and to frecly dispose of:

(a) any proceeds received in the Kurdistan Region or other parts of Irag from the
sale of Petroleum:

(b) any proceeds received from other operations and activities carried out under
this Contsct in dhe Kurdiatan Region or thr pars of rn,

Each CONTRACTOR Entity shall have the right to pay in any foreign currency its

‘currency required i
local needs and they shall have the right to repatriate the proceeds of the sale of their
belongings in accordance with the regulations in force in the Kurdistan Region,
Each CONTRACTOR Entity’s Affiliates, Subcontractors and their personnel shall
‘equally benefit from the same rights as such CONTRACTOR Entity and its
personne! as regards this Article 29.

For the financing of Petroleum Operations, cach CONTRACTOR Entity shall have
the right to have recourse to external financing from third parties or from its Affiliated
‘Companies on an arm's length basis.

ARTICLE 30 ~ CUSTOMS PROVISIONS

All services, material. equipment, goods, consumables and products imported into the

© 2013 Kurdistan Regional Government, KRG
belongings and furniture of expatriate personnel shall comply with Kurdistan Region
Law.

Each CONTRACTOR Entity and its Affiliates shall be entitled to freely export from
the Kurdistan Region and other parts of Iraq, free of any Taxes, any Petroleum to
which itis entitled pursuant to the provisions of this Contract.

The GOVERNMENT shall indemnify the CONTRACTOR, any CONTRACTOR
Entity, its Affiliates, any Subcontractor or any agent of any of the foregoing. and their
personnel (including their family members) for any import or export Taxes referred to
in Articles 30.1, 30.2 or 30.3.

ARTICLE 31 — TAX PROVISIONS

Except as expressly provided in this Article 31, and without prejudice to the
‘exemptions expressly provided for in Article 30 and in this Article 31, each
CONTRACTOR Entity, its Affiliates and any Subcontractor shall, for the entire
duration of this Contract, be exempt from all Taxes as a result of its income, assets
and activities under this Contract. The GOVERNMENT shall indemnify each
CONTRACTOR Entity upon demand against any liability to pay any Taxes assessed
‘or imposed upon such entity which relate to any of the exemptions granted by the
GOVERNMENT under this Article 31.1, and under Articles 31.4 to 31.11.

Each CONTRACTOR Entity shall be subject to corporate income tax on its income
from Petroleum Operations as provided in Article 31.3, which shall be deemed to be
inclusive and in full and total discharge of any Tax on income, receipts, revenues,
gains or profits of cach such entity. Payment of the said corporate income tax shall be
‘made for the entire duration of this Contract directly to the official Kurdistan Region
tax authorities by the GOVERNMENT, for the account of each CONTRACTOR
Entity, from the GOVERNMENT’s share of the Profit Petrolcum received pursuant
to Article 26.

Fach CONTRACTOR Entity shall, within sixty (60) days after the end of cach tax
year, provide a statement to the appropriate Kurdistan Region tax authorities of its
Profits which are subject to corporate income tax, together with a calculation of the
amount of corporate income tax due on those profits.

The GOVERNMENT shall, within ninety (90) days after the end of cach tax year,
provide to cach CONTRACTOR Entity (i) the appropriate official tax receipts from
the appropriate Kurdistan Region tax authorities or other relevant authority

the payment of its corporate income tax, as determined in the said statement, and that
such entity has met all its Tax obligations in the preceding tax year, and (ii) a copy of
any return or other filing made by the GOVERNMENT in respect of its payment of
corporate income tax on behalf of such CONTRACTOR Entity.

31.3. For the purposes of Article 31.2:

© 2013 Kurdistan Regional Government, KRG
‘The rate of corporate income tax to be applied to cach CONTRACTOR
Entity shall be the generally applicable rate prescribed in the Law of Taxation
(Law No. 5 of 1999), passed by the National Assembly of the Kurdistan
Region, as has been amended by Law No. 26 of 2007, and as may be amended
from time to time or substituted in respect of Petroleum Operations (as defined
under the Kurdistan Region Oil and Gas Law) by a petroleum operations
taxation law for the Kurdistan Region, but in no event in excess of forty per
cent (40%). The Parties acknowledge and agrec that at the Effective Date of
this Contract, the corporate income tax rate is fifteen per cent (15%) for all net
taxable profits.

‘The GOVERNMENT and the CONTRACTOR agree that corporate income
tax shall be calculated for cach CONTRACTOR Entity on its net taxable
roti des Sig Cont, 8 elelaed le sosonence wit Se provione
relating thereto in the Accounting Procedure.

Each CONTRACTOR Entity, its Affiliates as well as any Subcontractors shall be
exempt from any withholding tax applicable on any payments made to them or by
them to oF from Affiliates or third parties, whether inside or outside the Kurdistan
Region and/or Iraq, for the entire duration of this Contract.

Each CONTRACTOR Entity und its Affiliates shall be exempt from Additional
Profits Tax, as referred to in Article 40 of the Kurdistan Region Oil and Gas Law or
any successor Tax.

Each CONTRACTOR Entity and its Affiliates shall be exempt from Surface Tax, as
referred to in Article 40 of the Kurdistan Region Oil and Gas Law or any successor
Tax.

Each CONTRACTOR Entity and its Affiliates shall be exempt from Windfall Profits
‘Taxes, as referred to in Article 40 of the Kurdistan Region Oil and Gas Law or any
successor Tax.

Each CONTRACTOR Entity and any Subcontractor shall be subject to the payment
‘or withholding of the personal income tax and social security contributions for which
such entity or Subcontractor is liable to pay or withhold in respect of its employees
who are Iragi nationals, pursuant to the Law of Taxation (Law No. 5 of 1999) passed
by the National Assembly of the Kurdistan Region, as may be amended from time to
time, in the same manner as the same shall be gencrally applied to all other industries,
except that a CONTRACTOR Entity or Subcontractor shall not be liable for such
taxes or contributions with respect to employees of another Person.

It is acknowledged that double tax treatics will have effect to give relief from taxes to,
but not limited to, the CONTRACTOR, CONTRACTOR Entities, Subcontractors
and employees and other Persons in accordance with the provisions of such double
tax treaties, but shall not impose an additional burden of taxation.

Any value added tax ("VAT") shall be considered as a Petroleum Cost and shall be
cost recovered in accordance with the provisions of Articles | and 25.

© 2013 Kurdistan Regional Government, KRG
31.11 Amy value added tax ("VAT"), not otherwise recoverable by the CONTRACTOR
under VAT law, shall be considered as a Petroleum Cost and shall be cost recovered
in accordance with the provisions of Articles | and 25_

Notwithstanding any other provision to the contrary in this Contract, the Parties
acknowledge and agree that the provisions of this Article 31 shall apply individually
and separately to all CONTRACTOR Entities under this Contract and that there shall

be no joint and several liability in respect of any liability, duty or obligation referred
to in this Article 31.

ARTICLE 32- BONUSES:

32.1 A signature bonus of two million Dollars (US$2,000,000) (“Signature Bonus”) shall
bbe payable to the GOVERNMENT by TALISMAN within thirty (30) days of the
Signature Date.

Capecity Buliding Bones
322 A building bonus of milion Dollars (US$18,000,000) -Capecity

Bonus”) shall be to the GOVERNMENT by TALIS!
thirty (30) days of the Signature Date,

Production Bonuses

32.3 In the event of a Crude Oil Commercial Discovery, the CONTRACTOR and the
holder of the Government Interest shall pay, pro rata the relevant percentage
Participation interest in the Contract, the following relevant Crude Oil Production
Bonus to the GOVERNMENT within thirty (30) days of the following relevant
‘occurrence:

(a) two million five hundred thousand Dollars (US $2,500,000) when First
Production of Crude Oil from the Contract Area commences;

(b) five million Dollars (US $5,000,000) when production of Crude Oil from the
‘Contract Area reaches a cumulative amount of ten million Barrels of Crude
Oil (10 mmbo);

ten million Dollars (US $10,000,000) when production of Crude Oil from the
‘Contract Area reaches a cumulative amount of twenty five million Barrels of
‘Crude Oil (25 mmbo); and

twenty million Dollars (US $20,000,000) when production of Crude Oil from
the Contract Area reaches a cumulative amount of fifty million Barrels of
Crude Oil (50 mmbo).

© 2013 Kurdistan Regional Government, KRG
12/2/13, Topknana: PSC - Talisman - 19/08/2011

324 In the event of a Non-Associated Natural Gas Commercial Discovery, the
CONTRACTOR

‘relevant percentage participation
Associated Natural Gas Production Bonus to the GOVERNMENT within thirty (30)
days of the following relevant occurrence:

(2) two million five hundred thousand Dollars (US $2,500,000) when First
Production of Non-Associated Natural Gas from the Contract Area
‘commences;

(b) five million Dollars (US $5,000,000) when production of Non-Associated
Natural Gas from the Contract Area reaches a cumulative amount of ten
million barrels of oil equivalent (10 mmboe):

ten million Dollars (US $10,000,000) when production of Non-Associated
Natural Gas from the Contract Area reaches a cumulative amount of twenty
five million barrels of oil equivalent (25 mmboc); and

(a) twenty million Dollars (US $20,000,000) when production of Non-Associated
Natural Gas from the Contract Area reaches a cumulative amount of fifty
‘million barrels of oil equivalent (50 mmboe).

For the purposes of this Article 32, a Commercial Discovery shall be declared by the
CONTRACTOR to be cither a Crude Oil Commercial Discovery or a Non-
Associated Gas Commercial Discovery and under no circumstances shall a Production
Bonus be due in respect of both Crude Oil and Non-Associated Natural Gas for the
same Commercial Discovery.

Bonus cost recovery and payment

32.6 No bonus due pursuant to this Article 32 shall be deemed to be a Petroleum Cost.

32.7 Payment by the CONTRACTOR (and, where applicable, the holder of the
Government Interest) of any bonus due pursuant to this Article 32 shall be made in
Dollars by wire transfer to a specified bank account of the GOVERNMENT or by
banker's draft and on receipt thereof the GOVERNMENT shall forthwith issue a
written receipt to the CONTRACTOR duly executed by the Minister of Natural
Resources of the GOVERNMENT or such other officer of the GOVERNMENT
‘who shall be duly authorised to issue such receipt under Kurdistan Region Law.

ARTICLE 33 - PIPELINES

‘The GOVERNMENT shall procure and obtain any required Permits for :
(a) the transportation of Petroleum in the Kurdistan Region and in trag ;
(b) the export of Petroleum from the Kurdistan Region and Iraq,

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

fas well as any necessary Permits and casement rights for the construction of any
ines and related facilities required for the Petroleum Operations, as provided in
Article 33.2.

The GOVERNMENT undertakes to transfer to the CONTRACTOR its rights for
transportation of Petroleum by pipeline. The CONTRACTOR shall have the right to
design, construct, operate and maintain pipelines and any related facilities for the
‘transportation of Petroleum produced under this Contract.

Prior to the construction of any pipcline and related facilites as provided in Article
332, the CONTRACTOR shall submit following information to the Management
‘Committee:

(a) proposed pipeline route and related facilities;

(b) forecasted pipeline flow rate and capacity;
‘estimate of financial investment and operating costs of the pipeline and related
facilities;

proposed financing schedule;
construction schedule;
‘general technical description of the pipeline and related facilities;
‘construction plans and tests;
preventive measures for damage to the cavironment and third parties; and
any other information relating to the pipeline project.

‘The Management Committce shall examine all the above information and shall withia

since (9) dave: seprow the popeesd ppc project te Sccordenco wit tho
provisions of Artic!

ea palluethy mal pry apne itire aaicnraarge compatible,
third partics shall be emttled to transport their Petroleum through any pipeline
‘constructed by the CONTRACTOR in accordance with this Article 33 on terms to be
agreed between the CONTRACTOR and such third party. Those terms shall be
reasonable commercial terms and shall not discriminate among third party users. The
CONTRACTOR shal always have priority of acvews o such pipcines

To the extent that they are incurred upstream of the Delivery Point, any costs
associated with the design, construction, operation and maintenance of the pipelines
and related facilities by CONTRACTOR under this Article 33 (“Pipeline Costs”)
shall be considered Petroleum Costs and shall be recovered by the CONTRACTOR.
in accordance with the provisions of Articles 1 and 25.

‘The CONTRACTOR shall have the absolute right, without any exceptions and for
the entire duration of this Contract, to use, free of charge, any pipeline and related

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

Upon recovery by the CONTRACTOR of all the Pipeline Costs, the operating and
maintenance costs of any pipeline and its related facilities shall be borne by the
CONTRACTOR and shall be considered Petrolcum Costs and shall be recovered by
the CONTRACTOR in accordance with the provisions of Articles | and 25.

‘The GOVERNMENT shall have the same rights as the CONTRACTOR for use,
free of charge, of any pipeline and related facilities constructed by CONTRACTOR
under this Article 33 for the transportation of the share of Petroleum to which the
GOVERNMENT is entitled under this Contract up to the Delivery Point.

The CONTRACTOR shall bear the cost of operation and maintenance of any
pipeline and related facilities constructed by CONTRACTOR under this Article 33
and all risks of accidental loss or damage to such pipeline and related facilities while
they are required for Petroleum Operations.

ARTICLE 34— UNITISATION

In the event a Reservoir extends beyond the Contract Area into an adjacent area which
is the subject of another Petroleum Contract (as defined by the Kurdistan Region Oil
and Gas Law) (an “Adjacent Contract Area”), or in the event a Reservoir of an
‘Adjacent Contract Area extends into the Contract Area, the provisions of Article 47,
Paragraph Sccond of the Kurdistan Region Oil and Gas Law shall apply and the
GOVERNMENT shall require the CONTRACTOR and the contractor of the
Adjacent Contract Area to agree upon a schedule for reaching agreement of the terms
Of the unitisation of the Reservoir, which terms shall be based on reliable technical,
operational and economical parameters, all in accordance with prudent international
petroleum industry practice. In the event that the Minister of Natural Resources
decides the unitisation pursuant to Article 47, Paragraph Third of the Kurdistan
Region Oil and Gas Law, and if the CONTRACTOR does not agree with the
decision of the Minister of Natural Resources, the CONTRACTOR shall be entitled
to arbitration pursuant to the provisions of Article 42.1.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

342 For clarification and the avoidance of doubt and notwithstanding Article 47 of the
Kurdistan Region Oil and Gas Law, in the event that a Reservoir extends beyond the
boundaries of the Contract Area into an adjacent area which is not the subject of
another Petroleum Contract (as defined by the Kurdistan Region Oil and Gas Law),
the GOVERNMENT shall, upon the CONTRACTOR? request, take the necessary
steps to extend the boundaries of Contract Area so as to include the entire Reservoir
within the Contract Area, provided that the CONTRACTOR can offer the
GOVERNMENT a competitive minimum work program for such adjacent arca.

ARTICLE 35 — LIABILITY AND INSURANCE

Liability,
35.1 Sate Be ee or Bea Coreg os CONTRAD TON es per?

\ith respect to all claims for such loss or damage.
Notwithstanding the other provisions of this Contract, the CONTRACTOR and the

and the CONTRACTOR Entities be liable for any
it i ‘or damage whatsocver or any loss, damages, costs,
‘expenses or liabilities caused (directly or indirectly) by any of the following arising
‘out of, relating to, o connected with this Contract or the Petroleum Operations carried
Repl aad orerctllr cdl ctereaenbcren ake bop clare
use of dispose of Petroleum; (ii) loss or deferment of income; (iv) sp
pln fa Mrroiper tr raskabngs ether forge rested
foregoing.

‘The CONTRACTOR shall indemnify and hold harmless the GOVERNMENT

Personal injuries, industrial illnes, death or damage to personal property sustained in

‘connection with, related to or arising out of the performance or non-performance of

this Contract regardless of the fault or negligence in whole or in part of any entity or
individual.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Article 35.1, the GOVERNMENT shall indemnify and hold
TRACTOR and the CONTRACTOR Entitics against all losses,

regardless of the fault or negligence in whole or in part of any entity or individual.
The CONTRACTOR shall take all necessary steps to respond to, and shall promptly

events and the course of all actions taken to prevent further loss and to mitigate
deleterious effects.

In the event of emergency situations as set out in Article 35.4, at the request of the
CONTRACTOR, the GOVERNMENT, without prejudice and in addition to any
indemnification obligations the GOVERNMENT may have, shall assist the
CONTRACTOR, to the extent possible, in any emergency response,

accordance with the provisions of Articles 1 and 25.
‘The GOVERNMENT shall indemnify and hold harmless the CONTRACTOR and

verbs
rights or taking the full benefit of Articles 29.4, and 29.6 to 29.11.
Insurance

35.8 In accordance with prudent international petroleum ji
CONTRACTOR Entity shall maintain any insurance

Kurdistan Region Law, as well as any insurance approved by the
Committee.

‘Such insurance policies may cover:

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

loss of and damage to material and equipment used in the Petroleum
Operations; and

(b) personal injury, damage to third partis and risks of pollution associated with
reasonable amounts, within the limits approved by

Any insurance policy relating to this Contract shall name the GOVERNMENT as an
additional insured party and shall include a waiver of subrogation protecting the
GOVERNMENT against any claim, loss and damage resulting from any Petroleum
Operation conducted by or on behalf of the CONTRACTOR under this Contract, to
the extent that the CONTRACTOR is liable for such claim, loss or damage under
this Contract. The CONTRACTOR shall not be liable for and shall not purchase
insurance cover for any claims arising from negligence or wilful misconduct of the
GOVERNMENT or of any Public Company or of any of its or their subcontractors
‘or of any personnel of any of the foregoing.

Upon its written request, the GOVERNMENT shall be provided with insurance
certificates, including necessary details, for any insurance policy maintained by the

CONTRACTOR which relates to this Contract.

Each CONTRACTOR Entity shall be responsible for the filing of all claims made
under any insurance policy maintained by such CONTRACTOR Entity which relates

In any insurance policy maintained by a CONTRACTOR Entity which relates to this
ati cova stack he CONTRACTOR Ret hi (i, Desa
the CO?

Amount
considered a Petroleum Cost and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles 1 and 25,

ARTICLE 36 — INFORMATION AND CONFIDENTIALITY
The CONTRACTOR shall keep all records, data and information relating to the

prudent international petroleum industry practice.
GOVERNMENT with such information and data as it is obliged to provide under
this Contract.

Upon the GOVERNMENT's written request, the CONTRACTOR shall provide the
GOVERNMENT with samples of any rocks or any other items extracted during the
Petroleum Operations.

‘The GOVERNMENT shall have title to all data and information, whether raw,
derived, processed, interpreted or analysed, obtained pursuant to this Contract.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Bach CONTRACTOR Entity shall have the right, without any limitation, to send
Abroad copies of all reports and technical data, magnetic tapes and other data relating
to the Petroleum Operations. Magnetic tapes or other data, the original of which must
be analysed and processed Abroad, may be transported out of the Kurdistan Region.

‘Any representatives authorised by the GOVERNMENT and notified to the
CONTRACTOR shall, upon reasonable prior written notice, have reasonable access
to any information and data relating to the Contract Arca in the possession of the
CONTRACTOR which the CONTRACTOR is obliged to provide to the
GOVERNMENT pursuant to this Contract. It is understood that, when exercising
such right, the GOVERNMENT shall ensure it does not unduly interfere with or
hinder the CONTRACTOR? rights and activities.

The CONTRACTOR shall provide the GOVERNMENT upon the

Petroleum Operations in the
‘originals of such data shall be transferred to the GOVERNMENT at the end of this
Contract.

‘Apart te ceptions state in thi Ace 36, he Pate undertake to kp ll

data and information relating to this Contract and the Petroleum

confidential during the entire term of this Contract and not to divulge or disclose such

data or information to third parties without the specific consent of the other Parties,

such consent not to be unreasonably withheld or delayed. The foregoing

‘confidentiality obligation shall not apply to information or data which:

(2) is or, through no fault of any Party, becomes part of the public domain;

(b)_isknown to the recipient at the date of disclosure:

(©) is required to be furnished in compliance with any applicable Law, by a
‘government agency having jurisdiction over a CONTRACTOR Entity, by
‘court order or any other legal proceedings: oF

(4) is required to be disclosed pursuant to the rules or regulations of any
‘government or recognised stock exchange having jurisdiction over a
CONTRACTOR Entity,

Notwithstanding the foregoing in Article 36.7, in accordance with prudent
international petroleum industry practice, such data and information may be disclosed
to:

(a) Affiliates of each CONTRACTOR Entity;

(b) employees, officers and directors of each CONTRACTOR Entity and their
respective Affiliated Companies forthe purpose of the Petroleum

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

aia ipl aan ih. COMTRACTOR Rhy = TAC
for the purpose of analysing oF

banks or financial institutions retained by any CONTRACTOR Entity or its
Affiliaics with a view to financing Petroleum Operations, including any
professional consultants retained by such bank oF financial institution:

‘bona fide prospective assignees of a participating interest under this Contract

acting sy cacy wih stom 6 CONTRACTOR Ent) ander te
Affliates are conducting bona fide negotiations directed towards a merger,

‘consolidation or the sale of a material portion of its or an Affiliates shares);

cor actual Subcontractors and supplicrs engaged by a Party where
disclosure of such information is essential to such Subcontractor’s or
ssupplicr’s work for such Party; and

(g) any other Person or entity, upon the prior written approval of the non-
disclosing Parties,

Errided ti dchnrs hl tbe made pret 1 pgp (2) nd
‘unless such third party has entered into a confidentiality,

‘Any data and information relating to relinquished or surrendered areas under this
Contract shall become the exclusive property of the GOVERNMENT, who shall
have the right to use same for any purpose, in particular for the purpose of promoting
said areas. Each CONTRACTOR Entity shall be entitled to keep copies of such data
and information and to use such data and information for any purpose.

Subject to the provisions of this Article 36, the CONTRACTOR may not sell nor
‘exchange any data related to the Petroleum Operations without the approval of the
GOVERNMENT, which approval shall not be unreasonably withheld or delayed
where, in the CONTRACTOR's reasonable opinion, such sale or exchange would
benefit the Petroleum Operations.

ARTICLE 37 - ENVIRONMENTAL PROVISIONS,
During the performance of the Petroleum Operations, the CONTRACTOR shall take

ecological environments and any then applicable Kurdistan Region Law.
Prior to surrendering a portion of the Contract Area, the CONTRACTOR shall take

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

environments. The CONTRACTOR shall only be responsible for site restoration or
environmental damage to the extent the same pertains solely and directly to Petroleum
Operations conducted pursuant to this Contract.

‘The CONTRACTOR shall take reasonable precautions and measures in accordance
with prudent international petrolcum industry practice in similar physical and
ecological environments to prevent any pollution which may arise dircetly as a result
of the Petroleum Operations and to protect the environment (fauna and flora), water
sources and any other natural resources when carrying out Petroleum Operations.

The CONTRACTOR shall, in accordance with prudent international petroleum
industry practice in similar physical and ecological environments, respect the
preservation of property, agricultural areas, and fisheries, when carrying out
Petroleum Operations.

‘The CONTRACTOR acknowledges that the CONTRACTOR has, prior to the
‘execution of this Contract, conducted and submitted an environmental impact baseline
study to the GOVERNMENT.

Nationa] Parks and Nature Reserve Areas
37.6 The CONTRACTOR shall take reasonable measures to minimise any adverse

petroleum industry practice in similar physical and ecological environments.

The GOVERNMENT; (i) represents and warrants that, on the Effective Date, there
are no national parks, nature reserves or other protected arcas located in whole or in
part within the Contract Area where the CONTRACTOR shall not be eatitled to
‘carry out Petroleum Operations and (ii) covenants that during the term of this
Contract will not designate or create or permit the creation of any national parks,
nature reserves or other protected areas, located in whole or in part within the
Contract Arca,

Expenditures,

37.8 Any reasonable expenditure incurred by the CONTRACTOR in relation with this
Article 37 shall be deemed Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles 1 and 25.

Pre-existing Conditions
37.9 The CONTRACTOR is not responsible for any pre-existing environmental
conditions or any acts of unrelated third parties.
ARTICLE 38 - DECOMMISSIONING
To sable he CONTRACTOR te reove he cos susie wit Sure Cotes

‘Arca Decommissioning Operations under this Contract, the CONTRACTOR shall
have the right to establish a reserve fund for future decommissioning and site

1s

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

restoration (a “Decommissioning Reserve Fund"). The Decommissioning Reserve

GOVERNMENT decides to take over production operations in the Production Arca:
(2) the GOVERNMENT shall become liable for its future Decommissioning
Operations;

(b) the contributions and any interest accumulated in the Decommissioning
Reserve Fund, to the extent that such contributions have been recovered as
Petroleum Costs, shall be paid to the GOVERNMENT; and

Reserve Fund shall be paid to the CONTRACTOR and shall be used for the

Decommissioning Operations. The CONTRACTOR shall undertake any such
Decommissioning Operations in accordance with prudent international petroleum
industry practice in similar physical and ecological environments.

If the Decommissioning Reserve Fund is paid to the CONTRACTOR and the
Decommissioning Reserve Fund is not sufficient to cover all Decommissioning Costs
for the Contract Area, the balance shall be paid by the CONTRACTOR and may be
recovered, if applicable, by the CONTRACTOR Entities or any of their Affiliates
from any other area which is the subject of another Petroleum Contract (as defined by
the Kurdistan Region Oil and Gas Law) anywhere in the Kurdistan Region and, to the
extent the balance is not recoverable as aforesaid, such remaining balance shall be
paid by the GOVERNMENT to the CONTRACTOR.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13,

385

Topknana: PSC - Talisman - 19/08/2011

If the Decommissioning Reserve Pund is paid to the CONTRACTOR and the
Decommissioning Reserve Fund exceeds all Decommissioning Costs for the Contract
Area, the balance shall be transferred to the GOVERNMENT.

Any expenditure incurred by the CONTRACTOR in relation with this Article 38,
including any contributions to the Decommissioning Reserve Fund, shall be deemed
Petroleum Costs and shall be recovered by the CONTRACTOR in accordance with
the provisions of Articles 1 and 25.

The CONTRACTOR shall submit to the Management Committee for approval in
accordance with Article 8.5 a detailed plan for decommissioning the Contract Area
facilities and site restoration (the “Decommissioning Plan”), such Decommissioning
Plan to be submitted no later than twenty four (24) Months prior to the date estimated
iy. CONTRACTOR foe. of Cosel Pedocin fm Se Conta

In the event the GOVERNMENT docs not agree that Decommissioning Operations
for a Production Area were carried out in accordance with the approved
Decommissioning Plan, it must advise the CONTRACTOR within six (6) months of
the CONTRACTOR’s completion of such operations.

ARTICLE 39 ~ ASSIGNMENT AND CHANGE OF CONTROL,

39.1

Each CONTRACTOR Entity shall be free to sell, assign, transfer or otherwise
dispose of all or part of its rights, obligations and interests under this Contract to an
Affiliated Company or to another CONTRACTOR Entity with the prior consent of
the GOVERNMENT, which consent shall not be unreasonably delayed or withheld.

Assignment to Third Parties

302

Each CONTRACTOR Entity shall have the right to sell, assign, transfer or otherwise

proposing to sell, assign, transfer or otherwise dispose of all or part of its rights and
interests under this Contract to any such third party shall request such consent in
\writing, which request shall be accompanied by reasonable evidence of the technical
and financial capability of the proposed third party assignce. In the event that the
Third Party Participant with a Third Party Interest subject to Article 4.8 proposes to
sell, assign, transfer or otherwise dispose of all or part of such Third Party Interest to a
Person that is not an Affiliate, such Third Party Participant shall first offer to the other
CONTRACTOR Entity (or, if applicable, CONTRACTOR Entities) pre-emption

n

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

rights in relation to such Third Party Interest, or part thereof, Such pre-emption rights
shall be offered on terms that are at least as favourable as the terms upon which the
‘Third Party Interest (or part thercof) has been offered to the interested Person.

In order for any deed of sale, assignment, transfer or other disposal as provided under
Articles 39.1 or 39.2 to be effective, the Parties and the relevant third party, if any,
shall eater into a binding and enforceable instrument of assignment and novation,
which shall include an undertaking by the transferee or assignce to fulfil the
obligations under this Contract which correspond to the interest transferred or
assigned,

By way of clarification, and not in limitation of the foregoing provisions of this
Asticle 39, the GOVERNMENT shall not be considered to be acti

: GOVERNMENT's interests,
bagiis Gat" mrad Wie duly tambon sean ete
GOVERNMENT below.

In the event a CONTRACTOR Entity assigns or in any other way transfers its rights
and interests under this Contract, whether in whole or in part, such assignment or
transfer shall not give rise to any Tax, including on the consideration paid or received
ron the income or gain therefrom.

The GOVERNMENT may not at any time transfer any or all its rights and

er this Contract any Person, 10 2 Public
Geel any icledng o «Public Company or any

‘Change of Control

397

“Change of Control” for the purpose of this Article 39.7 means any direct or indirect

change of the identity of the Person who Controls a CONTRACTOR Eatity (whether

trent sale of shares oF of other equity interests, or otherwise) through a
series

Contract,

(100%) of its participating interest as specified in this Contract) represents more than
seventy five per cent (75%) of the aggregate market value of the assets of such entity
and its Affiliates that are subject to the Change in Control. For the purpose of this
definition: “Control” means the direct or indirect ownership oF control of the majority
Of the voting rights of the applicable entity at its sharcholders’ meetings or their
equivalent; and “market value” shall be determined based upon the amount in cash a
willing buyer would pay a willing seller in an Arm's Length transaction.

Each CONTRACTOR Entity which is or anticipates with a reasonable degree of
certainty that it will be subject to a Change in Control, other than to an Affiliated
‘Company or another CONTRACTOR Entity, shall notify the GOVERNMENT as
soon as practicable after it becomes aware of the Change in Control or anticipated
Change in Control and request the consent of GOVERNMENT, which consent shall
not be unreasonably delayed or withheld.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

‘A Change in Cootro! shall not give rise to any Tax including on the consideration paid
‘or received or om the income or gain therefrom.

ARTICLE 40 ~ FORCE MAJEURE.
default, breach or omission of the CONTRACTOR in the execution of any

from any such delay or curtailment in the execution of such

the time necessary to repair any damage resulting from or occurred during such delay
‘or curtailment, shall be added to any time period provided under this Contract
(including the Exploration Period and any extension thereto, any Sub-Period and any
extension thereto and any Development Period and any extension thereto), The Partics
shall meet as soon as possible after the notification of Force Majeure with a view to
using reasonable endeavours to mitigate the effects thereof.

For the purpose of this Contract, “Force Majeure” means any event that is
unforeseeable, insurmountable and irresistible, not duc 1o any error or omission by the
CONTRACTOR but due to circumstances beyond its control, which prevents or
impedes execution of all or part of its obligations under this Contract. Such events
shall include the following:

(a) war, whether declared or not, civil war, insurrection, riots, civil commotion,
terrorism, any other hostile acts, whether internal or external;

(b) strikes or other labour conflicts;

(©) accidents or blowouts;

(4) quarantine restrictions or epidemics;

© Any 2c crt, tngenig a eacernce due fo nal cach, n parle,
but without limitation, floods, storms, cyclones, fires, lightning, or
‘earthquakes;

(®)_cnvironmental restrictions, which the GOVERNMENT has not notified to the
CONTRACTOR:

(g) except in respect of the GOVERNMENT andior any Public Company which
may be a CONTRACTOR Entity, any acts or onders of the

‘element
‘corporation owned and/or controlled by the any of the foregoing; and

any acts or orders of any other government claiming or asserting jurisdiction
‘over the subject matter of this Contract, any minister, ministry, department,

n

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

sub-division, agency, authority, council, committee, or other constituent
‘clement thereof, or any corporation owned and/or controlled by any of the

40.3 The intention of the Parties is that Force Majeure shall reecive the interpretation that
‘complies most with prudent international petroleum industry practice. Force Majeure
affecting a CONTRACTOR Entity or an Affiliated Company of a CONTRACTOR
Entity shall be deemed Force Majeure affecting the CONTRACTOR if the
consequence of such Force Majeure prevents the performance of any of the
CONTRACTOR’s obligations under this Contract.

ARTICLE 41 - WAIVER OF SOVEREIGN IMMUNITY

‘The GOVERNMENT and any Public Company which may be a CONTRACTOR Entity at

any time hereby fully and irevocably waives any claim to immunity for itself or any of its

assets,

‘This waiver includes any claim to immunity from:

(a) any expert determination, mediation, or arbitration proceedings commenced pursuant
to Article 42;

(b) any judicial, administrative or other proceedings to aid the expert determination,
‘or arbitration proceedings commenced pursuant to Article 42; and

(©) any effort to confirm, enforce or execute any decision, settlement, award, judgment,
Scar aae poedgi omeetel pean a CO

ARTICLE 42 ~ ARBITRATION AND EXPERT DETERMINATION,

‘Negotiation, Medistion and Arbitration
42.1 For the purpose of this Article 42.1, “Dispute” shall mean any dispute, controversy or

lidity, i
Tap Canad Taek vies nites ts ated Gobo CE
entities constituting the CONTRACTOR and the GOVERNMENT).

In the event of a Dispute, the partics to the Dispute shall use their reasonable
endeavours to negotiate promptly in good faith a mutually acceptable resolution of
such Dispute,

Subject to the provisions of Article 42.2, a Party who desires to submit a Dispute for
resolution which has not been promptly resolved as aforesaid shall commence the
dispute resolution process by providing the other parties to the Dispute written notice

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

of the Dispute (“Notice of Dispute”). The Notice of Dispute shall identify the parties
to the Dispute, shall contain a brief statement of the nature of the Dispute and the
relief requested and shall request negotiations among Seniot Representatives.

(a) Inthe event that any Notice of Dispute is given in accordance with this Article
42.1, the parties to the Dispute shall first seck settlement of the dispute by
negotiation between Senior Represeatatives. “Senior Representative” means
any individual who has authority to negotiate the settlement of the Dispute for
‘2 party to the Dispute, which for the GOVERNMENT shall mean the
‘Minister of Natural Resources. Within thirty (30) days after the date of

Senior Representative may also be accompanied at the meeting by a legal

If the Dispute cannot be resolved by negotiation in accordance with Article
42.1 (a) within sixty (60) days afier the date of the receipt by each party to the
Dispute of the Notice of Dispute or such further period as the parties to the
Dispute may agree in writing, any party to the Dispute may seck settlement of
the dispute by mediation in accordance with the London Court of International
Arbitration (“LCIA") Mediation Procedure, which Procedure shall be deemed
to be incorporated by reference into this Article, and the partics to such
Dispute shall submit to such mediation procedure.

If the Dispute is not settled within the carlier of (A) sixty (60) days of the
appointment of the mediator, or such further period as the parties to the
Dispute may otherwise agree in writing under the mediation procedure under
Article 42.1 (b), and (B) one hundred and twenty (120) days after the delivery

arbitration under the LCIA Rules, which Rules shall
bbe deemed to be incorporated by reference into this Article.

(i) Any arbitration shall be conducted by three (3) arbitrators.

(ii) If the parties to the Dispute are the GOVERNMENT and all the
CONTRACTOR Entities, the GOVERNMENT and the
CONTRACTOR shall cach appoint one (1) arbitrator. Ifthe parties to
the are the GOVERNMENT and more than one, but not all
the Entities, the GOVERNMENT shall appoint one
(1) arbitrator and such CONTRACTOR Entitics shall appoint one (1)
arbitrator. If the parties to the Dispute are the GOVERNMENT and
‘one CONTRACTOR Entity, the GOVERNMENT and such
CONTRACTOR Entity shall cach appoint one (1) arbitrator.

1a ny even the two hirer 0 sppoleied shal, in good fh ue
all reasonable endeavours to agree on the appointment of the third
arbitrator, who will chair the arbitral tribunal. In case of failure to

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

appoint an arbitrator or to agree on the appointment of the third
arbitrator, Rules of the LCIA shall apply.

Arbitration shall take place in London, England. The language to be

Kurdistan Region. Any award shall be expressed in Dollars.
‘The Parties agree that the arbitral award shall be final and not subject
to any appeal, including to the Courts of England on issues of Law.

With respect to any matter referred to arbitration under Article 43.4,
the arbitral tribunal shall have the authority to amend this Contract to
restore the economic position referred to in Article 43.3.

42.2 Any disagreement between the Parties relating to Articles 15.9, 27.2 and 27.7, as well
as any disagreement the Parties agree to refer to an expert, shall be submitted t0 an
expert. The Management Committee shall prepare and agree on appropriate terms of
reference relating to a disagreement to be submitted to the expert, in accordance with
Article 8.5 (“Terms of Reference”), as soon as possible after being notified of a
disagreement to be resolved by an expert. .

(a) The disagreement shall be submitted to an expert appointed by mutual
agreement of the Parties within thirty (30) days following the date of
Preparation and agreement of the Terms of Reference by the Management
‘Committee, Ifthe Parties cannot agree on the choice of the expert within such
thirty (30) day period, at the request of either Party, the expert shall be
unwed

detiiogon the nije sat of hs aagrvoment

The us ofthe exper sal be ted in the Terme of Reference repre snd
nea We Management Commitice. The Management Commitice shall

promptly provide the expert with the agreed Terms of Reference relating to the
disagreement. Each Party shall have the right to give to the expert in writing
any information which it considers useful, provided it does so within forty-five
(G3) days afc the exper’ apeiniment. Such information shall be provided
to the other Party at the same time and such other Party shall be entitled to
provide comments on such information to the first Party and the expert within
thirty (30) days after receiving such information. The expert shall have the
tight to review and verify any information he deems useful to assist him in his
review of the disagreement.

‘The expert shall render his decision within forty-five (45) days of his receipt
of the Terms of Reference and the information referred to in Article 42.2.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Papo am pentoleyeaiet rome apn tered

determination shall be shared equally between the Parties.

‘General
42.3 No negotiation, mediation, arbitration or expert determination procedure under this
Article 42 shall exempt the Parties from fulfilling their respective legal and/or
‘contractual obligations.
ARTICLE 43 - GOVERNING LAW, FISCAL STABILITY AND AMENDMENTS

Governing Law

43.1. This Contract, including any dispute arising therefrom, thereunder or in relation
thas ad Ms ig pamonte Galen ariel © lla onal Wy Map
(except any rule of English law which would refer the matter to another jurisdiction),

‘with any relevant rules, customs and practices of international law, as well as
by principles and practice generally accepted in petroleum producing countries and in
the international petroleum industry.

Wiscel Stobiiey,
43.2 The obligations of the CONTRACTOR in respect of this Contract shall not be

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

measures or making any appropriate amendments to the terms of this Contract to re
cxttlching the oust botreen the Pato sd vesterng the CONTRACTOR,

the CONTRACTOR Entities or any other Person entitled to benefits under this
‘Contract to the position (taking into account home country taxes) it was in prior to the
‘occurrence of the change having such detrimental cffect. Should the Parties be unable
to agree on the merit of amending this Contract and/or on any amendments to be
made to this Contract within ninety (90) days of the CONTRACTOR's request (or
such other period as may be agreed by the Partics), the CONTRACTOR may refer
the matter in dispute to arbitration as provided in Article 42.1, without the necessity of
first referring the matter to negotiation and mediation.

Without prejudice to the generality of the foregoing, the CONTRACTOR shall be
entitled to the benefit of any future changes to the petroleum legislation or any other
legislation complementing, amending or replacing it.

‘The Parties agree to cooperate in all possible ways with a view to fully achieving the

existing facilities and services with a view to the Parties obtaining
benefit from the Contract.

Amendments

48.7 ‘Any smeninent 0 tis Contest shall be the subject of « formal rmeniment, duly
approved in writing by the Parties and subject to the same conditions of validity as
this Contract. Notwithstanding the foregoing, the GOVERNMENT has the right and

authority to waive the application of the provisions of this Contract om a case-by-case
basis without having to fulfil the conditions of validity of this Contract, should
CONTRACTOR 50 request.

‘This Contract constitutes the entire agreement of the Partics and supersedes any and
all prior understandings or agreements in respect of the subject matter of this
Contract.

Unless otherwise expressly stated elsewhere in this Contract, no failure or delay of
any Party to exercise any right, power or remedy under this Contract shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or future exercise thercof or the exercise of any other right,
power or remedy.

Nolstiy
43.10 As signatories to this Contract for and on behalf of the GOVERNMENT, the

Region - Iraq hereby
soo an poe hs Ca te pape Kran Repo Od

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

the provisions of Article 40.

The Parties confirm their mutual respect for the goals of the Extractive Industries
Initiative and in particular the goal of creating a standard for revenue
transparency in the oil, gas and mineral sectors.

in the Kurdistan Region) to the following addresses:
To the GOVERNMENT:

Attention:

His Excellency the Minister of Natural Resources
Address:

Ministry of Natural Resources

Kurdistan Regional Government

Erbil, Kurdistan, faq

Email: mara krgoil.com

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

TALISMAN (BLOCK K39) BV.
Attention: —Nibel Webb
Address:

Atrium Building,
Strawinskylaan 3159,
1077 ZX Amsterdam, The Netherlands

malt nwebbi@talisman-energy.com

A notice delivered by email (followed by air courier) shall, save for manifest error, be
deemed to have been delivered upon its transmission by email.

The above address and/or designated representative of any of the Parties may be
changed on giving ten (10) days prior notice to the other Party delivered pursuant to
Article 44.1.

ARTICLE 45 ~ TERMINATION

Subject to the provisions of Article 48.5, the GOVERNMENT shall have the right to
‘terminate this Contract in the event the CONTRACTOR:

(a) fails to meet a material financial obligation expressly stated in this Contract; oF
(b) during the First Sub-Period does not carry out drilling and seismic

acquisition,
as detailed in Anticle 10.2 or, during the Second Sub-Period (or carlicr). does
not carry out drilling and seismic acquisition, as detailed in Article 10.3; or

interrupts Production for a period of more than ninety (90) consecutive days,
‘i no enine ox Juin seep lo secondence wih ls Contel or
under prodentineretonal petroleum indy prot, beng ecogsied
that Force Majeure is an acceptable justification for such interruptions; or

‘extracts or produces any mineral which is not covered by the

(©) if the CONTRACTOR comprises solely one entity, is declared bankrupt in
accordance with applicable Law; or

(© wilfully refuses to abide by negotiation, mediation, arbitration or expert
decision under Article 42.

‘The GOVERNMENT may also terminate the Contract only in respect of one
CONTRACTOR Entity if such entity is subject to a Change of Control for which the
GOVERNMENT has not given its authorisation in accordance with Article 39.7.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

45.3 At any time prior to the Development Period, the CONTRACTOR shall have the
right to terminate this Contract by surrendering the entire Contract Area in accordance
‘with the provisions of Article 7.

During the Development Period, the CONTRACTOR shall have the right 1
‘terminate this Contract at any time by surrendering all Production Areas, provided its
then current obligations have been satisfied in accordance with this Contract.
If the GOVERNMENT intends to exercise its right to terminate this Contract
[pursuant to Article 45.1, it shall first comply withthe following provisions:
(8) The GOVERNMENT shall notify the CONTRACTOR of its intention to

terminate this Contract stating the reasons for such termination and requesting
the latter:

(i) toremedy the default; or

(ii) to propose acceptable compensation.

Af, within three (3) Months after the notice referred to in Article 45.5(a), the
CONTRACTOI

Gov!
notify the CONTRACTOR in writing that the Contract shall be terminated
from the termination date detailed in such notice. This Contract shall terminate
‘on such termination date unless the CONTRACTOR issues a Notice of
Dispute as provided under Article 42, in which case this Contract shall remain
in force until a final settlement of the Dispute has been reached in accordance
‘with the Dispute resolution provisions of Article 42.

The foregoing provisions of this Article 45.5 are subject to the proviso that, in case of
1 Dispute where there has been breach of this Contract which has been submitted to
Dispute resolution pursuant to Article 42, the GOVERNMENT shall not be entitled
to exercise its right 1 terminate this Contract prior to a final determination under
Article 42 in favour of the GOVERNMENT.

If the GOVERNMENT terminates this Contract pursuant to the provisions of
Articles 45.1 and 45.5, the CONTRACTOR shall lose all its rights and interests
under this Contract. Notwithstanding the foregoing, the provisions of Articles 14.10,
16.7, 30, 31, 35.1, 35.3, 35.4, 35.7, 36, 38.2(¢), 41, 42, 43.1 to 43.6 shall survive the
termination or expiry of this Contract.

If the Contract is terminated under Article 45.2 or 46 the interest of the relevant

shall not give rise to any Tax including on the consideration paid of received or on the
income or gain therefrom.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

ARTICLE 46 ~ APPLICATION OF CORRUPTION LAWS.

Each CONTRACTOR Entity agrees that if it is, at any time,

breach of Kurdistan Region Law conceming corruption

GOVERNMENT may terminate this Contract in respect of the defaulting CONTRACTOR
Entity.

ARTICLE 47 COUNTERPARTS; EFFECTIVE DATE

‘The Parties may execute this Contract in counterparts, each of which constitutes
and all of which, collectively, constitute only one agreement. The signatures of all of the

other Parts. In proving this Contract, a Party must produce or account only for the executed
‘counterpart of the Party to be charged.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Emered into as of 19° “A501.

For the KURDISTAN REGION,

‘On behalf of the Ministry of Natural
for the Oil and Gas Affairs of Resources in the Kurdistan Region

the Kurdistan Region - Iraq

For each CONTRACTOR Entity
‘TALISMAN (BLOCK K39) B.V.

{Signature page to Topkhana PSC]

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

ANNEX A
Map showing coordinates of Topkhana Block Contract Area corner points

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

PARAGRAPH I~ GENERAL PROVISIONS

Purpose

To classify expenditures, define further Petroleum Costs (in addition to those defined
as such in the Articles of the Contract), and prescribe the manner in which the
CONTRACTOR's Accounts shall be prepared and approved.

Words and phrases to which a meaning has been assigned in Article 1 or other
Articles of the Contract shall have the same meaning when used in this Annex.

Inconsistency

In the event of any inconsistency or conflict between the provisions of this Annex and
the other provisions of the Contract, then the other provisions of the Contract shall
prevail.

Accounting Records and Reports

The CONTRACTOR shall maintain the Accounts in accordance with Article 15.1
and in accordance with this Accounting Procedure, including in accordance with the
charts of Accounts agreed under Paragraph 1.4.2.

Within sixty (60) days of the Signature Date, the CONTRACTOR shall submit 10
and discuss with the GOVERNMENT a proposed outline of charts of Accounts,
which outinc shall be in scconince with genralty sccpacd stmderds and

recording
and reporting functions, and procedures which arc, and shall be, observed under the

Notwithstanding the generality of the foregoing, the CONTRACTOR shall make
regular Statements relating to the Petroleum Operations. These Statements arc as
shown:

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Production Statement (as indicated in Paragraph 6).
Value of Production and Pricing Statement (as indicated in Paragraph 7).
Cost Recovery and Share Account Statement (as indicated in Paragraph 8).
‘Statement of Expenditures and Receipts (as indicated in Paragraph 9).
Final End-of-Ycar Statement (as indicated in Paragraph 10).
Budget Statement (as indicated in Paragraph 12),
All reports and statements shall be prepared in accordance with the Contract,
Kurdistan Region Law, and where there are no relevant provisions of cither of these,
in accordance with prudent international petroleum industry practice.
Language and Units of Account
AN Accounts el be meintnned ead poped i he English teguage sod wel bo

recorded in Dollars. [i epee ad CONTRACTOR may
also maintain Accounts in other currencies.

Audit and Inspection Rights of the GOVERNMENT
In addition to the provisions of Articles 15.3 to 15.7 and 15.9, the following
provisions

shall apply to any audit carried out in accordance with Articles 15.3 to
187:

For purposes of auditing, the GOVERNMENT, acting reasonably and in accordance
industry

‘charges and credits, values and treatments.

Purthermore, the auditors shall have the right in connection with such audit, to visit
and inspect at reasonable times, all sites, plants, facilities, warehouses and offices of
the CONTRACTOR directly or indirectly serving the Petroleum Operations and to
‘question personne! associated with those Petroleum Operations.

Where the GOVERNMENT requires verification of charges made by an Affiliated
‘Company of the CONTRACTOR, the GOVERNMENT shall have the right to
‘obtain an audit certificate for such changes from an internationally recognized firm of
public accountants acceptable to both the GOVERNMENT and the
CONTRACTOR, which may be the CONTRACTOR’s statutory auditor.

All agreed adjustments resulting from an audit shall be promptly made in the
CONTRACTOR's Accounts and any consequential adjustments to payments duc to

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

the CONTRACTOR or to the GOVERNMENT, as the case may be, shall be made

When issues are outstanding with respect to an audit, the CONTRACTOR shall
maintain the relevant documents and permit inspection thereof until the issue is
resolved.

Payments
Unless as otherwise provided in Article 24, Article 29 of other Articles of the
Contract:

All payments between the Parties shall, unless otherwise agreed, be in Dollars and be
made through a bank designated in writing by each receiving party; and all sums due
‘under the Contract shall be paid within thirty (30) days following the end of the
Month in which the obligation to make such payment occurred.

All sums duc by one party to the other under the Contract shall, for each day such
sums are overdue, bear interest compounded monthly at LIBOR plus two per cent
2%).

Currency Exchange Rates
In addition to the provisions of Article 29, the following provisions shall apply to any
exchanges

‘of currency carried out in accordance with Article 29:

Amounts received and Petroleum Costs incurred, shall be converted from other
‘currencies into Dollars in accordance with the CONTRACTOR's usual accounting
procedures which shall reflect generally nccepted accounting practices in the
international petroleum industry, and with reference to exchange rates obtained in
accordance with Article 29.

_Acerual Basis, Cash Flow Basis and Reports
All books and Accounts shall be prepared on an accrual basis in accordance with
generally accepted accounting principles used in the international petroleum industry.
Values and Treatments

Values and treatments proposed by the CONTRACTOR relating to all Petroleum

Costs shall be subject to challenge by the GOVERNMENT in the course of audit to
‘ensure that they arc in accordance with the provisions of this Accounting Procedure.

PARAGRAPH 2 - CLASSIFICATION, DEFINITION AND ALLOCATION OF
COSTS AND EXPENSES

2.1 Segregation of Costs and Expenses

Petroleum Costs shall be segregated in accordance with the purposes for which such
Petroleum Costs are made. The purposes which shall qualify are:

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

(a) those which have been included in the approved Work Program and Budget
for the year in which the Costs and Expenditures are made;

(b) expenditures incurred in cases of emergency as set out in Articles 11.7, 13.5,
13.9 35.5, 35.6 and any other Articles of the Contract;

(©) any other purposes agreed in the Articles of the Contract; and
(4) other items which have been agreed by the Partics from time to time.

All Petroleum Costs recoverable under Paragraph 3 relating to Petroleum Operations
shall be classified, defined and allocated as set out below.

Exploration Costs

Exploration Costs ure all direct and allocated indirect costs and expenditures incurred
in carrying out the Exploration Operations, including all direct and allocated indirect
‘costs and expenditures incurred in the scarch for Petroleum in an area which is, or was
at the time when such costs and expenses were incurred, part of the Contract Arca
including those =

Acrial, geophysical, geochemical, paleontological, geological, topographical and
seismic surveys and studies and their interpretation and purchased geological and
geophysical information.

Stratigraphic test hole drilling and water well drilling.

Labour, materials, supplies, and services used in drilling and formation testing of
‘wells with the object of finding Petroleum or Appraisal Wells excluding any costs of
the subsequent completion of such wells as producing wells,

Facilities to the extent used in support of the purposes «lescribed in Paragraphs 2.2.1,
2.2.2 and 2.2.3, including access roads.

‘That portion of all service expenditures and that portion of all general and
administrative expenditures directly attributable to Exploration Costs or allocated
thereto on a consistent and equitable basis,

Any other expenditures incurred in the search for and appraisal of Petroleum after the
Effective Date and not otherwise covered under this Paragraph 2.2.

Gas Marketing Costs
Gas Marketing Costs are all direct and allocated indirect costs and

dircetly attributable to Gas Marketing Costs or allocated thereto on a consistent and
equitable basis.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

Development Costs

Development Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Development Operations including all direct and allocated
expenditures incurred in:

Deiling wells which are compli ex prodecing wells nd iting wells or perpones
producing from a Petroleum reservoir, whether these wells are dry of producing
Sad tanaa bo Os Wdsobic of le of dG os eee ot Pema

Completing wells by way of installation of casing or equipment or otherwise after a
well has been drilled for the purpose of bringing the well into use as a producing well
‘or as a well for the injection of water or gas to enhance recovery of Petroleum.

Pol wl creseed serps eg gh ach cipro gt

lines, production and treatment units, wellhead equipment, subsurfuce
cgajsnal ined eoesey Gael Pinos totgr clin ood coms tock
for production activities,

studies for the wells and facilities referred to in Paragraphs

Engineering and design

241,242 and 24.3.

And icing tat potion of service expendurs end tht potion of al general
penditures

incurred in the Development Operations and not otherwise
Paragraph 2.3.

Production Costs
Production Costs are all direct and allocated indirect costs and

attributable to Production Costs or allocated thereto on a consistent and equitable
basis.

Decommissioning Costs

Decommissioning Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Decommissioning Operations and include that portion of all
service expenditures and that portion of all gencral and administrative expenditures
directly attributable to Decommissioning Costs or allocated thereto on a consistent
and equitable basis, and the Decommissioning Reserve Fund shall be determined on
such basis, in advance of incurring such costs, as provided in Article 38 and, for the
Purposes of cost recovery, the contributions to the Decommissioning Reserve Fund
shall be recovered in accordance with Article 38.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

Service Expenditures
Service expenditures are expenditures in support of Petroleum Operations including

plants,
pesca praia tiny en clgrar ley Lrcaa peer Sracaper fy
Service expenditures in any Calendar Year shall include the costs incurred in such
year to purchase and/or construct the said facilities as well as the annual costs of
‘maintaining and operating the same. All service expenditures shall be regularly
allocated as specified in Paragraphs 2.2.5, 23, 2.4, 2.5 and 2.6 to Exploration Costs,
Gas Marketing Costs, Development Costs, Production Costs and Decommissioning
‘Coe mapestivaty sd sill bo sepersety shown wnder ech of ‘hwo coogi.
service expenditures are made in respect of shared facilities, the basis of
(dsialoc of sot Pebcone Opsrabon task tc oosinen oud ego ind oh
be specified.

General and Administrative Expenditures
General and administrative expenditures are:

All main office, field office and general administrative expenditures in the Kurdistan
Region including supervisory, accounting, procurement and employce relations
services.

Where the CONTRACTOR is an Affiliate of a group of companies whose
headquarters is Abroad (a “Foreign CONTRACTOR”), an annual overhead charge
shall be made for services rendered (excluding the direct expenditures as referred in
Paragraph 3.1.2(b)) by any Affiliate of the Foreign CONTRACTOR outside the

Resse 26 el 0 rie Aimee 8 pares nd ee
Contract (“Parent Company Overhead”),

Parent Company Overhead will be deemed to cover the actual cost (being salaries,
wages and labour burden, employce benefits, travel, hotel and other normally
reimbursable expenses paid by the Affiliate of a CONTRACTOR in accordance with
its standard personnel policy in force in the relevant period, provision of office

‘charged under any other section of this Annex; and

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

are properly allocable to Petroleum Operations under the Contract. It is
fisted

‘orporate departments which
dct the Conact shall bo chorgod se devel conta in scoordance with
Paragraph 3.
In respect of the costs of the CONTRACTOR’s Parent Company Overhead, as
Operations

described above, the CONTRACTOR shall charge monthly to Petroleum
‘an amount equal to the total of the following:

2.8.2.1 Exploration Overhead

The CONTRACTOR shail be entitled to an annual charge based on a sliding scale
percentage and charged monthly to Petroleum Operations. The basis for applying this

‘shall be the total of Exploration Costs and Gas Marketing Costs during
each Calendar Year (exclusive of this Exploration Overhead) or fraction thereof less
expenditures which have been subjected to the two (2) per cent fee, referred to in
Paragraph 3.1.8(b). The sliding scale percentage shall be the following:

For the first four million Dollars (U'S$4,000,000) four per cent (4%)
For the next four million Dollars (USS4,000,000) three per cent (3%)
‘Over cight million Dollars (US$8,000,000) two per cent (2%)
The foregoing percentages may be reviewed but not more often than annually, and
ty approved nppropeitendjusiment sal be mad, if mccewery,prowpecively.
2.8.2.2 Development, Production and Decommissioning Operations Overhead

‘The overhead rates applicable to Development, Production and Decommissioning
Operations shall be apoed between the Pais induc course and shall incorporate the
following guidelines:

(2) The CONTRACTOR’s charges must be charged as direct charges whenever

‘Overhead must be commensurate with services rendered and based on actual
‘cost studies but may not exceed an amount calculated as a percentage of
certain annual expenditures excluding Exploration Costs and

‘That percentage as well as the types of expenditures, which affect overhead
and those, which do not, shall be agreed among the Parties.

‘The maximum percentage rates may be revised by mutual agreement not more
‘often than annually. The initial maximum percentage rates and the types of
cxpeadtre o which thy sply shall be agrod ts soon ws the Patcs poses
reasonably reliable cost estimates for the relevant Production Area.

7

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

‘Overhead charges are not subject to audit by GOVERNMENT.
‘The CONTRACTOR shall upon request fumish at the end of each relevant

hhercunder as opposed to other activitics is reasonable and in accordance with
generally accepted accounting practices.

(® The CONTRACTOR must budget for overhead charges,

eae op reer Seer aR ree ngmieepre bia

Paragraphs 2.2.5, 2.3, 2.4, 2.5 und 2.6 to Exploration Costs, Gas Marketing Costs,

Development Costs, Production Costs and Decommissioning Costs respectively and
shall be separately shown under each of these categories.

PARAGRAPH 3 - COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE
CONTRACTOR

3.1 Costs Recoverable Without Further Approval of the GOVERNMENT
The following Petroleum Costs incurred by the CONTRACTOR pursuant to the

obtaining any
for in Article 1$ and in Paragraph 1.6.

‘Surface Rights
Alll direct costs necessary for the acquisition, renewal or relinquishment of surface
rights acquired and maintained in force for the purposes of the Contract.

@

directly engaged in the conduct of Petroleum
ppb mappeteghoryeb ipa yar grapehgwairdinpeatad

transportation and
‘employee and such members of the employee's family (limited 10 spouse and
dependent children) as required by law or customary practice in the Kurdistan
Region. If such employees are engaged in other activities in the Kurdistan
Region, in addition to Petroleum Operations, the cost of such employees shall
bbe apportioned on a time sheet basis according to sound and acceptable
accounting principles,

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

dedicated to Petroleum Operations under the Contract, only that pro-rata
portion of applicable salaries, wages, and other costs as delineated in
Paragraphs 3.1.2(c), (d), (¢), (1) and (g), shall be charged and the basis of such
‘pro-rata allocation shall be specified.

‘customary allowances
Spuatui wba tad ages poe sae Popes OT

Expenses or contributions made pursuant to assessments or
imposed under Law which are applicable to the CONTRACTOI
salaries and wages chargeable under Paragraph 3.1.2(b).

Tie CONTRACTOR’: ces of ested plane fie employee! rp te

Actual transportation and travel expenses of employees of CONTRACTOR,
including those made for travel and relocation of the expatriate

including their families and personal effects, assigned to the Kurdistan Region
‘whose salaries and wages are chargeable to Petroleum Operations under
Paragraph 3.1.2(b).

Actual transportation expenses of expatriate personnel transferred to Petroleum
Opaatians Aves lak oud) of sighs sll bo charged to a Petraloan

Transportation expenses of personnel transferred from Petroleum Operations to a
‘country other than the country of their origin shall not be charged to the Petroleum
Operations. Transportation cost as used in this section shall mean the cost of freight

pemonsel polices, The CONTRACTOR shall ensure tha ll enpenditre related a
transportation costs are equitably allocated to the activities, which have benefited
the personnel concerned.

®) naire estat pecd lectin ype pac)

il Operations, the Petroleum
eid gh wt Mo serlce reton tet otk pa in eran os

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

3.1.3 Transportation and Employee Relocation Costs
The com of transportation of employees, equipment, material nd spp othr than
to, import duties, customs fees, unloading charges, dock fees, and inland and ocean
freight charges.
‘Charges for Services
(a) Thind Parties

‘The actual costs of contract services, services of professional consultants,

utilities, and other services necessary for the conduct of the Petroleum

Operations under the Contract performed by third parties other than an
TRACTOR.

profit. The chargeout rate shall include all costs incurred by Affiliates

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

incidental to the employment of such personne! including all Labour
and Associated Labour Costs and the cost of maintaining and operating
offices and providing all support services for such personnel costs of
travel of such personnel in respect of Petroleum Operations will be
‘The charges for such services shall not exceed those

parties, taking into

personnel without approval of the GOVERNMENT.
Equipment and facilities: use of equipment and facilities owned and
CONTRACTOR

‘of such rates being on an arm's length basis. (If the GOVERNMENT
‘considers that any such rate is not on an arm’s length basis then the
GOVERNMENT has the right to refer the matter to an expert
pursuant to Article 42,2 of the Contract), The equipment and facilities
referred to herein shall exclude major investment items such as (but
not limited 10) drilling rigs, producing platforms, oil treating facilities,
coil and gas loading and transportation systems, storage and terminal
facilities and other major facilites, rates for which shall be subject to
separate agreement with the GOVERNMENT.

the Contract Area and the CONTRACTOR's nearest base facility.
Office and Miscellancous Facilities

Net cost to the CONTRACTOR of establishing, maintaining and
office, sub-office, warehouse, housing or other facility directly serving
Operations. If any such facility services more than one contract area
thereof, shall be allocated on an equitable bass in accordance
{international petroleum industry practice.
‘Ecological and Environment
(a) Costs incurred in the Contract Arca as a result of legislation for archacological

and geophysical surveys relating to identification and protection of cultural
sites of resources;

‘operating, any
the Petroleum
area the net
with

rt costs
prudent

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Costs incurred in environmental or ecological surveys required by regulatory
authorities, including an environmental impact assessment commissioned
pursuant to Article 37.5 of the Contract and any other costs incurred in
‘complying with the requirements of Article 37;

Costs to provide or have available pollution containment and removal
‘equipment,
Costs of actual control and cleanup of oil spills, and of such further
responsibilities resulting therefrom as may be required by applicable laws and
regulations;

Costs of restoration of the operating environment incurred pursuant to an
approved scheme prepared in accordance with Article 38 of the Contract;

Any costs incurred for the decommissioning of facilities and site restoration,
including any related activity required by the GOVERNMENT or other
‘competent authority or by the Contract; and

Any contributions made by the CONTRACTOR to the Decommissioning
Reserve Fund in accordance with Article 38, when such contributions are
made.

‘Material and Equipment Costs
Costs of materials and supplies, equipment, machines, tools and any other goods of a
similar nature used or consumed in Petroleum Operations subject to the following:

(2) Aeqebion «the CONTRACTOR sall ny spp or parce material
Petroleum:

Rene paphallers tp mri pasion by tne CONTRACTOR
im arm's length transactions in the open market for use in the Petroleum
der the Comat sl bo wlohe inva price les
trade and cash discounts (if any), licence fees,
charges

‘normal arm’s length transactions on the open market and in any case shall not

2

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

‘exceed a fee equal to two per cent (2%) of the value of the materials added to
the cost of the materials purchased.

Accounting - such material costs shall be charged to the accounting records
and books in accordance with the “First in, First Out™ (FIFO) method;

Material purchased from or sold to Affiliates of the CONTRACTOR or

transferred from other activities of the CONTRACTOR to or from Petroleum

‘Operations under this Contract shall be valued and charged or credited at the

Prices specified in Paragraphs 3.1.8(4)i), 3.1.8(4)ii) and 3.1.8(d)(iii):

(i) New material, including used new material moved from inventory
(Condition “A"), shall be valued at the current international net price
which shall not exceed the price prevailing in normal arm’s length
‘transactions in the open market.

Used material (Conditions “B™, “C” and “D”;

(A) Material which is in sound and serviceable condition and is
suitable for re-use without reconditioning shall be classified as
Condition “B” and priced at seventy five per cent (75%) of the
‘current price of new material defined in Paragraph 3.1.8(d\(i);

Material which cannot be classified as Condition “1” but which

more than fifty per cent (50%) of the current price
material as defined in Paragraph 3.1.8(d\i). The cost of
reconditioning shall be charged to the reconditioned material
provided that the value of Condition “C” material plus the cost
‘of reconditioning do not exceed the value of Condition “B™
material;

Material which cannot be classified as Condition “B” or
Condition “C” shall be classified as Condition “D” and priced
ata value commensurate with its use by the CONTRACTOR.
If material is not fit for use by the CONTRACTOR it shall be
disposed of as junk,
‘Matrn mvohing cretion conte shail be charged the appnble
condition percentage of the current knocked-lown price of
‘material as defined in Paragraph 3.1.8(d)i) .

ee ie ie ease ae a

‘Operations under the Contract docs not justify the reduction in price as
provided for in paragraph 3.1.8.(4)(ii)(b), such material shall be priced
‘on a basis that will result in a met charge to the accounts under the
Contract consistent with the value of the service rendered.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Premium prices - whenever material is not readily obtainable at
Published or listed prices because of national emergencies, strikes or
‘other unusual causes over which the CONTRACTOR has no control,
the CONTRACTOR may charge Petroleum Operations for the

required material at the CONTRACTOR’s actual cost incurred in
providing such material, in making it suitable for use, and in moving it
to the Contract Area; provided notice in writing is furnished to the
GOVERNMENT of the proposed charge prior to charging Petroleum

for such material and the GOVERNMENT shall have the
right to challenge the transaction on audit.

Warranty of material furnished by the CONTRACTOR - the
CONTRACTOR docs not warrant the material furnished. In case of
defective material, credit shall not be passed to Petroleum Operations

CONTRACTOR from the

(vii) Adjustments arising from material inventories conducted in accordance
with Paragraph 5.2.

Equipment of the CONTRACTOR charged at rates not to exceed the average
commercial rates of non-affiliated third parties for equipment, facilities,
installations and utilities for use in the area where the same are used. On
request, the CONTRACTOR shall furnish a list of rates and the basis of
application, Such rates shall be revised when found to be either excessive or
insufficient, but not more than eace every six (6) Months.

Drilling tools and other equipment lost in the hole or damaged beyond repair
‘muy be charged at replacement cost less depreciation plus transportation costs
to deliver like equipment to the location where used.

Use of leased or hired machinery and/or equipment in the Petroleum
Aeporiee omc eclampsia punter aay So
‘de-mobilisation charges, lease and hire fees, as well

All rentals of every kind and nature levied by any GOVERNMENT and all Taxes
imposed in connection with the CONTRACTOR’ assets, income or activities under
the Contract and paid directly by the CONTRACTOR or any CONTRACTOR
Entity (save where the contrary is expressly provided in the Contract) with the
exception of Taxes described in Article 31.2) and bonus payments made under Article
32.

If the CONTRACTOR, any CONTRACTOR Entity or any of its Affiliated
‘Companies is subject to income or withholding tax as a result of services performed at
cost for the Petroleum Operations under the Contract, its charges for such services
‘may be increased by the amount required to cover such taxes (grossed up) including
taxes on such gross up.

4

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Insurance and Losses
Insurance premiums and costs incurred for insurance carried for the benefit of the

chil
incurred by fire, flood, storm, theft, accident or such other cause,
Legal Expenses

All reasonable costs and expenses resulting from the handling, investigating,

seeing, defending. o meting of ny ll o lee ston nemeery ox expen or

the procuring, perfecting, retention and protection of the Contract Arca, and in

deinding ot poscosing iwc tvctving the Centmt Arca or ony cd ery
i Operations

shall include attorney's fees, court costs, i i

oferdllass cad cuca ged a plkcwed cogulcat asy ok
litigation and claims provided such costs arc not covered elsewhere in the Annex.
Where legal services are rendered in such matters by salaried or regularly retained
lawyers of the CONTRACTOR or an Affiliated Company of the CONTRACTOR,
such compensation shall be included instead under Paragraph 3.1.2 or 3.1.4(b) as
applicable.

3.1.12 Claims
Expenditures made in the settlement or satisfaction of any loss, claim, damage,
judgement or other expense arising out of or relating to Petroleum Operations, except
‘as may otherwise be covered elsewhere in the Annex.

3.1.13 Training Costs

All costs and expenses incurred by the CONTRACTOR in the training of its
cemployces engaged in Petroleum Operations under the Contract,

3.1.14 General and Administrative Costs
‘The costs described in Paragraph 2.8.1 and the charge described in Paragraph 2.8.2.
3.1.15 Banking Charges and Currency Exchange Losses:
‘Charges and fees by the banks for money transfers, payments and forcign exchange

transactions, as well as currency exchange losses incurred by the CONTRACTOR in
‘connection with the Petrolcum Operations,

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

3.1.16 Other Expenditures
Other reasonable expenditures not covered or dealt with inthe foregoing provisions of
by

Credit Under the Contract

‘The proceeds, other than the proceeds from the sale of Petrolcum received from
Petroleum Operations under the Contract, including the items listed below shall be
credited to the Accounts under the Contract for the purposes of Article 25 of the
‘Contract:

The proceeds of any insurance or claim or judicial awards in connection with
Petroleum Operations under the Contract or any assets charged to the Accounts under
the Contract where such operations or assets have been insured and the premia
‘charged to the Accounts under the Contract.

Legal costs charged to the accounts under Paragraph 3.1.11 and subsequently
recovered by the CONTRACTOR.

Revenue received from third parties for the use of property or assets the cost of which
has been charged to the Accounts under the Contract.

Any adjustment received by the CONTRACTOR from the supplicrs’manufacturers
‘or their agents in connection with a defective material the cost of which was
previously charged by the CONTRACTOR to the Accounts under the Contract.
Rentals, refunds, including refunds of taxes paid, or other credits received by the
CONTRACTOR which apply to any charge which has been made to the Accounts
under the Contract, but excluding any award granted to the CONTRACTOR under
arbitration or expert proceedings.

Costs originally charged to the Accounts under the Contract for materials
exported from the Kurdistan Region or transferred to another Contract,
‘Area within the Kurdistan Region.

Frocen frm the neo exchmngs by dre CONTRACTOR cf plent ofc wed
in Petroleum Operations the acquisition costs of which have been charged t the

‘Accounts under the Contract.

Proceeds derived from the sale or license of any intellectual property the development

costs of which were incurred pursuant to and are recoverable under the Contract.

Proceeds derived from the sale, exchange, lease, hire, transfer or disposal in any
manner whatsoever of any other item the costs of which have been charged to
Petroleum Operations.

Duplication of Charges and Credits

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Notwithstanding any provision to the contrary in this Accounting Procedure, there
shall be no duplication of charges or credits to the Accounts under the Contract.

PARAGRAPH 4 COSTS AND EXPENSES NOT TO BE TREATED AS
RECOVERABLE.

‘The following costs and expenditures shall not be included in the Petroleum Costs
recoverable under Article 25:

4.1 Taxes on income or profit paid to any GOVERNMENT authority except taxes and
duties that may be included in the costs of material and equipment purchased for the
Petroleum Operations:

‘Any payment made to the GOVERNMENT by reason of the failure of the

‘The cost of any letter of guarantee, if any, required under the Contract;
‘The bonuses set out in Article 32 of the Contract:

Costs of marketing or transportation of Petroleum beyond the Delivery Point
(excluding Gas Marketing Costs);

Attorney's fees and other costs of proceedings in connection with arbitration under
Article 42 of the Contract or intemationally recognised independent expert
‘determination as provided in the Contract or this Accounting Procedure:

Any interests, fees, costs and expenses paid by the CONTRACTOR for loans and
any other form of financing or advances for the financing of the Petroleum Costs
‘entered into by the CONTRACTOR with third partics or Affiliated Companies;

‘Any accounting provision for depreciation and/or amortisation, excluding any
adjustments in value pursuant to Paragraph 3.1.8;

Dividends, repayment of equity or repayment of intercompany loans:
Fines and penaltics imposed under Law.

PARAGRAPH S— RECORDS AND VALUATION OF ASSETS
Records

‘The CONTRACTOR shall maintain detailed records of property im use for
Petroleum Operations under the Contract in accordance with prudent international

petroleum industry practice for exploration and production activities.
Inventories

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13,

61s

616
617
618
619

Topknana: PSC - Talisman - 19/08/2011

Inventories of property in use in Petroleum Operations shall be taken at reasonable
intervals but at least once a year with respect to movable assets and once every three
(3) years with respect to immovable assets. The CONTRACTOR shall give the
GOVERNMENT at least thirty (30) days written notice of its intention to take such
inventory and the GOVERNMENT shall have the right to be represented when such
inventory is taken.

Failure of the GOVERNMENT to be represented at an inventory shall bind the
GOVERNMENT to accept the inventory taken by the CONTRACTOR,

The CONTRACTOR shall clearly inform GOVERNMENT about the principles
‘upon which valuation of the inventory has been based. The CONTRACTOR shall
make every effort to provide to the GOVERNMENT a full report on such inventory
within thirty (30) days of the taking of the inventory. When an assignment of rights
under the Contract takes place the CONTRACTOR may, at the request of the
assignee, take a special inventory provided that the costs of such inventory are borne
by the assignee.

PARAGRAPH 6 - PRODUCTION STATEMENT

Development Arca and in aggregate for the Contract Area:
The quantity of Crude Oil produced and saved.

‘The quality characteristics of such Crude Oil produced and saved.
‘The quantity of Natural Gas produced and saved.

‘The quality characteristics of such Natural Gas produced and saved.

‘The quantities of Crude Oil and Natural Gas used for the purposes of carrying on
drilling and production operations and pumping to field storage.

The quantities of Crude Oil and Natural Gas unavoidably lost.

‘The quantities of Natural Gas flared and vented.

‘The size of Petrolcum stocks held at the beginning of the calendar Month in question.
The size of Petrolcum stocks held at the end of the calendar Month in question,

6.1.10 The quantities of Natural Gas reinjected into the Reservoir,

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

6.1.11 In respect of the Contract Area as a whole, the quantities of Petroleum transferred at
the Measurement Point, All quantitics shown in this Statement shall be expressed in
both volumetric terms (Barrels of oil and cubic meters of gas) and in weight (metric
tonnes).

‘Submission of Production Statement
The Production Statement for cach calendar Month shall be submitted to the
GOVERNMENT no later thaa ten (10) days after the end of such calendar Month,
PARAGRAPH 7 VALUE OF PRODUCTION AND PRICING STATEMENT
7A Value of Production and Pricing Statement Information
The CONTRACTOR shall, for the purposes of Article 25 of the Contract, prepare a

statement providing calculations of the value of Crude Oil produced and saved during
‘each Quarter.

This “Value of Production and Pricing Statement” shall contain the following
information:

‘The quantities and prices realized therefor by the CONTRACTOR in respect of
sales of Natural Gas and Crude Oil delivered to third parties made during the Quarter
in question.

‘The quantities and prices realized therefor by the CONTRACTOR in respect of sales
of Natural Gas and Crude Oil delivered during the Quarter in question, other than to
Third Parties.

Submission of Value of Production and Pricing Statement

‘The Value of Production and Pricing Statement for each Quarter shall be submitted to
the GOVERNMENT not later than twenty-one (21) days after the end of such
Quarter.

PARAGRAPH 8 - COST RECOVERY AND SHARE ACCOUNT STATEMENT
Cost Recovery Statement

‘The CONTRACTOR shall prepare with respect to cach Quarter a Cost Recovery
Statement containing the following information:-

Recoverable Petroleum Costs carried forward from the previous Quarter, ifany.
Recoverable Petrolcum Costs for the Quarter in question.
(Credits under the Contract for the Quarter in question.

Total Recoverable Petroleum Costs for the Quarter in question (Paragraph 8.1.1 plus
Paragraph 8.1.2, net of Paragraph 8.1.3 ).

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

A ray ayaa at ig a
by the CONTRACTOR for the Quarter in question.

Amount of recoverable Petroleum Costs to be carried forward into the next Quarter
(Paragraph 8.1.4 net of Paragraph 8.1.5).

Cumulative Production Statement
The CONTRACTOR shall prepare with respect to cach Quarter a Cumulative
Production Statement containing the following information:
eel ree oes
Production of Export Petroleum for the Quarter in question.

‘The cumulative production position at the end of the Quarter in question.

‘The mount of Peinctoom soplied ta Roya poreset to ‘Anicl 24, cost recovery

pursuant to Article 2 and Profit Petrolcum pursuant to Article 26 taken by the
GOVERNMENT and by the CONTRACTOR. respectively. during the Quarter in
question.

‘The forecast of production and the share of Petroleum applied to Royalty pursuant to
Article 24, cost recovery pursuant to Article 25 and Profit Oil pursuant to Article 26
duc to the GOVERNMENT and to the CONTRACTOR, respectively, for the next
succeeding Quarter.

Preparation and Submission of Cost Recovery and Cumulative Production
Statements

Provisional Cost Recovery and Cumulative Production Statements, containing
estimated information where necessary, shall be submitted by the CONTRACTOR
‘on the last day of each Quarter for the purposes of Article 25 of the Contract.

Final quarterly Cost Recovery and Cumulative Production Statements shall be
submitted within thirty (30) days of the end of the Quarter in question.

Annual Statement

For the purposes of Article 25 of the Contract, an Annual Cost recovery and
‘Cumulative ‘Statement shall be submitted within ninety (90) days of the
information

Production
end of each Year. The Annual Statement shall contain the categories of
listed im Paragraphs 8.1 and 8.2 for the Year in question, separated into the Quarters
of the Year in question and showing the cumulative positions at the end of the Year in
‘question with respect to cumulative unrecovered Petroleum Costs and Cumulative
Production.

PARAGRAPH 9 - STATEMENT OF EXPENDITURE AND RECEIPTS

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13, Topknana: PSC - Talisman - 19/08/2011

The CONTRACTOR shall prepare with respect to cach Quarter a Statement of
‘Marketing Costs, Development

Decommissioning Costs and will identify major items of expenditures within these

categories. The Statement will show the following:

‘Actual expenditures and receipts for the Quarter in question,

Cumulative expenditure and receipts for the budget Calendar Year in question,

Latest forecast cumulative expenditures at the Calendar Year end.

Variations between budget forecast and latest forecast and explanations thereof.

The Statement of Expenditure and Receipts of each Quarter shall be submitted to the

GOVERNMENT no later than thirty (30) days afier the end of such Quarter.

PARAGRAPH 10 ~ FINAL END-OF-YEAR STATEMENT

‘The CONTRACTOR will prepare a Final End-of-Year Statement. The Statement will
contain information as provided in the Production Statement, Value of Production and
Pricing Statement, Cost Recovery and Cumulative Production Statements

Expenditures and Receipts but will be based on actual quantities of Petrolcum produced and
‘expenses incurred. This Statement will be used to make any.

the payments

‘Statement of each Calendar Year shall be submitted to the GOVERNMENT within ninety
(90) days of the end of such Calendar Year.
PARAGRAPH 11 ~ AUDITS
Each such report and statement provided for in Paragraph 6 through 10 shall be considered
true and correct, unless the GOVERNMENT raises an exception thereto within the
timeframe and under the process set out in Article 15 of the Contract.
PARAGRAPH 12 ~ ANNUAL WORK PROGRAM AND BUDGET

11.1 Each annual Work Program and Budget to be prepared in accordance with Articles

11, 12 and 14 of the Contract, in respect of Exploration Costs, Gas Marketing Costs,

Development Costs and Production Costs respectively will show the following:

‘orecast expenditures for the budget Calendar Year in question including a quarterly
phar eh ptape arhpliar tas

11.1.2 Cumulative expenditures to the end of said budget Calendar Year.

11.1.3 A schedule showing the most important individual items of Development Costs (if
applicable) for said budget Year.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

PARAGRAPH 13 - CONTRACTOR ENTITY INCOME TAX COMPUTATION

13.1 Por the purpose of Article 31.3(b) of the Contract, the net taxable profits of each
Entity from all the Petroleum Operations carried out under this
Contract, shall be calculated in accordance with this Paragraph.

Each CONTRACTOR Entity shall maintain for each Calendar Year separate
Accounts with respect to the Petroleum Operations which shall be used, inter alia, 10
establish a profit and loss account and a balance sheet which will show the results of
the Petrolcum Operations carried out in such Calendar Year as well as the assets and
liabilities assigned or directly related thereto. The profit and loss account will be
‘maintained under the accrual method of accounting.

For purposes of determining the net taxable profits of cach CONTRACTOR Entity
for corporate income tax purposes:

1 the profit and loss account of such CONTRACTOR Entity shall be credited with the
following:

(a) if the Royalty is paid in cash pursuant to Article 24, revenues arising from the
disposal of Royalty volumes as recorded in such entity's Accounts and
‘determined in accordance with the provisions of Article 24;

(b) revenues arising from the disposal of any Available Petroleum to which such
‘entity is entitled for recovery of its Petroleum Costs as recorded in its
Accounts and determined in accordance with the provisions of Article 2;
revenues from the disposal of any Profit Petroleum to which such entity is

entitled under Article 26 as is recorded in its Accounts and determined in
accordance with the provisions of Article 26;

from the treatment, storage and transportation of products for third parties:

‘any exchange gains realised or other financial income earned by such entity in
‘connection with the Petroleum Operations;
13.3.2 the profit and loss account for such CONTRACTOR Entity shall be debited with all
‘charges incurred for the purposes of the Petroleum Operations whether incurred inside
or outside the Kurdistan Region, which charges shall include the following:

(a) im addition to the charges specifically set forth below in this Paragraph, all
sll ve ji

‘expenses,

CONTRACTOR in connection withthe Petoleum Cons

if the Royalty is paid in cash pursuant to Article 24, Royalty payments made
determined i

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

General and administrative expenditures related to the Petroleum Operations
performed under this Contract;

depreciation of capital expenditure in accordance with the following
Provisions:

(0) ital expenditures incurred by the CONTRACTOR for the purposes
pe pega absircten Aabevaabl i pbalardia aor
basis;

aii) depreciation rates, which shall be applicable from the Calendar
are

Nature of the capital asset to be depreciated — Annual depreciation Rate

Permanent buildings

Temporary buildings

Office and home furniture and fixtures
Productive wells
Production and delivery equipment
Drilling equipment

Pipelines

Automotive equipment

Marine and aviation equipment

10.0%
20.0%
20.0%
20.0%
20.0%
20.0%
20.0%
20.0%
20.0%
20.0%

Alll other capital assets

Exploration Costs (which for the avoidance of doubt include appraisal
expenditures) shall be deductible om a reducing balance basis at the rate of
20% per annum.

interest and fees paid to creditors of the CONTRACTOR, for their actual
amount;

losses of Assets resulting from destruction or damage, assets which are
renounced or abandoned during the year, assets which are transferred under

B

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176 22
12/2/13, Topknana: PSC - Talisman - 19/08/2011

Article 20.2, bad debts, indemnities paid to third parties as compensation for
damage;

any other costs, expenses, losses or charges directly related to the Petroleum
‘Operations, including exchange losses realised in connection with the
Petroleum Operations as well as the bonuses provided in Article 32, the
Exploration Rental provided in Article 6.3, the Production Rental provided in
Article 13.10, the allocation to training, provided in Article 23.7 and the
allocation to the Environment Fund provided in Article 23.9, the costs
specified in Articles 23.11, 38.1 and 38.6 and transportation and marketing
‘costs beyond the Delivery Point:

(i) the amount of non-offset losses relating to the previous Calendar Years, which
shall be carried forward for an indefinite period until full settlement of suid
losses or termination of this Contract;

13.3.3. the net profit of such CONTRACTOR Entity shall be equal to the difference
between all the amounts credited and all the amounts debited in the profit and loss
account; and

(a) if this amount is negative, it shall constitute a loss.

(b) ifthe amount is positive, it shall be grossed up to take account of the fact that
such entity’s corporate income tax is being settled out of the
GOVERNMENT'S share of the Profit Petrolcum in accordance with Article
31.2, by applying the following formula in order to provide such entity's net
taxable profits for corporate income tax purposes:

Net Taxable Net Profits) (100 Applicable Rate of Comporate Income Tax )
Profits= 100

13.4 For purposes of determining cach CONTRACTOR Entity’s liability to corporate
income tax for a tax year in respect of the Petroleum Operations carried out under this
Contract, the net taxable profits (if any) for such tax year shall be multiplied by the
applicable rate of corporate income tax, as provided in Article 31.3(a).

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

ANNEX C
KEY TERMS OF JOINT OPERATING AGREEMENT

Sr aieal ee tes ol wicouty ered bpat Pia edi oie ws
AIPN model as the Parties matually agree.

14
z

© 2013 Kurdistan Regional Government, KRG

Agreed Interest Rate LIBOR plus three.
‘The rights, duties, obligations and liabilities of the Contractor Entities under

sttorcyy fos) damages, td libitcn cident lo id pry clans, demands
‘or causes of action of every kind and character which arise out of, relate in any
‘way to or affect the joint operations that such Indemnitces may have suffered
‘or incurred in excess of the Party's Participating Interest share of such third
party claim, demand, cause of action, cost, expense, damages or liability.

removal of Operator by vo or more Non-Operators representing 65% of the
Participating Interests.

‘Operating Committee ean remove Operator if interest is below 20%.
Operating Commitice can remove Operator if there is a direct change of
control.

Right ofremoval deleted
‘The Operating Committce shall establish Financial, Technical, and Above

‘The mandate of the Above Ground Issues subcommittee shall include the night
to pridially review compliance with the Garp eerie
i ‘Environmental

‘studies and their respective management plan as well as other commitments on

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176
12/2/13,

Topknana: PSC - Talisman - 19/08/2011

these subject matters to the Government and local communities and other
‘environmental and community relations matters.

Alternate 1 Operator shall
Operators have the right to participate.

S.AMB)
64(B)
7.(B)
8.A4(DXG)Ga)
SAE)
12.207)
124C)
122,123

Effect of a vote -
Alternate 2 - Operator shall provide AFEs to Non Operators

300% for G&G Data; 1600% for exploration; 1200% for appraisal.
Alternative 2a majority in interest of the non defaulting Parties.

Included.

Alternate 1- pre-emptive right on Transfer

Atlemate 1- pre-emptive right on Change of Control

will include a statement that the provisions of Article 4 of the Contract

conduct regular HSE assessments. Non

Passmark vote: 60% of the Participating Interests is required; failing
approval of a proposal on that basis, Operator has the casting vote.
‘The JOA shall provide if the passmark is not achieved in respect of
‘certain defined matters, (which matters shall include: completion of the
Minimum Work Obligations, security issues, matters dealing with the
local communities) then the matter shall be determined by reference to
the following voting procedure:

(the vote of two or more parties, which are not Affiliates, with
collectively at least 60%;

(Gi) the vote of two or more parties, which are not Affiliates, with
collectively at least 51%;

(ii) the position that received the largest number of votes, and in
the event of a tie;

(iv) the vote of the Operator.

‘The JOA shall provide for the unanimous vote of the Operating
‘Committee with respect to certain matters including the approval of a
Development Pian,

deleted

‘override any conflicting provisions of these Articles.

© 2013 Kurdistan Regional Government, KRG

wwarkrg..org/pip.aspx2=12&r=2968h=18s=0300008p= 176

